Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 1 of 127



                              UN ITED STA TES DISTRICT COU RT
                         FO R THE SO U TH ERN D ISTRICT OF FLO RID A

                                   FO RT PIERCE D IVISION


    PAM ELA B.STUART             )
                                 )
          Plaintiff,             )
                                 )
                                 )               Case N o. 18-14244-CIV-
                                 )               M A RTIN EZ/M A Y NA RD
                                 )
    CATHERW EK RYAN,             )
                                 )
    DEBORAH A.STUART,            )
                                 )
    TENNISTOW NHOUSESCONDOM INIUM )
    ASSOCG TION,lNC.,            )
                                 )
    JEFFREY R.SMITH,             )
                                 )
    STATE OFFLORIDA,             )
                                 )
          D efendants.



                                   EM IIBIT S TO
           PLAIN TIFF PA M EL A STU AR T'S RU LE 72 O BJE CTIO N S TO TH E
       REPORT AND RECOM M ENDATIONS OF M AGISTRATE JUDGE M AYNARD
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 2 of 127




                                                                      '



                                                                      ,
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page
                                                                        Page3lof
                                                                               of127
                                                                                  2




      *   .w                                                                        Q?
          *

                                                         RK Y D A ASFIO
                                                        uo 'Fn& K.-
               w v   -   by -    a turmkto:            çk- cn lTO ue
                                                       jo x ejo co..a x
               œillàaa *. Qorley. 12::
                         @
         S#z   **o
               paloAoyal
                    aeaohpake wey                     4ss.: < luwat asl
       ):*                .   elorida 3ka4eo          - xxpxo uvxw                      -           q
          *
                                                            =   M   M     *

                                           * * *A -    n-

                                W ae%œc nM     > W c d eX.CUXV V lo V Y W     of
               JM Uary. :@@Q by &. Rl- nd Stuart G         M rioh c. Stuart. hie    .   *
                                                                                        G *
                                                                                          .
               w iee e grantora . whole addreas àa 1oi south catalina courte +-Me           Y
                                                                                                j
               Beaohe 'lorida 329*3, to J. Aayaond Stuart. grenteee wh---            *
               addresa ia io1 south catalina Courty Vero Beœuh: Florida az@Ba.
                                                                                     - .
                                         * x * * 2 * * 2 * M                         **
                                                                                    o
                                                                                    &.
                                                                                       .
                         That the grëm tors. for and in consideration or the sux
               oe Slo.oo and othor valuable conoideration, recwipt wh*r*ot às
               hereby aoknowledged. 1by these presents do grant. bargain: aelle
               alien, remiee, release, eonvey and eonftrm unto th* granteee aX1
               that cortain land situate in Indian Ràver countye Florida.
               desoribed as follows:
                         Lot a9. SD KFOREST CouaT , according to the
                         plat thereol! reeorded in Plat Book l1y Page
                         9T. public records oe Indian River countye
                         Florida.
                         +n*2+*** with all and singular th* ton*mentl:
               hereditaments, and appurtenanees belonging to or àn any way
               appertaànàng to that real property.
                         *@ MAVZ *-n *0 1*L5: the oame in fee siople forever.
                         A>n the grantors hereby covenant with grantee that they
               are lawfully selzed of sald Iand in fee simple; that they have
               good right and âawful authoràty to aell and convey aaid Aandr
               that thoy hereby fully warrant the title to said iand and will
               defend the aame agakinat the lawful claims of aXl perGons
               whomeoever; and that said land is free of all encll-nrances,
               exoept for easements: Iiens and restrictions of recorde which are        R
                                                                                        o
               not relxposed by teferenee thereto; and real estate taxea for            œ
               1992 and subsequent years.                                               ck



                                                                                        =




  hlp://ori.indian-river.orF//r ocumenvfletDocumentForprintpNG/?request=AoAM Nc.., 12/5/2015
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page
                                                                        Page42of
                                                                              of127
                                                                                 2




       *   > *




                                  = --- - -*             > .. -   have hm unto .et our h*            a e
                     z. thiaZzizK               e œanuary. xssa.
                                           *ay o'
                 sàgne . - u e e delàx- -
                 àn the pre- oe of ua&
                                                                               .*nP
                          W                      -

                                  K>   - ê                            ..       J. Rayoond Stuart
                 WA*-     a




                              -              -
                                                 A                         yt
                                                                            ) 2
                                                                             z eo z o.
                                                                                 -   -x $.
                                                                                         $x  .
                                                                                          u---      q....-* -
                                                                                                  u cm 'a.h
                      3           .                  k                           xarton e . stuart
                 witnogs


                     zœ z              .
                 Witnesl


                 STATZ oe FIDRIDA                        )
                                                         )sat
                 couNTY OF INDIAN RlvEit                 )
                           X HEREBY CERTIFY that on this day. beeore >e, an
                 offïcer duly authorized to take acknowledgments. personally
                 appeared J. Rayaond stuert and Marion c. stuart. his wifee well
                 known to me to b. the persons described as grantors in the
                 foregoing deede and that they acknowledged exeouting the aame in
                 the presenee of two subscribing witnesses freely and voluntarily
                 for the purpose thereïkn exptessed.                                                            =
                                                                                                                *
                                   WITNZSS my hand and official aeal on thie VYV *- day of
                 Jdnulry: 1992.                                                                                 o




                 w@erœ2:'5t:-:@-@2                              -2-




  hdpr//ori.indian-river.orF//r ocumenvfletDocumentForprintpNG/?request=AoAM Nc... 12/5/2015
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page
                                                                        Page51of
                                                                              of127
                                                                                 2




         >*   -                                        *PO MD v% I>*
                                                      4e- & K.M RTON
                                                     ot.eM c'eculTcouRf
                                                     INoIA& RN eR co ..ekA
              Prepaz.d by an* rœturn tot
          .   Willàe 2. Qoriey. Xn
            4 e.x- v.xnx wxo- ollu . mm         Oceem qysmMps&.6*
       1:+% :ê 4*@ poyu V zx w.y                aa- y< w gN.aa                                  <
          .   Pala leathe 'âoràda   33***       0-**- av:a tcp.ry

                                                          XW Y * M   M   *-   '' Vë W   .

                                        W H WW V W WW W


                        *>x* œ****--T D2F> xade   and ox.out.a thz. œe
                                                                     ' 16 a.y or
              January e 1*92 by J . Raymond stuart, grantory whoae address i. i*â           '


              South Catalina Courte Vero B*ach. yiorlda azpla, to J . Rayxond
                                                                                                f'
                                                                                                    $
              ltuart *nd Paaeia B. stuart, al Truste*s of Th* J. Raymond Stuart
              R*vn-Able Trumt dated January 2. A@90e gtanteee. whoee addreae is
              l@â aouth tatalïna eourt, Vero Beache 'Xorfda 32@*ae with ruâi                    =
                                                                                                o
              power and authority pursuant to seotion 689.121: Piorida Statutes
              (1989) to protectz colnserve and to sell, to Iease. to *ncx*---r
              and otherwfse to oanage and dispose of the real prop/rty
              desorib*d in this deed.
                                      W I T > M @ B / T /
                        That the grantor, for and in consideration ot the sum
              of $19.00 and other valuable conaid*tatione receipt whereof ie
              hereby acknowzodged, by these presents doea grant, bargain, sell,
              alien, remàse, release, convey and confirm unto the grantees, all
              that certain land situate in Indian River County, Flortda,
              deseribad as followst
                        bot 3*. SZZXOREST COURT: açcording to th*
                        plat thereof recorded in Pâat Book ii, Page
                        @T# pubXio re/ords of Tndian River County:
                        Florida.
                        +**1+*** with all and singular the tenements:
              horeditaments, and appurtenaneea belonging to or in any way
              appertaining to that real property .
                        To AlvM AYn *@ Molb : the saae in fee eimpAe rorever.
                        *-n the grantor hereby covenants with grantees that he
              is lawfuiiy seized of eaid Iand in fee simple; that he hae good                   &
                                                                                                *
              right and lawful authorfty to sell and convey aaid Iand; that he
                                                                                                &
              h*reby fully warrants the title to said land and wïll defend the                  2%

                                                                                                m




  hûpr//ori.indian-river.org///m ocumenvfletDocumentForprintpNG/?request=AoAAANc... 12/5/2015
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page
                                                                        Page62of
                                                                              of127
                                                                                 2




       +


              *--- againet the âawf?l oâllas of e11 perlone Yhowaoever; and
              thœt llàd land &e tx*œ oe all *n- - xtu o- e exoept for ee-----t*e
              liene and reetriotioa : of rerozû e whivh are not reippo.ed by
              referenoe theretor anl real lstet. taxes for 1*92 *nd lubaequent
              yearl.
                        A-----R M/*;l1T @@>#*A* on granteea eull power *nd
              authoràty to deai with and in the rehl property descrlnee in this
              d*ed, lr any part oe tXat r*al property. to witt the pow.r and
              œuthortty to proteote <x nserve and to eeâl. to âease. to enm*- - -
              and otherwise to x nag. and dispose of the real pkoperty
              d*x ribe        ln thlo dee .
                              1/ *ï> @@ œ-'--M # # ' have hereunto eet xy hand and
              eeal this Zc w- 4ay of Jenuary. 1*92.

              sàgned, sealed and delàvered
              in the presence of ua:

                                                                 e      Qe
                                   t                                        .   Raym nd Stuatt
              W itness



              Witness


              STATE oF FLORIDA               )
                                             lssz
              COUNTY o' INDIAN RIVER         )
                        I HEREBY CEATIFY that on thio dayg before xe, an
              officer duly authorized to take acknowledgxents, p*raonally
              appeared J . Raymond stuatt, well known to me to be the person
              described as grantor in the foregoing deed, and that he                                                                         =
              acknowledged exeeut ing the same in the preaence o f two                                                                        œ
              subacribing witneoses freely and voluntarily fot th* purpose
              thereln expressed .                                                                                                             =
                              WITNESS my hand and official Geai on this /<V *e day of
              Januarye 1992 .
                                                    '
                                                                                                                                                <


                                                             W *Y d    X c                                     .J-
                                                                                                                 :*> .t.%**#%****1**1'4,X'D'1.'r.   .
                                                             Stat* of Florida                                  ..'..NM *.,e-
                                                                                                             z'.            *
                                                                                                                           .-ç.
                                                                                                                                   *... *
                                                                                                                              b.h.. .*-
                                                                                                                                      .1.ec
                                                                                                                                      .   'a .. 1'.
                                                                                                                                           -J'
                                                                                                                                             i    'w
                                                                                                                                                  :
                                                                                                             ae*
                                                                                                               w'f>:':':J4.
                                                                                                                          ;;.
                                                                                                                            tA
                                                                                                                             ,x:-..=
                                                                                                                                   J .-.
                                                             My Co= ission e                    -    ..k
                                                                                                1res . -4
                                                                                                        2'..  >p.tt #'*. o..
                                                                                                                          ro ....z. * r.
                                                                                                                                   .m.
                                                                                                                                   e    a.
                                                                                                                                        sz
                                                                                                        z
                                                                                                        :
                                                                                                        &: o.*
                                                                                                        -.. .4
                                                                                                        .
                                                                                                                 ' t
                                                                                                                e.
                                                                                                              ,.a.
                                                                                                                    s &ra.l.1o..
                                                                                                                               a
                                                                                                                               ..;  '
                                                                                                                                    <..-
                                                                                                                                       re
                                                                                                                                        r
                                                                                                           .     x
                                                                                                                 '
                                                                                                                 ' s         ..  <.  .p.
                                                                            -:*.     m kqu     E.       ,. ''z...#.,''.'.*%*.-.#efie,xep
                                                                                                                                       @p'o2..
                                                                      :*'      t*        fl                 ' ' f                   **e'+
                                                                                                                                        *'
              w@@w*2:?*r:-1@-@2                     -*a...            r.
                                                                       î. '#kt!
                                                                              y.
                                                                               c
                                                                               ar.        Klaroh s#1A a       -.,.';?*
                                                                                                              '         ' 1'V'..
                                                                                                                       ,p.,1.t:$    .:.
                                                                                                                                      % '
                                                                                                                                        '
                                                                        - .e*v g.lxl
                                                                                   '.rp fya.'
                                                                                            ,IJ1234$4T%;KK




  hûp://ori.indian-river.org///r ocumenvGetDocumentForprintpNG/?request=AoAAANc... 12/5/2015
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 7 of 127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 8 of 127




                                    T he
                          P rob ate
                           T eam
                                  20 15
                                    PRESEN TED BY



                                        FtcridaLegalEducaticnAssociatinn




                                       SPEA K ER S
           K im berly Bald,W .Fletcher Belcher,Sarah B utters,Sandra D iam ond
           Guy Em erich,Steven Hearn,RogerIsphording,GeorgeKaribjanian
                R ohan K elley,Shane K elley,Theodore K ypreos,Laird Lile
                  Barry Spivey,M ichaelStafford,and J.M ichaelSw aine
             D avid C .Brennan & W m .FletcherB elcher,Program Co-chairs

                    Friday & Sa- day O ctober 9 & 10y2015
                 Cadbe Royale A ll-suite H oteland Convention Center
                                   O rlando,Flodda
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 9 of 127




                        TA B L E O F C O N TE N T S
     Ptobate Pow efH om '- N ew Stam tes!C ases,Rules .....................A
              -


     Steven H earn,Tampa

     Eledi
     Laird ve
           LilShar
              e,N aepl
                     -esA Ffesh Look ........****@@*+**@@@@@.**@@@@@@**@*@


     Estate and T- stCau esofA d ion - A Pdm er .........................C
     K im berly Bald,Bradenton

     H Om eSfeadS2nd T> RtS.........................................D
     Shane K elley,Fl.Lauderdale

     Pfobate- 50 Excitl g '
                    -      W aysto M essltU p!...........................E
     Sarah Butters,Tallahassee

     RealPfoperty/probate Potpoam '- Leases,Eviction,M ougages,etc.........F
                              -             -


     J.M ichaelSwaine,Sebring

     Pfobating N on-Residentsa114 Snowbirds............................G
                                        -


     M ichaelStaFord,New York

     Represendng t:e M afgm- ally Com petent Client........................H
     Rohan K elley,Fl.Lauderdale

     Snm e Sex M am -age- Plaooing and Pzobate Tm plications ..................1
     GeorgeKaribjanian,BocaRaton
     ExpertW itnessesin Probate and T- stLitigation .......................J
     Theodore K ypreos,W estPalm Beach

     SCM OTPBWYeTSFoO m ..........................................K
     W .FletcherBelcher,M oderator,St Petemburg
     Sandra D iam ond,Sem inole
     Rogerlsphording,Venice
     Rohan K elley,Fl.Lauderdale
     Bar.ry Spivey,Sarasota

     A ttoraeys/pm /Benesdaries- n e Etllical(
                                             lnterface ....................L
     G uy Em erich,Punto Gorda
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 10 of
                                      127




                                   H OWG STEADS AND TRU STS

                                          Shane Kelley.Esq.
                                      TheKelleyLaw Firm 2PL
                                       3365 G altOcean Drwe
                                     FortLauderdale,FL 33308
                                        w ww.estatelam com


         W TRODUCTION

            In m any cases,oneofthem ostvaluableassetsthatourclients own istheirresidence. But
            despite being one of the m ost valuable assets in our clients'portfolios,a residence is
            ohen the mostdifficult assetto address when creating an estate plan oradm inistering a
            trust or estate. This is a result of the hom estead provisions contained in Articlt X,
            Section 4 of the Florida Constitution. W hile the hom eslead provisions provide som e
            incredible benefitsforthecitizensofFlorida,they also contain restrictions on devise and
            d8scent of hom estead property that may frustrate the client's intent in thatregard and
            ohen lead to litigation ifthe hom estead property isnotproperly addressed in ourclients'
            estate planning documents.

            Ifa clientiscontemplating m arriage and has children from a priorm arriage orthe client
            (whethercontemplating marriageoralreadymarried)hasafixed intentionto devisehis
            orherhomestead property to som eone otherthan their spouse and/or descendants,you
            nezx
               zlto be aware ofthe provisions ofboth F.S.732.4017 (inter vivostransferof
            homesteadproperty)andF.S.732.702(waiverofspousalrights).
            n isoutlinewillexam ine some ofthe waysthatourclientscan utilize intervivostrusts in
            order to avoid the hom estead devise restrictions as wellas som e of the recent cases
            involving trusts and waivers of homestead. One of the most difficult issues that the
            courtshave addressed in the pastcouple ofyearsis exactly whatconstitutesa waiverof
            hom estead rights,especially when the hom estead property passesfrom both spouses into
            a trustcreated by one ofthose spouses. During the lastseveralyears,multiple District
            CourtsofAppealhaveaddressed thisissue with varying results.

            ButGrst,let'sstartwith thebasics.

     1I. GEN EM L HOM ESTEAD OV ERVIEW -CON STITW ION AND STATUTES

            Florida'sfirstConstitution wasadopted in 1868 and contained homestead provisions.n e
            relevantprovisions,which have been revised overthe years,are now found in Article X,
            j4 oftheFloridaConstitution.ThoseprovisionshavethreebasiccompontntsinFlorida:
                    Exemption from forced sale.
                   Inurem entofthe exem ption upon death ofow ner.
                   Restrictionson deviseofhom estead.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 11 of
                                      127




          W hile differentconcepts,they serve the sam e pum ose ofprotecting the fam ily hom e.See
          McKeanv.Warburton,919 So.2d341(Fla.2005),whichprovides,
                 The public policy furthered by a homestead
                 exemption is to 'promote the stability and
                 welfare   of the    state by    securing  to the
                 householder a home, so that the homeowner and his
                 or her heirs may live beyond the reach of the
                 financial misfortune and the demands of creditors
                 who have given credit under such 1aw .'

          The generalframework regarding thethree conceptsdescribed above is found in Article
          X,54 ofthe Florida Constitution and overthe years those basic conceptshave been
          som ewhatdeveloped through legislation contained in Chapter732 and Chapter 733 ofthe
          Florida Statutes.

          W hile the Constitution and the Florida Statutes provide a general fram ework for
          homestead issues,there are many issuesthatare leh unresolved and the courtshave had
          to fi11in thegaps.

      a. ARTICLE X.94 OF TH E FLORD A CON STITUTION:

          SECTION 4. Homestead; exemptions.

           (a) There shall be exempt from forced sale under
              process of any court, and no judgment, decree or
              execution shall be a lien thereon, except for the
              payment   of   taxes    and   assessments   thereon,
              obligations contracted for the purchase, improvement
              or repair thereof, or obligations contracted for
              house, field or other labor performed on the realty,
              the following property owned by a natural person :

              (1) a homestead, if located outside a municipality,
             to the extent of one hundred sixty acres of
             contiguous land and improvements thereon, which
             shall not be reduced without the owner's consent by
             reason of subsequent inclusion in a municipality; or
             if located within a municipality, to the extent of
             one-half acre of contiguous land, upon which the
             exemption shall be limited to the residence of the
             owner or the owner's family ;
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 12 of
                                      127




                       (b) These exemptions shall inure                           surviving
                       '
                           spouse or heirs of the owner.                                                          u   oe'
                                                                                                                NcoK
                       (c)    The homestead shall not be subject to devise if                                  w
                           the owner is survived by spouse or minor child,
                                                                                                          f'
                           except the homestead may be devised to the owner # s
                           spouse if there be no minor child. The owner of @z
                           homestead real estate, joined by the spouse if
                                                                            iA
                           married, may alienate the homestead by mortgage,k'                                    .
                           sale or gift and, if married , may by deed transfer
                           the title to an estate by the entirety with the                                        ,
                           spouse . If the owner or spouse is incompetent, the
                           method of alienation or encumbrance shall be as .t2'
                                                                                                          zz     tV
                           provided by law .                                   /                      .

                                                                                                    t -
                       Article X,j4(a)allowsan exemption from forced sale fora realproperty homestead
                       ownedbyanaturalperson.Subsection4(b)providesthattheexemption shallinuretothe
                       decedent'sheirsand Subsection(c)imposesrestrictionsonthedeviseofthatproperty.
                  b.   F.S.i 732.401.DESCENT OF H OM ESTEA'
                                                          D

                            Tf not devised       authorized by law and
                       constitution, the homestead shall descend in the same
                       manner as other intestate property; but if the
                       decedent is survived by a spouse and one or more
                       descendants, the surviving spouse shall take a life
                       estate in the homestead, with a vested remainder to
                       the descendants in being at the time of the decedent 's
                       death per stirpes.

                       (2) In lieu of a life estate under subsection (1),
      c
                       the surviving spouse may elect to take an undivided
                       ene-half    interest     in   the   homestead     as   a   tenant       in
  '
  '
              .        common, with the remaining undivided one-half interest
  z       i            vésting in the decedent's descendants in being     the
                       time of the decedent's death, per stirpes .

                  c. 'F.S.732.4015.DEVISE OF HOM ESTEAD

                       (l) As     provided    by     the   Florida    Constitution,        the
                       homestead shall not be subject to devise if the owner
                       is survived by a spouse pr a minor child or minor
                       children, except that the homestead may be devised to
                       the owner's spouse if there is no minor child or minor               t
                                                                                            .
                                                                                           -7ov
                                                                                            32,zt,
                                                                                                 u
                                                                                                 /-ww
                                                                                                   o/u-'
                                                                                                       w
                                                                                                       ,..+ô
                                                                                                       z
                       children .

                                                                                           '




                                                                                                '
                                                                                                    /J Z..
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 13 of
                                      127




               For the purposes of subsection (1)r the term :

                (a) ''Owner'' includes the grantor of a trust
          described in s. 733.707 (3) that is evidenced by a
          written instrument which is in existence at the time
          of the grantor's death as if the interest held in
          trust     was      owned     by     the     grantor.

                 (b) ''Devise'' includea a disposition by trust of
          that portion of the trust estate which, if titled in
          the name of the grantor of the trust, would be the
          grantor's homestead.

  111. ALIENATION OF HOM ESTEAD THROUGH IRPX VDCABLE TRUSTS

          W hile Article X, Section 4 of the Florida Constitution im poses devise restrictions on
          hom estead property, there is no restriction on the lifetim e alienation of homestead
          property. Butitis imperative thatifthe owner ism arried atthetim e ofthe transfer,the
          spousemustconsenttothattransfer.SeeArticleX,j4(c)oftheFloridaConstitutionthat
          providesin pertinentpart,çi'
                                     l'
                                      heownerofhomestead realestate,joined by the spouse if
          married,m ay alienate the hom estead ...''

          ln2010,theFloridaLejislatum passedF.S.732.4017lhatprovidessututoryguidelines
          for accom plishing lifetlme t'
                                       ransfers of hom estead property, either outright or to a
          continuingtrust.Ifyoufollow theguidelinesofthestatute,itcreatesa'tsafeharbor''for
          the transferorthatwlllensurethatthe chosen structurewillnotbe treated asan Esimproper
          devise''ofthe hom estead property upon hisorherdeath.

          W hile the statute was effective as ofOctober 1,2010,the appellate courts in Florida did
          notaddressthisstamteuntilalmostfiveyearslaterià Stonev.Stone,157 so.3d 295(F1a.
          4* DCA 2015).Thisisthe only caseto analyzethestatuteto date.TheStonecasewill
          bediscussed in more detailbelow .

          The statute provides guidance to the estate plmm ing practitioner on how to effectively
          avoid the devise restrictions on homestead property through the use of an inter vivos
          conveyance while still retaining certain rights in the owner. The conveyance can be
          outright(such asa deed ofa remainderinterestto a named individual),oritcan be in
          trustforthe benetk ofoneorm orebenefkiaries.

          The suttzte wasnotintended to create new law on the alienation ofhomestead property,
          but rather was intended to outline what rights a person may validly retain in the
          hom estead property while stillallowing the transferto thetrusttreated msan çûalienation''
          ofthepropertyforpumosesofthehomesteaddeviserestrictionsfoundinArticleX,j4(c)
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 14 of
                                      127




           oftheFlorida Constitution. SeeF.S.732.4017(4)which provides,içltistheintentofthe
           Legislaturethatthissection clarify existing law-''

           BACK GROUND - PRIOR CA SE LAW

           The drahersofthe statute were aware ofthe early attemptsby hom eownersto avoid the
           devise restrictionsthrough the useoftrustsin which the grantorretained too m any rights
           and the courtsfound thatthere wasno effective alienation ofthe property during lifetim e.
           Accordingly,the trust instrum entswere deem ed to be ineffective attempts to devise the
           homestead property upon death in derogation of the devise restrictions found in Article
           X,j4(c)oftheFloridaConstitution:
           Johnsv.Bowden,66So.2d155(Fla.19414).
              In Johnsan tm-rem arried w idowerexecuted a deed oftrustconveying his homestead
              to athird party trustee. Underthe trustdeed,the grantorreserved the rightto occupy
              and usethepropertyandreceiveanduseallrentsand profitsfrorrlthepropertyforhis
              life. The trustdeed also provided the grantorw ith the powerto directthe trustee to
              conveytitletothepropertytoanypersonnamedbythegrantor(includinghimselg.
              Ifthe grantor failed to exercise this power,the trust deed provided thatthe trustee
              would hold the property forthe use and benefitofone ofthe grantor's children and
              ultimately to be distributed to one of the grantor's grandchildren upon the child's
              death.

           * n etrustdeedwaschallengedbyoneoftheglantor'sheirsandtheSupremeCourtof
              Florida invalidated the deed of trus't findlng that it w as the equivalent of a
              testam entary devise,
                  The interest attempted to be conveyed waa not a
                  vested right          in the property to any of the
                  beneficiaries         named in the trust deed, but a
                  contingent interest subject to the right of the
                  grantor to direct a conveyance of the entire
                  property to others at any time during the
                  grantor's life . . . If the property was, and
                  continued to be, in fact and in law, a homestead,
                  the alleged trust deed, not being an absolute
                  conveyance of any vested estate in the land to
                  take effect during the grantor's lifetime, is
                  apparently ineffectual for the purpose designed .

              The Suprem e Courtof Florida also stressed that it would not allow the grantor to
              accom plish the goal of avoiding the hom estead devise restrictions indirectly if he
              could notaccöm plish thesam e goaldirectly,
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 15 of
                                      127




                 That which the 1aw forbids to be done directly
                 cannot lawfully be done by indirection. If an
                 attempted conveyance of homestead real estate is ,
                 in legal and practical effect, an operation a
                 will, it may not be effective when the owner of
                 the homestead leaves a wife or child .

          EstateofJohnson,397So.2d 970(F1a.4tbocA 1981).
          * In Johuon,a decedentwassurvived by five children (one ofwhom was am inor).
             The decedenthad executed an intervivos revocable trustunder which the decedent
             wasthe trusteeand lifetime beneticiary ofthe trust. Decedentthereafteroonveyed his
             homestead property to his revocable trust. Under the term s of the trust, the
             homestead property was to be conveyed to one ofthe grantor's adultchildren upon
             hisdeath.

             The courq relying on Johns invalidated the attem pted disposition of the property,
             tslustas in the Johu case, it is obvious that the decedent here,as the settlor,was
             retaining al1 equitable right title,po%ession and interest in the property untilhis
             death.''

             Justas in Johns,the courtin Johnson recognized thatthe settlorretained the powerto
             directthe conveyance of the entire interest in the property to anyone including the
             settlor. Therefore,the settlorhad nottruly parted with his ownership interestin the
             hom estead property.

          . The holding in this oase was later coditied in F.S.732.4015(2) that defines the
             Stowner''ofhomestead forpurposesofthe hom estead devise restrictionsasthe grantor
             ofarevocable trustasdefined tmderF.S.733.707(3)and furtherprovidesthata
             Gçdevise''includesadevise from asuch atrust.

      b. ANALYSIS OF F.S.732.4017

          Subsection (1)ofthenew stamtesetsforthtwo essentialrequirementswhich ifmetwill
          allow the owner of hom estead property to successft
                                                            zlly avoid the homestead devise
          restrictions found in Article X, Section 4(c) of the Florida Constitution while still
          retainingcertain rights in the hom estead property:

          * There m ustbe a valid intervivosconveyance ofan interestin thehom estead property
             to one ormore personsotherth= the homestead owner(can be in trustoroutright
             transfer),and
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 16 of
                                      127




               The hom estead ownercannothave the power,acting in any capacity,whetheralone
               orinconjunction withanotherperson,torevoketheinterestthatisconveyed,orto
               revestthe interestin theowner.

            Subsection (2) only applies to conveyances made in trustsand provides the general
           definition oftheterm çs
                                 transferin trusf'. IfthedeGnition ofdûtransferin trust''issatisfied,
           then thetransferofthe hom estead property to the trustwillnotbetreated as an attem pted
           devise of the property upon the death of the grantor, effectively avoiding the devise
           restrictions.

               Theterm tkansferintrust''referstoatrustunderwhichthetransferor(whetheralone
               orinconjunctionwithanyperson)doesnottherighttorevokethetrustasdefnedin
               F.S.733.70743)($.
               W hile a rightofrevocation m ay notbe retained,itisperm issible to rd ain a powerto
               alterthebenefkialuseandenjoymentoftheinterestheldinthetrustaslongasthree
               lim itationsareobserved:

                      . Therightto alterthebenefkialuseorenjoymentcanonly beexercised
                         within a classofbeneficiaries identifed in thetrustinstrument.

                                 Forexam ple,ifthe trust is a discretionary trust forthe benefh of
                                 the owner's descendants living from tim e to tim e,the ownercan
                                 exercise a powerto exclude a child ofthe owneras a beneficiary,
                                 orto change the ages specified foroutright distributions,butthe
                                 owner could notdirectthat distributions be m ade to the owner's
                                 spouse orto anyoneelsenota descendantofthe owner.

                      * The rightcarmotbe exercised in favorofthe owner,theowner'screditors,
                        the owner's estate,orthe creditors ofthe owner's estate,or in a manner
                        thatwould dischargea legalobligation ofthe owner.

                      . '
                        I'
                         he powercan be only be exercised during the owner's lifetime,and thus
                        cannotbeexercised by will.

               Retention ofsuch a pow erusually willbe necessary in orderto avoid im m ediate gift
               tax consequences upon the transferof an interestin the homestead property,even if
               the owner retains a separate interest in the property (because of the rules under
               section 2702 ofthefederallnternalRevenueCode).
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 17 of
                                      127




                    * Forexample,iftàeownerofhomestead property conveysthehomestead
                       property to an irrevocable discretionary sprinkling tnzstforthe benefh of
                       the owner's descendants living from tim e to tim e, the full fair market
                       valueofthepropertywillbesubjecttogihtaxeveniftheownerretainsa
                       lifeestate in thehomestead (becauseundersection 2702thereisnooflket
                       for any interestretained by the owner otherthan an annuity or unitrust
                       interest).Retentionofapowertoalterthebenetkialuseorenjoymentof
                       the interest conveyed (whether the power is limited in scope or is
                       unlimited) willeliminate immediate gih tax consequences even if the
                       power is lim ited in its scope,by utilizing the incomplete giû rules under
                       section 2511ofthe lnternalRevenue Code.

          . Thelastsentenceofsubsection(2)clarifiestha:çln issubsectiondoesnotcreatean
             inference thata pow ernotdescribed in thissubsection isa powerto revoke orrevest
             and interestin thetransferor.''

          Subsection (3)m akesitclearthatifan intervivosconveyancesatisfiestherequirements
          ofsubsection(1),theownercanretainseparateinterestsinthehomesteadproperty,such
          asalifeestate(which would bedesirable iftheownerintendsto continueto occupythe
          homestead property and wishes to reuin hom estead property t'zx benefits such as the
          SaveOurHomescaponincreasesin assessedtaxablevalue)oraterm ofyears.

          w Interests that satisfy the requirements of subsection (1) willnotbe treated as
             testsm entary in nature even ifthey are future interests,such as a rem ainder interest
             follow ing a lifeestate retained by the homestead owner.

          * Furthermore, an interest that satisfes the requirements of subsection (1) is not
            testamentaryinnatureeveniftheinterestissubjecttoextinctionupontheoccurrence
             ofan irrevocably specified eventorcontingency,such asthe ownerbeing alive on a
             datewhen alloftheowner'schildren havereachedtheageofmajority (atwhich time
             theconstitutionalrestrictionsondevisewouldnolongerexist).
          Thefollowingareexamplesofqualifyingintervivosconveyancesthatarenotsubjectto
          theconstimtionaland statutory reslictionsonthedeviseofhomestead property(whether
          or not the owner is survived by a spouse or m inor child, assum ing that aIl other
          conveyancingrequirementshavebeenmetl:

              1. An intervivos conveyance to a qualified personalresidence trust(within the
                 meaningofsection2702oftheInternalRevenueCode).
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 18 of
                                      127




              2. Anintervivosconveyanceofaremainderinterestinhomesteadproperty (whdher
                 outrightorintrust)followingalifeestateretainedbytheowner.
                  An inter vivos conveyance of a remainder interestin hom estead property thatis
                  subjecttocompletedivestmentiftheownerofthehomesteadpropertysurvivesto
                  a date thatis specified in the instnzm entofconveyance,orifthe conveyance is in
                  trust,to a date that is specified in the trust instrument. tExample:a vested
                  remainderinterestthatis subjectto dives% entwith a reversion back to the
                  homesteadownerifheorsheisstillaliveonaspecifieddate,orthatissubjectto
                  divestm entw ith a reversion back to the owner'sesV te ifhe orshe isnotsurvived
                  byaminorchilduponhisorherdeath).
    lV . W AIVER OF H OM ESTEAD RIGHTS

           Ifa hom estead ownerismarried and wishesto utilize F.S.732.4017 orotherwise alienate
           the homestead property during hisorherlifetim e,itis im perativethatthe owner's spouse
           either sign the deed alienating the hom estead property or validly w aive his or her
           homestead rights. See Article X,Section 4(c)which provides in pertinentparta çq-he
           ownerofhomestead realestate,joined by the mouse ifmarried,may alienate the
           hom estead ...''.

        a. STATUTORY GUIDANCE - F.S.732.702

           Chapter732 contins a generalwaiver statute concerning the waiverofçispousalrights''
           which isfound in F.S.732.702:

                  The rights of a surviving spouse to an elective
                  share ,      intestate       share ,     prete rm itted        share ,
                  homestead, exempt property, family allowance, and
                  preference    in     appointment   as    personal
                  representative of an intestate estate or any of
                  thoae rights, may be waived    .

           The waiver ofthese rightsm ay be before oraûer marriage and mustbe done through a
           tlcontract,agreement,or waiver''signed by the waiving spouse in the presence of two
           subscribingw im esses.

           A waiverofççallrights''in the property orestate ofa presentorprospective spouse,ora
           complete property settlement entered into after, or in anticipation of separation,
           dissolution of m arriage, or divorce, is deeme,
                                                         d a waiver of hom estead rights by that
           SPOUSC.
  Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 19 of
                                        127




                               Ifthe Etagreem ent,contractorwaiver''isexecuted after the m arriage,each spouse must
                               makettfairdisclosure''to the otherofthatspouse'sestate.N o disclosure isrequired ifthe
                               tiagreem ent,contractorwaiver''isexecùted priorto m arriage.

                           N o consideration otherthan the agreem entitselfisrequired forthew aiverto be valid.

                               RECENT CASE LAW ON TRUSTS AND W AIVER OF HOM ESTEAD
             .
             -:k
            ,,
               '

                 l
                 t L'
                    PON'
                       VRLvons.155So.3d1179(Fla.41
                                                 bDCA2014).
                                     Richard and Norma Lyonsowned a residence in FortLauderdale ashusband and wife
                                     (TBE). In 1993,Richard and Nonna quitclaimed the residenceto Norma. On the
                                     sameday,Norma(withoutRichard'sjoinder)quitclaimedtheresidencetoaqualifed
                                     personalresidencetrust(QPRT)in whichNormawasthegrantorand underwhich
                                     she retained an interestfor l5 years oruntilthe settlor's death,w hicheveroccurred
                                     first.

                                     ln 2002,Richard executed a Las'tW illand Testam entin which he acknowledged the
                                     QPRT andthen in 2007Richard passed awaysurvivedbyNormaandflvechildren.
                               . ln 2010,aherthe expiration ofthe l5 year retained term in the QPRT,Norma
                                     executed a quit claim deed attempting to convey the residence to herself and her
                                     daughter, Valerie, even though the property had previously been conveyed to
                                     Norma'sQPRT and hadbeenadministeredbythetrusteesoftheQPRT since1993.

                               . Upon learningofthisattemptedtransferby Norma,thetrusteesoftheQPRT Gled a
                                     com plaintseeking to setaside the2010 deed on the groundsthatNorm a did notown
                                     the residence atthe tim e the 2010 deed wasexecuted astitle washeld by the tnzstees
                                     oftheQPRT.
      1 ,                      .'
                                rhetrialcourtenteredsummaryjudgmentinfavorofxormaandvaleriefudingthat
 '
 AT), n
 y,   t.yx the2010deedfromxormatoNormaandval
                                           eriewasvalidbecausexorma,notthe
,
*A)         X ():                    trsteesof-theQPRT,ownedtheresidencein2010.
' (*, N                                           q'
                                                   -'
                                                   . specitically,the trialcourtheld that the 1993 deed from Norma to the
  'k.g '
       hr
        v'                                   'Q -trusteesoftheQPRTwasinvalidasRicharddidnotjoininthedeed.See
  Y%,' N'                                ,
                                         j
                                         ,
                                         .                                    chprovides,vt'f'heownerofthehomesteadreal
                                                        ArticleX,Section4(c)whi
                       '                 = =        ,

                       I estate,joinedbythex ç
                                             ypt/xçeffmarried,mayalienatethehomesteadby
             ,.'
               )'
                  11
                   . /k
                      '
                      l  mo  rt
                              gage
                                 ,
                                  s sa
                                     leor gi
                                           h and,ifmarried,maybydeedtransferthetitletoan
                         estatebytheentiretywiththespouse.''(emphasisprovided).
                                     -       gb
                                              ot
        *
        '
        -'
      ,-z)t        '
                                 .
                 '.,                         ox
                                             '
                       ;
                       z
                       . .
                         w.l)                                                                              ts., ,
                                                                                                                t .z)
            '      u
                           .

                           .     ,
                                                        t
                                                        '   Nv-s.
                                                             . .      u
                                                                      v-
                                                                       uy
                                                                        v      Qz
                                                                               u
                                                                                        . ..- -
                                                                                                  .k
                                                                                                   ' Vj    ''
                                                                                                       j
                               vjt                          ;,  ,
                                                             ss-kx
                                                                 ,v.x .
                                                                      ).w .. u-.,a .-.,--
                                                                                                   .


                           k                            ?t                        .
                                                                                            j
       Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 20 of
                                             127




                                     . The4thDCA reversedthesummaryjudgmentholdingthatNormaLyonsdidnothave
                                        standingto assertthehomesteadrightsofRichard afterhisdeath in ordertodefeata
                                        deedthatNormaLyonshadexecutedjriortoRichard'sdeath.ltwasRichard'srights
                                        thatwere being eflkctedby thedeed,notNorm a's.

                f-                      ln reaching this result the 41 DCA correctly pointed out that the homestead
                                        provisionswere designed to protectm inorchildren and non-ownersurviving spouses
                                 '
       .                                from having the homestead property alienated away from them withoutthe consentof
                                        the non-owner spouse,t'' l'
                                                                  he entire provision hinges on the conduct of the ovmer
                '
                                        spouse,and the resultantprotectionsto thenon-ownersurviving spouse.''

                                        The 4tbDCA pointed outthat, dt. . . itwould be absurd forthe party who created the
                          ZV' allegedinfirmitiesinthequitclaim deedtobeabletoattacktheviabilityofthesame
                                        quitclaim deed. ln other words,Norm a should notbe able to attack the quitclaim
                         '              deed asvoid ab initio,where she drahed,relied on,and wasthesole signatory to it-''
  i                  .
                         7
  k:
 .,.
 n.
  j,.           <'
                                     . lnsteadofNormausingthehomesteadprotectionsasashield,shewasattemptingto
                                        use them asa sword to undo a situation thatshe herselfhad created priorto Richard's
 j/(y                                   death.                                                        -
                                                                                                      ,   -         tev.z L'V'-0 la
                                                                                                              : ét--.
                                                                                                              ,
                                                                                                              .
                                                                                                                                  -.uuezu-
                 t?                                                                          .    - szx
                                                                                                  .
                                                                                                            y     . crM
.
e--*                         -/ Habeebv.Linder.36FLW 17300(February9,2011).                       xxw6 s.ec
                                                                                                         .rw'
                                                                                                            -uT . s..o.-(U4
                                                                                       k t.                         wwmgj-      .          ç
                 .                   . The Personal Representative of the Estate of M itchell Habeeb appealed an order
           'h                          finding that a warranty deed executed by M itchell and his spouse, Virginia,
                                       constituted a waiver ofal1ofthe homestead rightsM itchellhad in the property upon
                                       Virginia'sdeath.

                                     w M itchelland Virginia took title to their Florida condom inium as TBE in 1973. In
                                        l979,M itchelland Virginia executed a warranty deed granting Virginia a fee sim ple
                                       interestin the homestead property.

                                     w There was no language indicating thatthere was any specific waiver ofhom estead
                                       rights pursuantto F.S.732.702 butthe form wasa Rnm co Form 01 which provided
                                       that the grantor ççgrants, bargains. sells, aliens, rem ises, releases, conveys and
                                       confirms ...alltenem ents,hereditamentsand appurtenancesthereto ...''.

                                        V irginia predeceased M itchelland her W illdevised the condo with a life estate to
                                        M itchelland the remainderto hersister Betty. M itchellsubsequently died and the
                                        PersonalRepresentative ofthe Estate of M itchellHabeeb challenged the validity of
                                        the devise under Betty's W ill finding that it violated the devise restrictions under
                                        ArticleX,Section 4(c)oftheFloridaConstitution.
                                     V 'M             k%'
                                                                                -
                                                                                     ? k,%s'
                                                                                    . -
                                                                                                              6
                                                                                                              % di
                                                                                                                 .
                                                                                                                  Ct
                                                                                                                   .
                                                                                                                   $ uz
                             'p                   t         f o ,,k,
                                                                   u)(xz?x (a-t-    w 5(.
                                                                                        ,3
                                                                                         ,
                                                                                         :.-*-,V.z
                                                                                                 -6-/x-
                                                                                                      . -
                                                                                                        --.
                                                                                                          tX--&.'
                                                                                                                k-                    .
                             .
                                                                 c                  , J wyq..w                    cv
                                                                                                                   . ,u-t,            ..



                     .
                     z'
                     kA7
                       '-V t .v                        km..
                                                          e
                                                          G ycoo, h'
                                                                  '-
                                                                                       't-t--,
                                                                                             .

                                                                                                      u.u.a
                                                                                                              .e> . ,                  .
                                                                                                                                       J.
                                                                                                                                        .
                                                                                                                                        ;
                         tt
                         '-,p $x
                              .
                               'k
                                .tz omzz
                                    ,
                                    a
                                              .                  j
                                                                         x-
                                                                                $ .Y-QX-- c-..c.
                                                                              ,,y              a(                                   *
                                       % QM A
           Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 21 of
                                                 127




                                                    . If M itchell did notwaive his hom estead rights in the condom inium ,the
                                                      devise would failand M itchell'sestate would receive a fee simple interest
                                                      in the condom inium instead of the property passing to Betty upon
                                                      M itchell'sdeath.

                                        * The Courtfound therewasa waiverofhomestead rights in the execution ofthe dted
                                          because, N n this case the term çhereditam ents' in the 1979 warranty deed
                                          encom passesthe homestead rights ofeach pantorasthe survivor.''

                                        . W hile there w as no specific evidence oftûfairdisclosure''ofthe estate ofV irginia to
                                          M itchellwhen the deed was signed by M itchell as speciflcally requirtd under F.S.
                                          732.702, the 3'dDCA implied such disclosure because itwas a tslong term m arriage''
                                          and M itchell signed a Petition for Adm inistration upon V irginia's death indicating
                                          thatthe condom inium passed pursuantto tbt devise in Virginia'sW ill.

                                        . This case cannot be cited as authority because on M ay 17,2011, in a sua sponte
                                          Order,the 3rd DistrictCourtofAppealswithdrew theH abeeb decision viathisorder:

                                               Upon   the   Court 's   own   motion,  and   upon
                                               consideration of a settlement of this appeal
                                               before the issuance of a final opinion, the non-
                                               final opinion issued February 9, 2011, 36 Fla .
                                                                                                                                   #
                                               Weekly D30O, is hereby withdrawn .
                               %
                                   &                                                                                         &
                                                                                                                             D '
                                                                                                                               .
                                                                                                                                         '
                                        Stonev.Stone,157so.3d295 (Fla.4tbDcA 2015).                                                    L K
                                                                                                                             - :
                                                                                                                               -)g t
                                                                                                                                   .r
                                        . Habib lives!                                                                  4          vv'

                     Qv-' '
                        '
                                                                                                                   t'
                                                                                                                    jz%L
                                                                                                                       . X1
                                                                                                                          )
                      x
                               ,   gf-.     Thisisthefirstcaseinwhick appellatecourt             esF.S.732.4017.         Jz, tj'
                                                                                                                        pk         y
        ç
        uxk
          ,w.
            p r                        d-t '   à,        r        '
      x$. ' . . Jerom e Stone and his wife, Almw owned a residence as te
                                   .
                                                                                                              /     x
                                                                                                            ts by the entireties
                                            (TB/). OnMarch27,2000,JeromeandAlmaexecutedawarrantydeedconveying
        11 Ch CV
                                            thepropertytothemselvesastenantsin common (T1C).
#
.
           ''î
             .;l '''''-
                        o'-o
A= A jjj
.

       ' Trust(QPRT)andthenJerome(oinedbyAlma)executedawarrantydeedconveying
     yyy.-jr
                   ,.
                        .
                              .,
                               j
                            y--y
                                            Onthesameday Jeromeexecuted theJeromeM .StoneQualifiedPersonalResidence

           '/k,
              ?                             his % TIC interestin the residenceto Jerome and Alma asco-trusteesoftheQPRT.
                                            Alma also created a QPRT and executed a warranty deed (oined by Jerome)
    , tk
    k  t
       N
       >                                    conveying her % TIC interestin the residence to Jerom e and Alm a as co-trustees of
       q
    I-NN                                    herQpa,
                                                  r                            '   xzr
                                                V        ,            ..
                                                                           '       z
                                                                                   ''
                                                                                    y
                                                                                    ï,y
                                                                                      .wxyt
                                                                                          z
                                                                                          *
                                                                                          .
                                                                                          y..sttko                vw
                                       ky %M.'
                                             um.tz '                    <                              .y.
                                                                                                         0)sy.
                                   o
                                        .


                                               >A
                                                                  bQOxz
                                                                      %&/.
                                                                      .  4bq
                                        *           J'u .
                                                        > >
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 22 of
                                      127




              'I'heretainedterm ofJerome'sQPRT wasthe earlieroffiveyearsorJerome'sdeath,
              and ifJerome died priorto theend ofthe tive yearterm,the property would revertto
              Jerom e'sestate.

              Jerom e died priorto the conclusion ofthe 5ve year term survived by A lma and his
              two adult children, Ross and Nancy. Jerom e's W ill was a pour over will which
              devised allproperty into Jerom e's Revocable Trustwhich provided that the assets
              were held in continuing trustfor the rem ainder ofA lm a's lifetim e. Upon Alma's
              death,the trust was to be terminated in favor of Nancy (excluding Ross as a
              beneficiary).
              Nancy and Ross becam e involved in a dispute in Jerom e's estate asto whetherthe
              residence was Jerome's homestead,and therefore devise restricted (which would
              resultinRossreceiving % oftheremainderinterest),orwhethertheproperty wasnot
              Jerom e's hom estead upon his death and the devise under Jerom e's revocable trust
              wasvalid (which would resultin Nancy receiving the entire remainderinterestupon
              Alma'sdeath).
           . The 4tbDcA correctly pointed outthatalthough F.S.732.4017 applied to the initial
              transferoftheresidence into theQPRT,thatstatutedoesnotaddresstheresultifthe
              grantorofa QPRT failsto survive the retained term ofyearsand the termsofthe
              QPRT provideforareversiontothegrantors'estate,
                 If Jerome had survived the stated term of he
                 QPRT, the transfer would have been completed and
                 the property would have passed to Nancy through
                 the trust pursuant to its terms. However, since
                 Jerome died before the term of the QPRT, lt is as
                 if the QPRT never exiated, at least for this
                 purpose.

           . The technical'issue that has created signiflcant dispute nm ong esute planning
              attorneysinFloridaiswhetherthereversion from theQPRT into the pantor'sestate
              upon the grantor's death willthen betreated as owned by the grantoratthe mom ent
              ofhisdeath(whichwouldthenbesubjecttothehomesteaddeviserestrictions)orisit
              something thathappens subsequentto the m om entof death,and therefore,does not
              subjecttheinterestintheresidencetothehomesteaddeviserestrictions.

                     @ DRAFTm G LESSON - If you are funding QPRTS with homestead
                        property in Floridw you m ay notw ant to provide fora reversion ofthe
                        property to the grantor's estate upon the death of the grantor. If the
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 23 of
                                      127




                         property is devised through the QPRT (as opposed to reverting to the
                         grantor's estate),then pursuantto F.S.732.4017,,the homestead devise
                         restrictionswillnotapply.                          '

              The4thDCA heldthatuponthereversionfrom tkeQPRT toJerome'sestateonhis
              death,thepropertywasthensubjecttothehomesteaddeviserestrictions,
                  We hold that when a homeowner transfers property
                  to a QPRT pursuant to section 732.4017 and the
                  property later reverts back to the homeowner's
                  estate because the homeowner fails to survive the
                  term of the QPRT, a subsequent disposition of the
                  property pursuant to the homeowner's will is a
                  devise.

              ButeventhoughtheresidencewassubjecttodeviserestrictionsuponJerome'sdeath
              land would have failed asan improperdevise),the 4thDCA upheld the devise in
              Jerom e's Revocable Trust based on a waiver of Alm a of her hom estead rights
              pursuantto F.S.732.702.SpeciGcally,the4tbDCA foundthatAlma, Ee. . . waived her
              homestead rights by executing the m arch 27, 2000 warranty deed splitting the
              property into two one-half tenancy in comm on interests and then transfening her
              interestintoherQPRT.''

                     * This isthe same rationalused by theH abib courtto 5nd a Cûwaiver''when
                       property was deeded from both spouses into the nam e ofone spouse. ln
                       Stones the deed contained language providing that A lm a, 1t. . . çp ants
                       bargains, sells, aliens, rem ises, rele% es, conveys, and confirm s' the
                       property Etogdher with all the tenem ents, hereditaments, and
                       appurtenancesthereto belonging orin anywiseappertaining.'''

                     @ n ere is no discussion ofany type of ttfair disclosure''by Jerom e ofhis
                       eskteto Alm aatthetim ethe dee,d wassigned.

   V. CONCLU SION

           W hen preparing an estate plan fora clientor adm inistering an estate or trust,alle'
                                                                                              state
           and trust pm ctitioners should be aware of hom estead property and how the devise
           restrictionson thatproperty could disruptthe intentions ofour clients with regarding the
           disposition oftheirproperty. lfadientiscontemplating maniageandhaschildren from
           apriormarriageortheclient(whethercontemplatingmarriageoralreadymarried)hasa
           sxed intention to devise his or her hom estead property to som cone other than their
           spouse,you need to be awareoftheprovisionsofboth F.S.732.4017 and F.S.732.702.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 24 of
                                      127




'
*

            - The currenttrend ofthe appellate courts appearsto be a m ore favorable view ofwaivers
              ofhom estead rights as opposed to a strictadherence to statutory requirem ents. This is
              especially applicable when there has been any type of severance of the hom estead
              property by spousespriorto death in orderto fund irrevocable trusts asprovided in F.S.
                  723.
                     4017.                                                                                                                                                    i)Q'
                                                                                                                                                                                 .7
                                                                                                                                                                                  î-
                                                                                                                                 yt         --
                                                                                                                                                    -

                                                                                                                                                                          t.
                                                                                                            .
                                                                                                                    Vt                                                          . -             .   j.
                                                        z,-.k-,-                          .

                                                                                                            (
                                                                                                            ;,(,. ,-uyv.(.
                                                                                                                         cy.
                                                                                                                           -sy,
                                         ' yo q .,
                                                 tcz
                                                   -                 '
                                                                                                                             çt-, (, , , -                                          -




                       'cz ()
                           ,'
                                                            .
                                                                Ly
                                                                .


                                                                                                  ts, t-
                                                                                                  n V- :7od-:
                                                                                                            .)'
                                                                                                            / -z                                        ,
                                                                                                                                                                              -

                                                                                          2: .). $.                                       z-.
                                                                                                      - -
                                                                                                        ,

         té
          '-
           o'
            b,-f-'q'
                   .'-l                                                               !-,t(
                                                                                          '
                                                                                          7                                     ,                                                       w>          ..-.
                   5-                                           . s,- ,a-z                                                                                                              .
                                                                                                                                                                                                                 z,,
                                                                                                                                                                                                                      z'-            y
                                                                                                                                                                                                                                     ,

                                                                0.  W                 ka>                           Jz                                                                                               J ., x.;.,w,
                                                                                                                                                                                                                 ,'pr;
                                                 u-
                                                  . '
                                                  - < 1
                                                 -...
                                                 .
                                                      -
                                                      $
                                                      :
                                                      ;
                                                      ,
                                                      (
                                                      j
                                                      .
                                                      4j
                                                       r
                                                       4
                                                       ,
                                                       -
                                                       .--
                                                         .
                                                         '
                                                         1
                                                         -
                                                         t.
                                                          ,
                                                          .                                               . hz'-
                                                                                                          .
                                                                                                                                            -'
                                                                                                                                           t!
                                                                                                                                           :::-.-jr:;-,--, ;:.,-.:,-,p
                                                                                                                                             ...
                                                                                                                                             !
                                                                                                                                             j
                                                                                                                                             :
                                                                                                                                             q
                                                                                                                                             p
                                                                                                                                             !
                                                                                                                                             ,
                                                                                                                                             '              ..       .k
                                                                                                                                                                      .-                                 t- %-'-,.--
                                                                                                                                                                                                         .
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   !'
                                                                                                                                                                                                                    ,y.
                                                                                                                                                                                                                   j.
                                                                                                                                                                                                                   11
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    !  .
                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           '

                                                                                                                                                                                                                               --'
                                                                                                                                                                                                                                 .
                                                                                                                                                   ,,
                                                                                                                                                    ., .
                                                                                                                                                       ,.                                           ,,
                                                                                                                                                                                                    -
                                     .   -
                                                                         ..
                                                                                                                                    l-6
                                                                                                                                      :
                                                                                                                                      E!
                                                                                                                                    .'n.
                                                                                                                                       --,-        .
                                                                                                                                                                 ,, ..
                                                                                                                                                                     -


                           kV . .)-.J 0 -                                                                                    j
                                                                                                                             -
                                                                                                                             y-j-.,s,              .

                                                                                                                                                       !
                                                                                                                                                       (
                                                                                                                                                       y
                                                                                                                                                       -
                                                                                                                                                       h
                                                                                                                                                       k
                                                                                                                                                       .-
                                                                                                                                                        a
                                                                                                                                                        '--
                                                                                                                                                          '                             ,. -
                                                                                                                                                                                           ,
                                                                                                                                                                                           :
                                                                                                                                                                                           -
                                                                                                                                                                                           .:
                                                                                                                                                                                            $
                                                                                                                                                                                            'q
                                                                                                                                                                                             z
                                                                                                                                                                                             .
                                                                                                                                                                                             j
                                                                                                                                                                                             kj/-
                                                                                                                                                                                                ,
                  .2
                   vq-- t
                        l
                        , s
                          ;y        ;NJ
                                                            .



                                                            A...>                         r
                                                                                                  y
                                                                                                  ,



                                                                                                                j'
                                                                                                                         ryj
                                                                                                                           ,k
                                                                                                                            ..)s
                                                                                                                 %O 's ! :oX'                                                 ''*
                                                                                                                                                                                    L
                                                                                                                                                                                    ,
                                                                                                                                                                                    zf.
                                                                                                                                                                                      ?.
                                                                                                                                                                                       ,sy.c.
                                                                                                                                                                                            4
                                                                                                                                                                                            ,            ' '      '


            1 .-z>'. .(.
                       /        V-
                                                                              n                           ,
                                                                                                          .
                                                                                                          ,
                                                                                                           , ,-
                                                                                                          z -,sk'                                            .
                                                                                                                                                                          .

                                                                                                                                                                                    tav
                                                                                                                                                                                     ,(-.v,
                                                                                                                                                                                                         y
                                                                                                                                                                                                                                     -
                   ?lp
           .kA k,k
                 =&> xz -o, v0,   -*--., -.-
                  ',                                                                                                                                                      '
                           ,. ,
                              ,
                                                                                                                                                                   .-                co (y
              . t ./
                   .
                   ,
                    ?
                    .V .
                       -x
                        *1
                         'f
                          %'
                           l ,o
                              >. Jt
                              ry u-
                                    vu .. .-,
                                            g x.j (u
                                    v . (! v 'z .
                                                    .y                                                                                     .

                                     t y#,-*,
                                            '
                                            j. a   y t
                                                                                                                                          .j taz-u-p,
                                                                                                                                            .. ,   ,s      .;y                              .
                                                                                                                                                                                                y..,

                                                                                                                                            y' rp.,zy y .)
                                                                                                                                                         syo,. ,  ,
                                                                                                                                                                                    .
                                      :                                               .
                                                                                                                .
                                                                                                                                           .--         ,.

                                (hz, . v z yy,                                                                                               k.
                                                                                                                                              /                                         ,     z'-h-,
                            .C.
                              AU 'N #X D '                                                                                                                               '                 .
                                                                                                                                                                                           j
                                                                                                                                                                                           Xx.,)
                                                   ..                                                                                                                                                    .


                                                                                                                                                                         o              )- U
                y , .        y
                             . .                                              ,
                                                                                                                                                            yq
                                                                                                                                                             -kc(. (
                                                                                                                                                                   )j kry
                        N $                       ï     .  ,W
                                                            yn                                                                                                                                                                           .


                   tv q z             ,        ) (y  .
                                                     o y y
                                                         -                        .

           *'
            jx'$   #  j-u q# s.V.
                                ,R' '' .        .z,y,   .


                                                         n                                                                                                                      .
              a
               t ,
                 jj/ $ y . m/, ox  yx   (.. s
                                            .ys , s                                                                      u                                                                                   y

        .
        yA
         k0 tyy j - . x ,zuzk o
                  s .
                                                                                                                                       y
                                                                                                                                                                                    ,
    $                                yxy . x ,
                                    U'z q
                                             g
                                             Xk.
                                                 j v.                                         %
                                                                                                                                                       xayo  ,.

                                                                                                                                                                      ,
                                t
                                .
                                             -                                    y                   o   y         )                       -ez >'
    t'
     (-x: 4'
           tj..?'
            ..e
                                                                                          '/U   j.       ' * ? ,'
    7      zv               cz                                                            v/      v      4/
        /'y'k tA,N                                                                          k uz /
                                                                                                 >-'.,
                                                                                                     ..y.C
                                                                                                         '
                                                                                                         J-xk-
    .
             .


               .)      w
                           ,..                                                                        x

                                                                                                                t. v<
    û      cp                                                                                                       N sx
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 25 of
                                      127




             Shane fe//ey practices 1aw with The Kelley Law Firm ,P.L., located in Ft.
      Iaauderdale,Floridw and concentrates his practice in probate,trust and guardianship
      ndminise tion and litigation,and esute plnnning. M r.Kelley is Board Certified by Ihe
      Florida Bar asa W ills,Trusts and EstatesLawyer,hsK an LL.M .in Taxation 9om the
      University ofFlorida Clraduate Tax Propam,and isalso certified by the Florida Suprem e
      Courtasa CircuitCivilM ediator. M r.Kelley is a fellow ofthe Am erican College of
      TrustandEstatesColmKel(ACTEC),isAV rated byM artindale-Hubbell,hasbeen listed
      in BestIaawyers in Am erica since 2012,hésbeen selected asa SuperLawyerby Super
      LawyersM agazine since 2006,and hasbeen listed in the Florida LegalEliteby Florida
      Trend M agazine since 2011. M r.Kelley isam emberofthe RealProperty,Probateand
      Trust Law Section of The Florida Bar and is the current Co-chair of the Homestead
      Issues Study Committee. M r.Kelley was appointed as a mem berofthe Probate Rules
      Committee ofthe Florida Barin 2001 and is a pastChairm an ofthatcomm ittee. M r.
      Kelley's publications include Chapter 4 tTunctions of Lawyers And Personal
      Representatives''ofthe Florida BarPublication Practice Under Florida Probate Code,
      4* Edition (2012); and Chapter 1 ttprocedtmal Comiderations''of the Florida Bar
      PublicationLitigation UnderFloridaProbateCode,6thEdition(2011).M r.Kelleyisalso
      a gequentlectureron topics relating to wills,t1-%tsand estatesand fiduciary litigation.
      Further information regarding Shane Kelley and his qualifications can be found at
      w wm estatelaw .com .
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 26 of
                                      127
                                                   STATEOFFLOBIDA-INQIAN BIVEl1COUNTY
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD
                                                   IherDocket      01/24/2019
                                                       eby certifythat                  Page
                                                                      the foregotng isa t
                                                                                        fue  27 of
                                      127          copyt)fthepmvenLastW1!1and Teslamenl,
                                                                            asflkd In myaffice,sail Wiilhas n0tbeen
                                                                            admltedto lmbate.                     '
                                                                            Thl
                                                                              s         day()
                                                                                            f       ' 12j7
                                                  LAST WILL AND TESTAMENT                   I.
                                                                                             K.8 RT0
                                                                                        cjqrk fcjrcu' ud
            '

                 (;w!1
                     r
                     .i
                     ;
                    ;)
                     '.
                       T
                       t't/if(k
                      ..,
                              '
                              .
                               Ch
                               u.jl.u
                              )F(.
                                ':
                                 1i
                                 ..'
                                   (
                                   '-
                                     Pyj- )
                                          c
                                    ;!-J)t'
                                            -4
                                          ê;t
                                            ;-
                                        ..'. .
                                              rL; RayxoND STUART, of Vero Beac , Florid #PBY $ this
                                             E':
                                               ;
                                               .'f
                  t'!F
                     ..i
                       .hl,h9
                            7
                            s!
                             l:
                              '!
                               Jf:
                                 '.L'0 .
                                       L.
                                        ' '
                                        ..:1
                '
                my last W*I1, hereby revoking all Wills and Codicils heretofore
                :)'

                made by >e.
                                 FIRST :         My tangible personal property owned by me at
                the time of my deathy including furniture: jewelry, automobiles,
                clothlng ? silver,               books, pictures, china:          and     articles         of
                household use or ornamant (and all policies of insurance on such
                tangible personal property), excepting therefrom, however? any
                tangible personal property of mine regularly used in connection
                with commercial property, and not including money, securities or
                the like, I give absolutely to my wife, MARION C. STUART, if she

                sulw ives me by thirty (30) days and ls married to me at my death?
                and if she does not so survive me by thirty (30) days or is not
                so married to met to my issue who so survive me by thirty (30)
                days , such issue to take Der stirres .
                                 I express the hope khat my said wife or my said issue
                will dispose of said tangible personal property according to my
                wishest however my wlshes znay be made knovn to her or to them,
                but I expressly declare that I do not intend to create any trust
                in law or in equlty with respect to said tangible personal
                property.
                                Jn the event that my said vife does not survive me by
                thirty (3Q) days or is not so married to me and Dore than one
                issue of Rine do so survive me, so that a diviaion of my aaid
                tangible personal                propêrty   into   shares   is    required       by     the
                provisions of this Article FIRST, said issue shall agree among
                themselves as to the division .                If they do not agree as to the
                division, the folloving steps shall be taken to accomplish such
                division:
                                 l.        My executors shall place a value on each item of
                my tangible personal property disposed of by this Article FIRST.
                                2.          Each issue cf mine entltlêd to a charê (or guch
                persons as may be designated by my executors to represent such
                issue) shall alternately select the item of tangible personal


     W
     >,
      v-#G> s-,                                                             YV W W
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 28 of
                                      127



           property he or she desires, with the order of the selection to be
           determined by a lottery devised by my executors.
                          When an issue of mine entitled to a share (or such
           issue's representative) has selected items of personal property
           which total in value his or her share, he or she shall have no
           further right of selection.
                          Items of tangible personal property not selected
           by the above method shall be sold by my executors (issue of mine
           to have the first right of purchase at such sale) and the net
           proceeds of the sale shall be divided among my issue so that the
           cash plus the items of tangible personal property selected by an
           issue of mine will total in value such issue's share.
                     Property and cash distributable to a minor under this
           Article FIRST may be distributed by my executors to such minor
           personally , or to such minor's legal guardian, or to some other
           person selected by my executors to receive such property for such
           minor, and the receipt of such minor,             such minor's legal
           guardian, or such other person shall be a complete discharge of
           my executors in regard to such distribution.
                     The person to whom property is distributed under this
           Article FIRST for the benefit of a minor shall decide f/om time
              tïme whether such property shall be retained for eventual
           distribution to the minor or whether some or all of it shall be
           sold and the proceeds of the sale held for the minor.             Such
           person 's decision       this regard shall be conclusive on a11
           concerned.
                     The cost i of moving      any tangible personal property
           disposed of under this Article FIRST to the destination desired
           by the beneficiary shall be borne by the beneficiary.
                     sEcoND:     References   to   nchild'' or   ï'childrenn mean
           lawful blood descendants in the first degree               the parent
           desiqnated,   and    references    to   nissuel' mean   lawful   blood
           descendants in the first, second or any other degree of ancestry
           designated, provided always, however, that:




    AWVg
    Z'
        uuq.>
       'X'W W
                                                    /y.,.gzoy.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 29 of
                                      127



                      (a) An adopted child and such adopted child's lawful
           blood descendants shall be considered as lavful blood descendants
           of the adopting parent or parents and of anyone who is by blood
           or adoption an ancestor of the adopting parent or of elther of
           the adopting parents and shall not be considered descendants of
           the adopted child's natural parents, except where a child is
           adopted by a spouse of one of his or her natural parents such
           child shall be considered a descendant of such natural parent as
           well as a descendant of the adopting parent; and
                      (b) A chlld born to persons who are openly living
           together as husband and wife after the performance of a marriage
           ceremony between them and such child's lawful blood descendants
           shall be considered as lawful blood descendants of such child's
           parents and of any ancestor of such child's parents, regardless
           of the fact that a purported dlvorce of one or b0th of such
           persons with reference to a prior marriage is invalid.
                      (c) Whenever distribution is to be made to designated
           ''issuel' on a Der stirpes basïs, the property shall be distributed
           to the persons and in the proportions that personal property of
           the named ancestor vould be distributed under the laws of the
           State of Florida    in   force at   the time stipulated     for   the
           distribution if the named ancestor had died intestate at such
           tine, domiciled in such State, not married and survlved only by
           such issue.
                    THIRD)   All the rest and residue of my property of
           whatever kind and wherever located that     own at my death
           includinq any of thê foregoing gifts in this Will which for any
           reason fail to take effect, all of which is herein referred to as
           my residuary estate, but not including any property with respect
           to which   I have a power or appointment,       give, devise and
           bequeath to the      RAYMOND STUART REVOCABLE TRUST, which was
           created by an indenture of trust dated '        &       , to be held
           and disposed of in accordance with the provisions thereof and as
                                                                                   #
           the same shall be amended from time to tïme. To Vhatever extent
           it is necescary, in order to give validity to this pourover from
                                                      rr

   W           %.#                         -3-T.#
                                                      -
                                                               .



     .   w . F <=
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 30 of
                                      127



           my said Will to said trust, that changes made in said trust not
           be applicable to the poured over property, such changes shall be
           inapplicable.
                       FOURTH:     I give my executors the following powers and
           discretions:
                            If My executors in good faith decide that there is
           uncertainty as to the inclusion of particular property in my
           gross estate for federal estate tax purposes, they shall exclude
           such property from my gross estate in the estate tax return. My
           executors shall not be liable for any loss to my estate or to any
          beneficiary, if such loss results from their decision made in
           good faith that there is uncertainty as to the inclusion of
          particular property in my gross estate.
                     2.     The decision of my executors as to the date which
          should be selected for the valuation of property in my gross
          estate for federal estate tax purposes shall be conclusive on all
          eoncerned.
                    3.      When a choice ïs available as to whether certain
          deductions shall be taken as income tax deductions or estate tax
          deductions, the decision of my executors in this regard shall be
          conclusive on al1 concerned and no adjustment of indome and
          principal accounts tn the estate shall be made as a result of
          such decision .
                    My executors are authorized to make partial or complete
          distributions to estate beneficiaries from time to time during
          administration;     to     distribute   unequal   amounts    similar
          beneficiaries from time to time during administration; and to
          make such other distributions during administration as they may
          determine.       Nothing    contained      this paragraph   shall be
          construed as authorizing my executors to vary the dispositive

          provisions in this Will.
                    FIFTH:         In extension and not in limitation of the
          powers given by law or other provisions of this Wi1l, my
          executors shall havê thê folloking pokers 71th respect to the
          settlement of my estate:



   ,w/-
      -
      J.
       --w.
         7vwv. w/
            >..t,w
                 '-                           -4-
                                                fV --f
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 31 of
                                      127



                                 To retain indefinitely any investments and to
           invest    and     reinvest       in     stocks, shares     or    obligations     of
           corporations, or unincorporated association                       trusts and of
           investment companies, or in a common trust fund without giving
           notice to any beneficiary, or in other kinds of personal or real
           property, notwithstanding the fact that any                           all of the
           investnents made or retained are of a character or size which but
           for this express authority would not be considered proper for
           executors;
                       2.        To   sell, to      exchange, to      lease and     to make
           contracts       concerning       real    or   personal     property     for    such
           considerations and upon such terms as to credit or otherwise as
           my executors may determine, which leases and contracts may extend
           beyond the term of the settlement of my estate; to give options
           therefore;       to    execute    deeds,      transfers,    leases     and    other
           lnstruments of any kind ;
                                 To hold bonds, shares or other securities, in
           bearer form, or in the name of the executors or in the name of
           one of the executors or                   the name of           nominee, without
           indication of any fiduciary capacity; to deposit cash in a
           checking or savings account in a bank, without indicatioù of any
           fiduciary capacity;
                       4.        To give general or specific proxies or powers of
           attorney for voting or acting in respect of shares or securities,
           which may be discretionary and with power of substitution;
           deposit   shares        or   securities       with, or     transfer    them    to,
           protective committees or similar bodiea;                     to join in any
           reorganization and to pay assessments or subscriptions called for
           in connection with shares or securities held by my executors;
                       5.        To improve or develop real estate; to construct,
           alter or repair buildings                  structures on real estate; to
           partition and to join with co-owners and others in dealing with
           real estate in any way;
                       6         To employ investment counsel, custodians of estate
           Property, brokers, aqents and attorneys;


  z   5a.=./&
      >    % .# .                                    >5.,
                                                        f%,z
                                                           fy
                                                            î
                                                            ;
                                                            ...-,-.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 32 of
                                      127


                         When paying legacies or dividing or distributing
          my estate to make such payments, division or distribution wholly
          or partly    in kind by    allotting and   transferring    specific
          securities      other personal        real property       undivided
          interests therein as a part or the whole of any one or more
          payments or shares at current values;
                         To keep any or all of the estate property at any
          place or places in Florida or elsewhere within the United States
          or abroad or with a depository or custodian at such place or
          places.
                    SIXTH:    I authorize and empower my executors to join
          with my said wife and her executor or administrator, in filing a
          joint federal or state income tax return of the income of my said
          wife and myself for any period or periods for which such a return
          may be permitted.   I further authorize and empower my exqcutors
          to agree with my said wife or her executor or administrator:
                         As to how the burden of the liability for federal
          or state income tax, or interest thereon, arising out of the
          filing of a joint return by my executors and my said wife or her
          executor or administrator, shall be borne as between my estate
          and my said wife or her estate, and
                         As to who, as between my said wife or her estate
          and my estate,shall be entitled :
                    (a) To any refund or credit of any federal or state
          income taxp or interest thereon, based on the filing of a joint
          return by my said wife and myself or by my executor and my said
          Wife or her executor or administrator.
                    (b) To any refund or credit of any amount paid on
          account of any joint declaration of estimated federal or state
          income tax filed by my aaid wifo and myaelf, and of the intereat
          on any such refund, and
                    (c) To the benefit of any payment made by my said wife
          or myself on account of any joint or separate declaration of
          estimated federal or state income tax.




                                           T6- y(1
                                                 .
   V.
   O
       .
       - X*-
  l a- v G .w
             -
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 33 of
                                      127


                     My executors >ay exercise the foregoing powers in such
           manner   as    they   shall   in their      absolute   and    uncontrolled
           discretion deem best, whether in the interest of my said wife or
           her estate or in the interest of my estate.
                      I authorize and empower my executors to consent fot
           federal gift tax purposes to gifts made by my said wife as having
           been made one-half by me and one-half by her.
                      I intend that the election under Section 2652 (a)(3) of
           the Internal Revenue Code of 1986 be exercisedp partially
           exercised, or not exercised as the Executors of my estate shall
           determine in my Executors' good faith discretion to be in the
           best interest of my estate and Dy beneficiaries as a group . The
          Trustees of the J. RAYMOND STUART REVOCABLE TRUST shall cooperate
          with and assist my Executors in connection with the election
          under     section 2652 (a)(3) and my trustees and executors are
          authorized to create separate trusts ïn order to effectuate a
          partial election.
                     My Executors shall have the power to allocate any
          portion of my generation-skipping tax exemption under Internal
          Revenue Code Section 2631 whlch ls remaining at my death to any
          property with respect to which I am the transferor.              I request,
          but do not require, that my Executors allocate the exemption to
          property that the Executors believe will appreciate over time,
          rather than to property the value of which will remain the same
          or depreciate over time.
                    SEVENTH: I name PAMELA B. STUART to serve as êxecutrix
          of my will. If she is unwilling or unable or ceases to serve, I
          name Catherine S. Ryan and Deborah A. Stuart or such of them as
          shall be willing and able to serve to be executors.                  No bond
          shall be required of my said executors or if a bond is required
          by law, no surety of such bond shall be required.
                     No    one   dealing   with   my     executors      need   inquire
          concerning the validity of anything that they purport to do or
          need see to the application of any money pald or any property
          transferred to or upon the order of my executors.



                                             -7-yJ1-/,y-..zXw,u
   4*.. ven
          vw zw
  L
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 34 of
                                      127



                        An       executor   shall   be       responsible      only   for   such
            executor's own acts and omissions in bad faith.                      Furthermore,
            successor executor shall not be liable for any actlon taken by
            the executors prior to the time such successor executor becomes
            an executor.
                        An executor may delegate any powers and discretions
            which he has as executor to a co-executor by an instrument
            writing.
                        I hereby dispense with the necessity of a guardian ad
            litem for the protection of interests of persons who would be
            otherwise entitled thereto.
                        IN WITNESS WHEREOF, I       hereunto set my hand thisJLXY
                                                                               -  day
            of                   19/-
                                    /. For identification I have signed each of the
            pages of this Will, which consists of eight pages.



                                                             !
                                                             /            ,,,.z       .
                        The foregoing instrument consisting of this and seven
            preceding    typewritten        pages   was      subscribed, published         and
            declared by the above-named, J. RAYMOND STUART, the testator, as
            and for his last Will, in the presence of us three vho, at his
            requestp in his presence and in the presence of one another,
            hereto subscribe our names as witnêsses thereof, all on the date
            last written, and each of us hereby declares that in his or her
            opinion that said J. RAYMOND STUART is of sound and disposing
            mind and memory .

                                            '
                                                residing atZ/rz' Wpy,                X f dx e vrz-
                                                                                      -




                                                                 @ ewm.> .* wwzaz
                                                                 ,

                        JFP $;
                             -Sx
                             - 7g.
                                 '.-            reszdinga.z-
                                                           u,oas
                                                                 c   < * z.?ev a aa% z

       -.
        ,?               ;I4-.trp               reszdzngat                z                       ?ï(
                                                                     u   J.# Z       W-/s go &


                                                    -   8-
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 35 of
                                      127



          stateof îtô,vps         ,Nq kgkw
          county or 2:t- :l- W
                     we, J . RAYMOND   STUART and :10th m.G L'ilu                                                     ,
                     t N .K'G G               , khxc m .ô(ox                                                          ,
                                   .   .   .   ..   .#        the            testator                   and   the
          witnesses, respectively, whose names are signed to the attached
          (or foregoing) instrumênt, having been sworn, declared to the
          undersigned   officer that the testator, in the presence of
          vitnesses, signed the lnstrument as his last v1ll, that he
          signed, and that each of the witnesses, in the presence of the
          testator and in the Presence of each other, signed the will as a
          witness.
                                                          Z         X                      .
                                                              .                      .          uyyyg
                                                         estat'


                                                     W ' ness


                                                                        m            .         eex da <
                                                         itness


                                                         ltness
                                                                                            Z.
                     subscribed and sworn to berore me by
                                                                                                                  .
                                                                                                                      ,   /
          the     testator, and     by     %I'atltA.?-*L'#du , and
             In.::V r%-ûS'O?G , toA-/a *:.a-     . the witnesses,
          this       day of -'                      , 19% .
                                                          '



                                                                             w                      *
                                                                    OTARVN               BLIC
                                                                  My commission Expires:
                                                                  ze%:1,.)..41!e
                                                                  1*
                                                                   .:J .1
                                                                               #
                                                                               z
                                                                               #
                                                                               N4
                                                                               t
                                                                               f$
                                                                                yj
                                                                                 ), JAMESB.BERTLES
                                                                                         Mveoml ss- sxpmss
                                                                   N/i .i  'ktyr
                                                                               t
                                                                               Y
                                                                     *::,zt1t.% o
                                                                                          Janvary28,19a4
                                                                                    xoplx yoxgaxpuxc txnE- rras
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 36 of
                                      127



                                                          LAST WILL AND TESTAMENT

                                          MANION C. STUART, of Vero Beach, Florida, Dake this
               my last Will, hereby revoking al1 Wills and Codicils heretofore
              made by me.
                                    FIRST:             Xy tangible personal property ovned by ne at
               the tixe of xy doath, including furniture, jeeelrye autcmobiles,
               clothing, silver, books, pictures, china: and                                  articles of
               household use or ornament (and all policies of insurance on such
               tangible personal property), excepting therefron, however, any
               tangible personal property of mine regularly used in connection
               with cnouercial property, and not including money, securities or
               the like, I givc absolutely to my husband, J . RAYMOND STUART, if
               he survives me by thirty (30) days and is married to me at my
               death, and if he does not so survive me by thirty (30) days or is
              not so married to me, to my issue who so survive me by thirty
               (30) days, such issue to take Der stiroes.
                                         express the hope that my said husband or my said
               issue will dispose of said tangible personal property accordlng
               to wy wishesy however my wïshes may be made known to h1m or to
               them, but I expressly declare that I do not intend to create any
               trust in law or in equity kith respect to said tangible personal
              property.
                                    In the event that my said husband does not survive me
              by thirty (30) days or is not so married to me and more than one
               issue of mlne do so survive me? Eo that a division of my said
               tangible personai property                         lnto shares          is required by the
              provisions of this Artlcle FIRST, aaid issue shall agrêe among
              themselves as to the division. If they do not agree as to the
              division, the followlng steps shall be taken to accowplish such
              division:
                                             My executors shall place a value on each ikem of
              my tanglble personal property disposed of by this Article FIRST.
                                             Each issue Of Nine entitled to a share (or such
              persons as Kay be designaked by My executors to reprelent such
               issue) shall alternately select the item of tangible personal
                              ,,
                               d7 . .,.
                                      ' . f;lr   --. .
          ('  r.n
           //z,#j)t'
          ' zë-af..-.-'.--t., t
                         -     .
                                . or ', r z o,wzou /
                                c                   xj-..-
                                                    z,   -
           x-. :.z
            :7--lt   '       /!,'',- .
                                   ,'ïl    .k $
                                       .tv;:      -.s--. '''r'*             ..'i'-..                 -q7'.y.2.   ----.-.
                                                                                                                   -;
            k.
            '
             m
             j-Nrj
                 kk ..
                 f   V k-.
                         h'j.
                            1.
                             4% l@a'
                             ,     l$                                       .
                                                                            J'                        '.,'
                                                                                                         V?.-,,Ln'
                                                                                                                 .'k    .
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 37 of
                                      127


           property he or she desires, with the order of selection to be
           deternined by a lottery devised by my executors.
                                              When an issue of xine entitled to a share (or such
           issue's repreaentative) has selected items of personal property
           which total in value his or her share, he or she shall have no
           further right of selection.
                                              Items of tangible perlonal property not selected
           by the above method shall be sold by my executors (issue of Dine
           to have the first right of purchase at such sale) and the net
           proceeds of the sale shall be divided among my issue so that the
           cash plus the iteas of tangible personal property selected by an
           issue of mine will total in value such issue's share.
                                Property and cash distributable to a minor under this
           Article FIRST may be diatributed by my executors to such minor
           personally? or to such minor's legal guardian, or to some other
           person selected by my executors to receive such property for such
           minor, and the receipt of such minor, or suth minor's legal
           guardian, or such other person shall be a complete discharge of
           my executors in regard to such distribution.
                                The person to whox property is dlstrlbuted under this
           Article FIRST for the benefit of a minor shall decide froK time
           to timo whether such property shall be retained for eventual
           distribution to the minor or whether some or all of it shall be
           sold and the proceeds of the sale held for the minor.                                                 Such
           person's decision in thls regard shall be conclusive on all
           concerned.
                                Tho cost                    xoving any tangible personal property
           dispoaed of under thia Article FIRST to the destination desired
           by the beneficiary shall be borne by the beneficiary.
                                sEcoND:                References to    Nchild'' or     ''children'' mean
           lawful blood descendants in the first degree of the parent
           designated, and                         references     to    ''issue'' mean        lavful           blood
           descendants in the first, second or any other degree of ancestry
           designated, provided always: however. thatt
                                    (a) An adopted child and such adopted cklld's lawful
           blood descendants ghall be considered as lawful blood descendants
                   r1    ?''.
                          .r
                                '         . f4r        ,'
                     f              a X     )) /
                                            .      .
                                                   '        '
                                             ..
           '     x          w                 /j
                                               z
                                               -
                                               .:
                                                st-
                                                  ,
                                                  /               -2-              1
                                                                                  y.
                                                                                   --/,
                                                                                    ..
                                                                                     ' r
                                                                                       .-
                                                                                        ,.-- !.-
                                                                                             .r
                                                                                              ,.,.k-.
                                                                                                ?)  /I'
                                                                                                      z
                                                                                                      .
                                                                                                      .--
                                                                                                      '
                                                                                                      ; t'-
                                                                                                         '-
                                                                                                          ''
                                                                                                           ,'
                                                                                                            -
                                                                                                            .
                                                                                                            -1-
                                                                                                              t5r .
                                                                                                                  -.
                                                                                                                   -- X-.
                                                                                                                        ,-
                                                                                                                         --        -. -
                                                                                                                                     .' :---
                                                                                                                                           .
               'ètj' k
                lb-$,.-ht!
                    b     g
                          )
                          'vt
                         ..
                         'j
                          t -t
                             p
                             .
                             r
                             -.it
                             j   j
                                 .
                                 !
                                ..
                                 --.
                                   h
                                   à.)
                                   t -.
                                      $.j
                                        :22
                                        '
                                        . h
                                          t
                                          s
                                          yt
                                           q-
                                            /
                                            p
                                            r
                                            k
                                            -q
                                             --                                      -.. ,          .
                                                                                                        z.. '
                                                                                                              .

                                                                                                                  < r
                                                                                                                          .--.-I.y.?.
                                                                                                                    ..- . u        ...)

                                                                                                                                   ..>-
                                                                                                                                        ).
                                M
                                      %                                                q.f'ra'.....1'('   .   (..4       N.h:
                                                                                                                            't .z.>k'j
                                                                                                                             i
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 38 of
                                      127



            of the adopting parent or parents and of anyone kho is by blood
            or adoption an ancestor of the adopting parent or of either of
            the adopting parents and shall not be considered descendants of
            the adopted child's natural parentsz except where a child is
            adopted by a spouse of one of his or her natural parents such
            child shall be considered a descendant of such natural parent as
            well as a descendant of the adopting parent; and
                       (b) A child born to persons who are openly living
            together as husband and kife after the performance of a marriage
            cêremony between them and such child's lawful blood descendants
            shall be considered as lawful blood descendants of such child's
            parents and of any ancestor of such child's parents, regardless
            of the fact that a purported divorce of one or b0th of such
            persons with reference to a prior marriage is invalid.
                       (c) Whenever distribution. is to be wade to designated
            ''issue'l on a oer sti
                                 'rpes basis, the property shall be distributed
            to the persons and in the proportions that personal property of
            the naxed ancestor would be distributed under the laws of the
            state      Elorida      force          the time stlpqlated for the
            distribution if the named ancestor had died intestate at such
            time. domiciled in such State, not married and sqrvived only by
            such lssue.
                       THIRD:    A11 thê rest and residue of my property of
            whatever kind and wherever located that I own at my death
            including any of the foregoing gifts in this Will vhich for any
            reason eail to take eefect . all of wh ich is herein raeerred to aa
            NY resïduary ectate, Dut not including any property with respect
            to which       have a power of appointxent, I give: devisc and

            bequeath to THE MAQION          STUART REVOCABL+L.S
                                                             .
                                                               ; ., IR
                                                                    y UST, whic
                                                              ;.c. r.
                                                                               h Was
            created by an indenture of trust dated ik'
                                                     /àp>s.
                                                          $..
                                                            t-1/.
                                                                Fp . to se
            held and disposed of in accordance wéth the provisions thereof
            and as the same shall be amended from time to time. To whatever
            extent        is necessary,      order to give validity to this
            pourover from Ky said Will to said trust, that changes made in
            said trust not be                                                  such



                                              -   3-
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 39 of
                                      127


                                FOURTH :   I give my executors the following powêrs and
           discretionsz
                                      If my executors in good faith decide that there is
           uncertainty as to the inclusion of particular property in my
           gross estate for federal estate tax purposes, they shall exclude
           such property from my gross estate in the ostate tax return- Ky
           executors shall not be liable for any loss to my estate or to any
           beneficiary, if such loss resulks from their decision made
           good faith that there is uncertainty as to the inclusion of a
           particular property in my gross estate.
                                      The decision of my executors as to the date which
           should be selected for the valuation of property in ny gross
           estate for federal estate tax purposes shall be concluslve on all
           concernad.
                                      When a choice is available as to whother certain
           deductions ahall be taken as income tax deductions or estate tax
           deductions, the decision of ky executors in this regard shall be
           conclusive on all concerned and no adlustment of incomo and
           prïncipal accounts in the estate shall be made as a result of
           such decision.
                                My executors are authorlzed to Dake partial or coxplete
           distributlons to estate beneficiaries fron tlxe to time during
           adxlnlstration;                      distribute    unequal    amounts       similar
           beneficiaries from time to time during aa=l
                                                     'nistration; and
           make such cther distributions during adMinistration as they may
           determine.   Nothing containod      this paraqraph shall be
           construed as authorizing my executors to vary the diapoaitlve
           provisïons in this Wi1I.
                                FIFTHZ         In extonsion and not in limltation of the
           powers given by law                          other provisions of this Will, my
           executors shall have khe following powers with respect to the

           settlement of my estatez
                                      To retaïn lndefinitely any investments and
            invest             and   relnvest           stocks, shares    or   obligations   of
           corporations, or unincorporated association or trusts and of
            fnvestment companles, or in a cnmmon trust fund wlthout givïng
               ,''G
               .  .       ,,     e *y      .        .
            ,ce
            .lyjz
             zj   q. s
                     h kwz#s u    ,Vouzu
                                  '
           d
           ,
           'Z.
             z-.t.
                 #
                 x
                  .
                  '.,.
                     f
                     e
                     .
                     '
                     t-..-:
                          .
                           x,
                            . J-... w, j ayy
                                           ,
                                           .
                                           e
                                           ...
                                           .

           3
                      fj.
                      .
                        f
                        kgs
                          t/.t
                             /'
                              .
                              !,
                              J.
                               I
                               EA '
                                  -,
                                   y/
                                   '  7jrj g.
                                    j,x
                                      .
                                      ,
                                      '         e           *4'
                                                              *
                          m      .             .
                                               >
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 40 of
                                      127


            notice to any beneficiary. or ln other kinds oE personal or real
            propertyz notwithstanding the fact that any or                     all        tho
            investwents made or retained are of a character or size which but
            for this express authority would not be considered proper for
            executors ;
                        2.     To selle to exchange, to lease             and        to make
            contracts     concerning       real   or   personal     property     for     such
            considerations and upon such terms as to credit or othervise as
            py executors may determine, which leases and contracts may extend
            beyond the terw of the settle=ent of my estatel to give options
            therefore ;   to     execute    deeds ,    transfers,    leases     and     other
            instruments of any kind;
                        3.     To hold bonds, shares or other securities, in
            bearer form , or in the name of the executors or in the name of
            one of the executors or in th1 naae of                     nominee, without
            indication of any fiduciary capacity; to deposit cash
            checking or savlngs account in a bank, without indication of any
            fiduciary capacity ;
                               To give general or specific proxies or powers of
            attorney for voting or actlng ln respect of shares or securltlesz
            whïch may be discretionary and with power of substitution)
            deposit     shares    or   securities wlth,             transfer     thêM     to,
            protective coxmittees             similar bodles;         to join             any
            roorganization and to pay assessments or subscriptions called for
            in connectlon wlth shares or securities held by xty executors;
                      5. To improve or develop real estate; to construct,
            alter or repaïr buildings or structures                    real estate ; to
            partition and to join with co-owners and others in dealing with
            real estate in any way;
                        6.     To employ investment counsez, custodiana or estate
            property, brokers, agents and attorneys;
                        7.     When paying legacies or dividing or distributing
            my estate to make suuh payxentse dlvision or distribution wholly
            or partly     in kind by allotting and transferrlng specific
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 41 of
                                      127



             interests therein as a part or the whole of any one or more
            payments or shares at current valuesz
                                            To keep any or all of the estate property at any
            place or places 4n Florida or elsewhere within the United states
            or abroad or with a' deposltory or custodlan at such place or
            places.
                               SIXTH:                   I authorize and empower my executors to joàn
            with my said husband and hïs executor or administrator, ïn riling
            a joint federal or state inccpe tax return of the income of my
             said husband and myself for any period or periods for vhich such
             a return may be permitted.                          I further authorize and empower my
             executors to agree with my said husband or his executor or
             administrator:
                                            As to how the burden of the liability eor federal
             or state income tax, or interest thereon, arising out of thê
             filing of a joint return by ly executors and my said husband or
             his executor or administrator, shall be borne as betkeen my
             estate and Ny said husband or his estatey and
                               2.           As to vho, as between ny said husband or h1s
             estate and Dy estate shall be entitled:
                               (a) To any refund or credit of any federal or state
             income tax. or interest thereon, based on the filing of a joint
             return by xy said husband and myself or by my eyecutor and Ry
             said husband or h1s executor or administrator.
                                            To any refund or credit of any amount paid on
             account of any joïnt declaratïon of estlaated feaeral or state
             incowe tax flled by ny said husband and xyself, and of the
             interest on any such refund, and
                                            To the benefit of any paynênt made by my sald
             huaband or mysêlf on account of any joint or separate declaration
             of estioated federal or state incone tax.
                               My executors May exercise the foregoing powers in such
             mannêr        as       they               shall      their   absolutê   and   uncontrolled
             discretion dGem best p Whêther in the interest of my said husband
             or his estate or in the interest of my estate.
             /'.
            )'
            .        t   .i uV
                             .t4.v*.cz
                                !t. /'
                                     /.
                                      ',               -.
                               ..
                                                        rj'
                                                          -
           -
            )
            '
            l
            )k
           --,
             -
             w-,
            -. /
               :.
               ;
               .t, ''.'
                -     ?
                      -
                      '
                      -
                      ;
                      '
                      /!
                       .-
                        t
                        d
                        r.
                        û,
                         k
                         !
                         )L'?-$1,-'5t #:.-..-t
                                             !
                                             :
                                             q
                                             )
                                             '
                                             .
                                             :-
                                              1/
                                               -'-
                                           .' ..
                                        ...,     2 .


                 r         '                                       -6.
                         #.-        .
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 42 of
                                      127


                                I authorlze and eapower wy executors to consent for
            rederal gift tax purposes to gifts made by my said husband as
            having been made one-half by me and pne-half by him.
                                I intend that the election under Section 2652 (a)(3) of
            the Internal Revenue Codo of 1986 be exercised, partially
            exercised, or not exercised as the Bxecutors of py estate shall
            determine in my Executors ? good fafth discretion to be in the
            best interest of my estate and lny beneficiaries as a group. The
            Trustees of THE MARION c. STUART REVOCABLE TRUST shall cooperate
            with and assist my Executors in connection with the electfon
            tm der          Jection 2652 (a)(3) and the trustees and executors are
            authorized to create separate trusts in order to ecfectuate a
            partial election.
                                My Executors shall have the power             to allocate       any
            portlon of my generatlon-skipping tax exemption under Internal
            Revenue Ccde Sectïon 2631 Vhieh ls remaining at my death to any
            property With respect to Which I am the transferor . I request,
            but do not require # that my Executors allocate the exeoption to
            property Eha: the Executors belleve vlll appreciate ov/r time,
            rather than to property the value of which will remain the same
            or depreciate over time.
                                SEVENTH : I nazne J . M YMOND STUART to vezve as executor
            of my will. If he is mw illing, or unable or ceases to serve,
            name Pamela B . Stuart to be executrix. If she shall be unwilling
            or unable or ceases to serv'
                                       e , I name Catherine                               Ryan and
            Deborah A. stuart to serve. No bond shall be required of my said
            executors or if a bond is required by law, no surety of sueh bond
            shall be rêquired.
                      No one dealinq                      wikh   my   executots    need     inquire
            concerning the validity of anything that they purport to do or
            need see to the application of any money N id or any propirty
            transferred to or upon the order of my executors .
                                 An executor ' shall be responsible               only    for   such
            executor?s o*n acts and omissions in bad falth.                        m rthermore,
            auccessor  executor shall
                   ':/ '' z''- . zr -'
                                       not be lfable for anv
                                                           '''
                                                               actlon taken
                                                                       '
                                                                            by
                            .,r-'
                         )3f'   tt ' -
                                   .-
                                    2'
                     J      -
                                t
                               J kA.','?
                                      ,ék
                                        .
                                        ;6
                                        vi
                                         '
                                         .t
                                          '?
                                          w..
                                            -ï
                                             'e,,<. ...
            ,3
             '       .          ..
                 '
                 ,
                 t,
                 ,    /./,
                  t-7-.   (;,
                            y?,, r4..,, .z.,.j
                         ',1.1,
                              't.-
                                 zbi <,'.   .x
                                                          -
                                .


                            & ,          *
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 43 of
                                      127




                          Y
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 44 of
                                      127



                                           DEED OF GIFT

                           1, J . RAYMOND STUART, settlor of the J. RAYMOND STUART
          REVOCABLE TRUST, hereby transfer all of my right, title and
          interest in and to the following assets to J . Raymond Stuart and
          Pamela B. Stuart, Trustees of said trust:
                          All of my right, title and interest in any and all
          accounts being held in my nane or for my benefit at Shearson
          Lehman Hutton, Inc.
                          Said trustees are to hold and dispose of said assets in
          accordance with the terms of said trust.

                                                                            '.'      U-'''''**'
                   V            2 IAA:           :Z.
                                                 .
                                                 r w
                                                   .rzz
                                                   yp .yzA
                                                        swè
                                                          .    .w'c. '.
                                                          g.esgz-     N.
                                                                       -
                                                                       y
                                                                       'zj
                                                                         ygy'y.
                                                                              p..
                                                                              .

          Date                               u
                                             ,     RA       ox o sTu'AR
                                                                      'T




         COUNTY OF PALM BEACH
         STATE OF FLORIDA

                         Then personally appeared the aforementloned J. Raymond
         stuart known to me as the person described in and who executed
         the foregoing instrument at Palm Beach, Florida on January 2,
         1990, and acknowledged the foregoing to be his free act and deed.



                                                 otary          l.
                                                                 t.
                                                                 ,
                                                                 -c

                                                             4v  we'
                                                              .... N
                                                                   w..            JAME: B.BKRTLES
                                                             .
                                                             h
                                                             1'
                                                              . f
                                                              ,.h
                                                                'êô
                                                                     pl vJ
                                                                     *      van
                                                                              xu
                                                                               uasr
                                                                                  l
                                                                                  y
                                                                                  ss2
                                                                                    o8a1cf
                                                                            w .(PAm,F'u,x'
                                                                 brkx*......!             9ws
                                                                                           04
                                                                                           txsqwarreas
                                                               %'t:!,t'v*




         STUART;#S:deed:dgt:/2/90:d1
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 45 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 46 of
                                      127




                               FAIR M ARKET VALUE
                                   APPRAISAL
                                  ESTATE OF
                          ESTATE OF MARION C.STUART

                               E#ective Date 04/29/12




                                    Prepared by:

                                Stuad P.W hitehurst

                        Diane M arvin AppraisalServices,Inc.
                         2336 S.EastOcean Boulevard,#359
                                Stuart,Florida 34996

                                   772-463-4440
                                   954-968-0003
    Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 47 of
                                          127

1

)

#
:                                     TABLEOFCONTENTS
             Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 48 of
                                                   127
'                   MARIO N C.STUART FAIR MABKET VALUE SELF-CONTAINED APPRAISAL /EFFECTIVE DATE 04/29/12


'                                            FAIR MARKET VALUE APPRAISAL REPORT
;1 '


t :              Jul
                   y 3,2012
) '
                 Pamela Stuad,Esq.                                                                                        '
'                4731 North Highway AIA,2nd
                 Vero Beach,FL 32963

                 RE:ESTATE OF MARION C.STUART

E.
                 DearMs.Stuart:
'                At your rm uest,on June 21,2012,an appraisalinspection was conducted of the personalpropefty
                 located at101 S.Catalina Court,Vero Beach,FL 32963.The propedy was represented as belonging to
                 the estate ofMarion C.Stuart deceased on April29,2012.The inspection was conducted in your
         '       presence by StuartP.W hitehurst.The values setfodh inthis repod are effecti
                                                                                           ve asofthe date ofdeath.
                 This appraisalassignmenthasbeen undedaken to determine the FAIR MARKET VALUE ofthe personal
                 propedy described hereinafterforthe purpose ofestate settlement.Any otheruse renders this appraisal
                 nulland void.This self-contained appmisalreporti
                                                                s intended to be used by you and youragents.Use of
                 this repod byothersis notintended.
.                The fairmarketvalue ofthe appraised item s Iisted is:$26'9TQ.Q0 This reportfollows the guidelines
                 setforth by lnternalRevenue Code,Section20.2031-6(b)forreporting tangible personalpropertyunder
                 FederalEstate Tax Return#706,Schedule F.
                 FairMarketValue assetforthinthelnternalRevenue Code;Section20.2031-1(b)i
                                                                                        sdesnedas:
                 U he price atwhich the propedy woul d change hands between a willing buyerand a willing seller,neither
                 being underany compulsion to buy orto selland both having reasonabl    e knowledge ofrelevantfacts.
                 The FairMarketValue ofa padicularitem ofpropertyincludible in the decedent's gross estate is notto be
                 determ ined bya forced sale price.Noristhe FairMarketValue ofan item ofpropertyto be determined by
                 the sale price ofan i
                                     tem in a marketotherthan thatin which such an item is mostcommonl    y sold to the
(                public,takingintoconsiderati
                                            ontheIocati
                                                      onoftheitem whereverappropriate.s(ISA Core CourseManual)
                 Forthis appraisal,values have been determined by using the sales comparison approach.This method of
                 valuation involves comparing the property with similaritems thathave sold within the marketthatare
                 considered to be the mostcommon for each item.The income approach and the costapproach were
                 consideredsbutwere notused.The markets considered and the recentsales prices reviewed foritems
                 comparable to those Iisted include antique shops,antique shows,consignmentstores,used furniture and
,                estatesales,speci
                                 altydeal
                                        ers available onthe lnternet,and Iocal(and regional
                                                                                          /national)auction houses
                 where such property is com monly sold to the public.Sources ofdata used to determine values also
                 include invoi
                             ces,receipts,recogni
                                                zed price guides,subscription lnternetdatabases!salesby dealers,and
             .
                 otherpersonalobservati  ons.Markets analyzed appeared stable:values were neltherfalling norrising.
                 Because quality,condition,and desirability a'ectthe appropriate marketwhere the publicwould purchase
     -
                 item s,di
                         fferentm arkets m ay have been consi
                                                            dered fordi
                                                                      fferentitem s ofpersonalproperty depending on
                 the above factors.

     .           There are items li sted in this report,although used and showing ordinary wear and tear,which are
                 desirable to collectors and considered to be appreciable contents such as anti  que furniture,fine and
                 decorative art, sterling silver, collectibles and some ceramics and glassware. For these items, we
)                considered antique shops, antique shows,special     ty dealers available on the lnternet and localand
     '
                 regional/nationalaucti on houseswhere comparable items are mostcommonly sold to the public.


                                                              1of18
             Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 49 of
)                                                  127
j. '
1E                  MARION C.STUART FAIR MARKETVALUESELF-CONTAINEDAPPRAISAL/EFFECTIVEDATE04/29/12
 j.y
j
)
 t/.
t
$
).               In general,the condition of the i
                                                 tems examined was good.Any alterations from originalcondition or
.7'              damage beyond what is usualand com mon for items ofsimilarage are indicated in the report The

l
'
:
         :       and
                  p pra
                      ot
                       s
                       rurmsacto
                               er
                                semve
                                    ayry,
                                        i
                                        e
                                        zi ,r
                                           ootte
                                               oare
                                                  ppo
                                                    ra
                                                     rt
                                                      i
                                                      sdearr
                                                           sag
                                                             ue
                                                              ij
                                                               i
                                                               ,vr
                                                                 et
                                                                  soto
                                                                     dre
                                                                       at
                                                                        e
                                                                        i
                                                                        ocn
                                                                          t,ca
                                                                             ondj
                                                                                t
                                                                                r
                                                                                ej
                                                                                 opn
                                                                                   ai
                                                                                    p
                                                                                    r,
                                                                                     robs
                                                                                        oj
                                                                                         em
                                                                                         wevse
                                                                                             .r
                                                                                              ,kocn
                                                                                                  onsdi
                                                                                                      t
                                                                                                      k
                                                                                                      e
                                                                                                      ti
                                                                                                       otn
                                                                                                         i
                                                                                                         mp
                                                                                                          er
                                                                                                           ocu
                                                                                                             oj
                                                                                                              es
                                                                                                              nmt
                                                                                                                r
                                                                                                                s
                                                                                                                aia
                                                                                                                  nrt
                                                                                                                    e
                                                                                                                    s
                 discovered afterthe com pletion ofthis repod,the appraiserreservesthe rightto alteroramend the value
l
                 conclusionsofthe propedy affected.                                                                    '
                 Unless otherwise stated herein,the appraisalis based only on the readily apparentidentityofthe items
                 appraised.ln ouropinion no furtherguarantee ofauthenticity,genuineness,attribution orauthorship is
                 necessary.lfrelevantinformation is discovered orbecomes available aqerthe completion ofthis report,
'                theappraisersreservethe righttoalteroramendthevalueconclusionsoftheproperN affected.
'                Unless othe- ise stated herein,worksofartwere notexamined outofframe and electroni
                                                                                                  c equipmentis
:                assumed to be inworking order.
                 The valuès stated forthe item s Iisted do notinclude any additionalcoststhatmay be incurred in the sale
                 ofthe items,such asadvedising costs.fees,commissions,packing and shipping,etc.
                 The appraised values are based upon the whole interestand possessory interest ofthe deceased,
                 undiminished by any Iiens,fractionalinterests orany otherform ofencumbrance oralienation.
                 Thisappraisalis notan indicationorcedi    fi
                                                            cate ofti
                                                                    tle orownership.The i
                                                                                        denti
                                                                                            fication ofthe interestofthe
;                deceased has been represented to me by the client,and no furtherinquiry orinvestigation willbe made
     '
                 noris any opinjon to be given as to the truth ofsuch representation.

                 The value conclusions expressed herein are based on ourbestjudgmentand opinion,and are nota
     F           representation or warranty that the item s will realize those values if offered for sale at auction or
                 otherwise. The values expressed are based on currentinformation on the date the appraisalwas made.
    ,
                 Noopinion is expressed as to any pastvalue,nor,unless otherwise stated,asto any future value.
                 W e cedifythat,to the bestofourknowledge and belief:
                             The statements offactcontained in thi
                                                                 s reportare true and correct.

                             Stuad P.W hitehursthas personall
                                                            y inspected the Iisted property thati
                                                                                                s the subjectof
     .                      this report Diane Marvin,lSA CAPP was not present during the inspection but has
                            reviewed aIlofthe notes,information,researchand images pedaining to thisreport.
                            The reported analyses,opinions and conclusions are Iim i
                                                                                   ted only by the reported critical
l'                          assumpti ons and Iimiting condi
                                                          tions,and are ourpersonal,imparti
                            professionalanalyses,opinions and conclusions.
                                                                                          aland unbiased,

                            W e have no undisclosed past,presentorcontemplated future interestin the property
h
:2
 .
                            thatis the subjectofthis report,and no personalinterestwith respectto the parties
                             involved.

)                    .      We have no bi
                                        as with respectto the propedythatisthe subjectofthis repod ortothe
'                           padies invol
                                       ved wi
                                            th this assignment.

,                    .      Ourengagementin this assi
                                                    gnmentwas notcontingentupon developing or repoding
L
                            predetermined results.




;
)
t                                                             2
                                                              o
                                                              f
                                                              1
                                                              8
    Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 50 of
                                          127

#                 MARI
                     ONC.STUARTFAIRMARKETVALUESELFXONTAINEDAPPRAI
                                                                SAL/EFFKTIVEDATE04/29/12
                               The compensati  on for completing this assignment is not conti    ngent upon the
                               developmentorreporting ofa predetermined value ordirection in value thatfavors the
                               cause ofthe cli
                                             ent,the amountofthe value opinion,the attainmentofa stipulated result,
                               orthe occurrence of a subsequent eventdirectly related to the intended use ofthis
                               appraisal.The fee forthisassignmentwasbased on an hourly rate.
                   @           Unless noted elsewhere,no one else provided signifi
                                                                                 cantprofessionalassi
                                                                                                    stance to the
                               personssigning thisrepod.
                    *          Thisappraisalhasbeen prepared inconformitywi
                                                                          thandissubjecttothe currentversion
                               ofthe lnternationalSocietyofAppraisersAppraizalRepörtW ritlng Standard and Code of
                               Ethics. ln additi
                                               on,my analyses,opini ons,and conclusions were devesoped,and this
                               repod has been prepared, in conformity wi th the current version of The Appraisal
                               Foundation'sUniform StandardofProfessionalAppraisalPractice (USPAP).
               Withtheexception ofyourself,possessionofthisreportoritscopydoesnotcarrywithitthe rightof
               publication,normay thls reportbe used forany purpose by anyone otherthan yourselforauthorized
               userswi  thoutmy previous written consent. lfthis repod is reproduced,copied orotherwise usedlitmust
               be done so in the report's entirety including the coverdocumentand alIattachments.Furthermore,no
               change to any item in this appraisalshallbe made by anyone otherthan Diane Marvin,ISA CAPP.The
               appraisers shallhave no responsibility foranyunauthorized change.

               Should you oryouragents requestadditi
                                                   onalservices in conjunction with this appraisal(such as for
               added time researching for other value purposes, pretrial conferences, court appearances, court
               preparations,etc.),compensationforsameshallbeatthecustomary hourlyrate chargedbytheappraiser
               atthattime,and shallbe paid bythe clientimmediately upon receiptofa statementforsai
                                                                                                 d work.
               W e regard aIlinformation concerning this appraisalas confidential.A copy ofthis documentalong with
               the originalnotes and images has been retained in ourworkfile.W e willnotallow others to have access
               to these recordswi thoutyourwritten permission unlessso ordered bya courtoflaw.
               Diane Marvin, lSA CAPP is a cedifi
                                                ed member of the InternationalSociety of Appraisers.StuartP.
               Whi
                 tehurstisa nationall
                                    y recogni
                                            zed appraiserofantiques and personalpropel . Ourquali
                                                                                                ficationsto
               conductthi s appraisalare Iisted in the attached ProfessionalQualifi
                                                                                  cations.Additionall
                                                                                                    y,photographs of
               the items appraised have been provided andare appended to this report.

               Sincerely,
                        e''-
        . ..
       ('           ;
               Diane M arvin,ISA CA PP
               Certified Membe lnt rnationalSociety ofAppraisers

               StuartP.W hitehurst
               Appraiser




                                                               3 of18
    Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 51 of
                                          127

             MARION C.STUART FAIR MARKST VALUE SELF-CONTAINED APPRAISAL /SFFECTIVE DATE 0429/12


                                           DESCRIPTIONS AND VALUES
       Any damages willbe noted in the appraisalreport. Measurements,if provided,are in the order of
       HEIGHT first,W IDTH second,and DEPTH third. Measurements are approximate. The appraiserhas
       seen aIlofthe itemsIisted.

                   ENTRYW AY
        1.         TALL CASE CLOCK                                                        $2,200.00
                   New Engl
                          and.c.1810,maple casewith painted face,Iong
                   case with shaped feet
       2.           FRAM ED REPRODUCTION                                                      20.00
                    19thcenturypicture frame, wi
                                               th Renoirphoto reproducti
                                                                       on

        3.          CHEST OF DRAW ERS                                                        150.00
                    New England,c.1860,birchwood,with fourdrawers

       4.          OlLLAMPS (2)                                                               40.00
                    Opaline glass with brass sttings,reeded stems
        5.         M IRROR                                                                    30.00
                   19thcentury,double m irrorplatev gold painted
        6.          DROP LM F TABLE                                                          200.00
                    New Engl
                           and,c.1850,cherrywood,shaped corners,drop
                    leaves
        7,          LAM P                                                                     10.00
                    Modern,pineapple stem,black fabricshade
       8.          M IRROR                                                                    50.00
                   19thcentury, pine.ogee borders

                   TOTAL FOR ENTRYW AY:                                                   $2,700.00


l       9.
                   DEN
                    LAMPS (2)                                                                $50.00
                    Blue ceramic,hexagonalbase
I       10.        DECORATOR TABLE                                                            15.00
                   Modern,padicle board with silktabjecloth

        11.        WALLART (8)                                                               120.00
                   Framed Norman Rockwellreproductions,modern,embossed
                   paper,maple frames
I       12.        SOFA                                                                       50.00
                   Modern,checkeredfabricwithflora!sprays,(7)pillows
I

1                                                    4of18
'

              Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 52 of
    )                                               127
    jL:
    @l
     '
    ). .. .
    -
                        MARloxc.s'
                                 ruAn'rFAIRMAnKETvAuuEssuFucoNmlxEoAppnAlsAu/ssFscTlvEDATEo4/2s/12
    jj
     .
    j..
    t :
      .
    i
    ft            13.
                              LOW TABLE                                                           50.00
    1t'
    '
    .
                              Modern,white-painted canewithglasstopandcircularlegs
    )t  .
    l             14.         LAMP TABLE                                                          25.00
    '
    E                         Modern,painted tin with stencil
                                                            ed decoration
    j'.
     ;
                  15.         MISCELLANEOUS POU ERY AND PORCELAINS                               310.00
    1
                                  -   (2)bluetransferdecoratedpatternpieces,bowland   45.00
    y                                 Warm jng yjsjj
                                 -  (2)Staffordshireteapotsandacreamer                125.00
    '
    t                            - Mason's ironstone pitcherwith Bluew illow paqern    60.00
    l                             - (2)coveredvegetabl e tureens                       50.00
    )                             - (3)otherpieces                                     30.00
                   16.        BOOKS                                                               30.00
    ''                        Approximately(100),mostlyhardbound,someantique
    k                         references

     ,            17.         ARM CHAIR                                                           10.00
    )
    t                         W hite-painted countrrstyle,redsjjkcushions
                  18.         HIGHBOY                                                            300.00
    8                         Modern,m aple,Queen Anne-style,byW hitney
                   19.        PERSONAL AW ARDS,PAPERS AND PHOTOGRAPHS                              0.00
                              No com mercialvalue
                  20.         ROLLTOP DESK                                                       100.00
                              Modern,pickledoak,jaspercabinet
                  21.         MISCELLANEOUS FURNITURE                                             35.00
                                  -   piqycountry-styleclerk'sdesk                    20.00
                                      19.ncentury rush seatside chair                  10.00
                                 -    filing cabinetwith two drawers                    5.00
                  22.         MISCELLANEOUS                                                      255.00
                                 -    (2)smallRoyalDoultonfigurines                    75.00
                                 -    (4)pairsofdecorativebookends                    100.00
                                  -   framed reproduction art                          5.00
                                  -   m odern barom eter                              15.00
                                 -    office equipm ent                               25.00
                                 -    smallsetofpostalscales                          25.00
                                  -   smallquanti ty oftable articles                 10.00

                              TOTAL FOR DEN:                                                   $1,350.00

                              GUEST BEDROOM
                  23.         SMALL OCCASIONAL TABLE                                             $20.00
                              Maple,New England QueenAnne-style,by EthanAll
                                                                          en
                  24.         CHEST OF DRAW ERS                                                 1,800.00
                              New England,c.1780,Chippendal
                                                          e,curly mapl
                                                                     e



                                                                 5 of18
                                                                          -'
                                                                           ' '
1   Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 53 of
                                          127
           MARION C.STUART FAIR MARKET VALUS SELF-CO NTAINSD APPRAISAL/EFFECTIVS DATE 049 9/12
#
        25.       LAM P                                                                     75.00
t
4                 Chinese Expod porcelain,vasiform ,decorated with afigure

        26.       PRINTS (3)                                                               150.00
                  Botanical, taken from early 19tbcentury English books

        27.       M IRROR                                                                   25.00
                  American,c.1850,mahogany veneer,rectangul
                                                          ar
        28.       SCULPTURE - 24DX 8'X 3'
                                        '                                                  150.00
                  ErikErikson (American,20t:century)
                  Mixed mediaassemblage,titled 'A ncientSounds Presenf',
                  identised by Iabelon reverse,Elaine BakerGallery,Boca
                  Raton
        29.       MISCELLANEOUS BEDROOM FURNITURE                                           90.00
                     -  white painted wickerarm chair                            10.00
                        decoratortable with blue cottontablecloth                10.00
                        pairofmodern brass andwhite enameltwin beds              50.00
                        white painted sidetable                                   5.00
                        green painted side table                                 10.00
                        card table                                                5.00

        30.       BLANKET CHEST                                                            250.00
                  19tbcentury,pine, rectangularcase
        31.       SIDE TABLE                                                               200.00
                  American,c.1840,maple and cherrywood,single drawerand
                  circularIegs
        32.       WASH STAND                                                               100.00
                  American,c.1860,mapl
                                     e,two towelbars,porcelain knob,
                  circularIegs

        33.       PRINTS (2)                                                               150.00
                  19thcentury,German, framed decorative botanicalprints

        M.        PRINTS (2)                                                                80.00
                  Framed Frenchbotanicalreproductions,bird's eye maple
                  fram es

        35.       M ISCELLANEOUS                                                           130.00
                     -
                            (3)l
                               amps,variousmedia                                 60.00
                     -      Staffordshire pottery waterpitcher                   15.00
                            (3)deskclocks                                        15.00
                            sm allgroup ofm iscellaneous table articles          40.00

                  TOTAL FOR GUEST BEDROOM:                                               $3,220.00

                  TELEVISION ROOM
        36.       ENTERTAINMENT CABINET                                                   $150.00
                  Modern,Amerioancountry-sfle,pine,twopairsofdoors


                                                      6 of18
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 54 of
                                      127
  MARION C.STUART FAIR MARKET VALUE SELF-CONTAINED APPRAISAL lEFFK TIVE DATS 04/29/12


37.      ELECTRONICS                                                               40.00
         RCA tube-type television,PioneerVHS player,and Memorex
         DVD player

38.      VISCELLANEOUS FURNITURE                                                  100.00
               pairofswiveling club chairs                           20.00
               Queen Anne-style maple side table,by EthanAllen       20.00
               pairofEthan Ellen single drawerend tables             40.00
                three-cushioncotton-upholsteredsleepersofa(no         0.00
                commercialvalue)
                sm allQueenAnne-style maple footstool                20.00
39.      LOW TABLE                                                                150.00
         19thcentury, pine,rectangulartop and circul
                                                   arIegs

40.      PRINTS (4)                                                               400.00
         AfterPu Qua and Dadley,book plates,taken from a c.1800
         treatise on Chinese Iife,framed

41.      M ISCELLANEOUS                                                            70,00
             -  framed botani
                            calreproducti
                                        on                            5.00
                (2)modernceramiclamps                                40.00
                smallquantityofporcelain table adicles               15.00
                smallquantityofmiscellaneous tabl e articles         10.00

         TOTAL FOR TELEVISION ROOM:                                              $910.00

         MASTER BEDROOM

42.      MISCELLANEOUS BEDROOM FURNITURE                                        $400.00
            - small19thcenturythumb-backrush seatside chair          10.00
              white painted wickertallchest                          40.00
                pairofcherrywoodAmerican-skl
                                           etwin beds               100.00
                white-painted tray tabie/nightstand                  25.00
                nighttable with draweranddoor,by Pennsyl   vania     20.00
                House
                white-painted wickersingle-drawernighttable          25.00
                pairofwhite-painted wickerbl  anketchests            70.00
                white-painted sixdraw ertallchest                    30.00
                blue andwhite painted fourdrawerchest                20.00
                white wickerside table and circularside tabl
                                                           e         60.00




                                         7 of18
     Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 55 of
                                           127
1t
 .         MARION C.STUART FAIR MARKET VALUE SSLFX ONTAINED APPRAISAL /EFFECTIVF DATS 04&9/12

)        43.      MISCELLANEOUS                                                           245.00
                     -  brassand ruby glass l
                                            amp                               40.00
                         Asian-stle porcelain Iamp                            20.00
                         pairoffram ed botanicaîreproducti ons                75.00
                         white ceramic Iam p                                   5.00
                         wickerm irror                                        10.00
                         RCA tube-type tel evision,and RCA VHS player         10.00
                         sm allquantity oftable decorations                   10.00
                         brassand ruby glassoiIIamp base                      75.00
                 TOTAL FOR MASTER BEDROOM:                                               $645.00

                  LIVING ROOM

         44.     TALL CHEST                                                            $2,400.00
                 New England,c.1780,Chippendale,maple,rectangularcase
                 and 5ve drawers
         45.     CANDLESTICKS AND SHADES                                                  175.00
                 W eighted sterling silvercandlesti
                                                  ckswith cranberryglass
                 hurricane shades
         46.     M IRROR                                                                   50.00
                 Late 19thcentury,gold Ieaf, molded frame,rectangularmirror
                 plate
         47.     BANJO CLOCK                                                              700.00
                 American Federalperiod,painted glass panels,retro-stted
                 with barometer

         48.     PRINTS (2)                                                              200.00
                  19* century, pairofframed botanicalengravings

         49.     ARM CHAIR                                                                225.00
                 19* century,American, *birdcagepback W indsorarm chair
         50.     MIRROR                                                                    75.00
                 Victorian,rectangularframe wi
                                             thm olded edge

         51.     SIDE CHAIR                                                                15.00
                 American,birchwood,rush seat
         52.     SLANT LID DESK                                                          600.00
                 New England,maple,Chippendale-style,stted interior,four
                 drawers
         53.     SMALL LAMP                                                               40.00
                 Chinese Export,cylindricalform,foliate painted

         54.     W ING CHAIRS (2)                                                        250.00
                 Modern,floralchint-upholstery,Queen Anne-style




                                                   8 of18
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 56 of
                                      127
  MARION G.STUART FAIR MARKET VALUE SELF-CONTAINED APPRAISAL /EFFK TIVS DATE 042 9/12


55.      CANDLESTAND                                                              150.00
         New England, 19'bcentu1,walnut.rectangulartopand tripod
         base
56.      CANDLESTAND                                                               20.00
         Reproduction,Queen Anne-style,with brass gallery
57,      FIREPLACE EQ UIPMENT                                                     150.00
         lncluding serpentine fenderand setoffire tools
58.      CHILD'S CHAIR                                                             25.00
         19thcentury, maple withrush seatand turned l
                                                    egs

59.      URNS (2)                                                                  80.00
         Japanese,modern,ribbed designwithdragonsand Phoeni
                                                          x
         birds
60.      CANDLESTAND                                                              275.00
         19thcentury,New England,m aplewith cherrywood inlay,cut
         corners and tripod base

61.      W ICKER FURNITURE (3)                                                    160.00
         W hite-painted,com prising rocking chair,arm chairand glass-
         top low table

62.      END TABLES (2)                                                            80.00
         W hite painted faux bam boo withglass tops
63.      SOFA                                                                     100.00
         Modern,floralchintzupholstery,(3)cushions
64.      PRINTS (6)                                                               450.00
         Early 19thcentury,fram ed English botani
                                                cals, embroidered
         m ats
65.      MISCELLANEOUS                                                            100.00
            -
                 (2)pairsofreproductionbrasscandlesticks                30.00
            -    smallgroup ofceramictable adicles                      10.00
             -   smallgroup ofglasstable articles                       10.00
            -    pairofblue ceram ic lam ps                             40.00
            -    brass standing Iamp                                    10.00

         TOTAL FOR LIVING ROOM:                                                 $6,320.00

         DINING ROOM
66.      DROP LEAF TABLE                                                         $400.00
         New England, 18tbcentury,serpentine drop Ieaves and
         square l
                egs




                                              9 of18
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 57 of
                                      127
   MARI
      O N C.STUART FAIR MARKET VALUE SELF-CONTAINED APPRAISAL lEFFECTIVE DATE 04/9/12


 67.      MISCELLANEOUS                                                              195.00
             -  Stalordshire teapotwi thoutIid                            10.00
             -  pairofreproduction glass dolphin oandlesticks             10.00
                pairofbrown painted tin candlesticks,and a bowl           20.00
                pairofwhi te ceramic angels                                5.00
                Classicalstyle splitbal
                                      ustermirror                         20.00
                miscellaneous table porcelains and glassware in          130.00
                various patterns
 68.      CORNER CABINET                                                            250.00
          Modern,Chippendale-style,green/blue painted,white interior

 69.      RUBY /CRANBERRY GLASS ARTICLES (16)                                       320.00
                 on oftable adicles,19* and 20* century, pitchers,
          Collecti
          vases,cups,serving pieces.and a bell

 70.      DINING TABLE AND CHAIRS (8)                                               450.00
          Modern,by Drexel-Heritage,cherrywood,Queen Anne-styl
                                                             e,
          (2)arm chairsand (6)sidechairs,tablewi
                                               thIeaves
 71.      HUTCH                                                                     250.00
          Modern,by Pennsylvania House,pine,three glass doors,
          three drawers and three doors

 72.      STAFFORDSHIRE TEAW ARE PORCELAINS                                          75.00
          Early 19tbcentury,table adicles, pinkIuster,various patterns

 73.      PRINTS (2)                                                                150.00
          19thcentury, framed naturalhistory prints ofhermitcrabs

         TOTAL FOR DINING ROOM:                                                   $2,090-00

         KITCHEN
74.      MISCELLANEOUS FURNITURE                                                   $105.00
             -   pine open bookcase with three drawers                    50.00
                 (3)thumb-backrushseatside chairs                        45.00
                 sm allfootstool                                          10.00
75.      DROP LEAF TABLE                                                            200.00
         Circulardrop Ieaftablewi
                                thturnedIegs,with(2)leaves
76.      FRAM ED W A LL ART                                                         125.00
                 (4)photogrjphsofEnglishIandscapes                       20.00
                 (2)early19'
                           ncenturyEnglishbotani
                                               cals                      100.00
                 reproducti
                          on ofa Howarth etching                           5.00

77.      MISCELLANEOUS PORCELAINS AND GLASSW ARE                                    225.00
         Including Blue Danube 'Onion''pattern,W edgwood
         upotpourriktableware fortwel
                                    ve,and a varietyofmismatched
         pieces




                                           10 of18
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 58 of
                                      127
   MARION C.STUART FAIR MARKET VALUE SELF-CONTAINED APPRAISAL /EFFECTIVE DATE 042 9/12


 78.      MISCELLANEOUS KITCHENW ARE                                               30.00
          Pots and pans'
                       ,servi
                            ce pi
                                eces'
                                    ,smallelectri
                                                c appliances
79.       RADIO                                                                    50.00
          Bose W ave,white case
 80.      MIRROR                                                                    30.00
          Modern,pine,carved Classical-style frame

         TOTAL FOR KITCHEN:                                                      $765.00

          JEW ELRY
 81.      ENGAGEM ENT RING                                                      $1,800.00
         14K yellow gold,prong-setwith single,round brilli
                                                         antcut,
         diamond solitaire,approximately 1.00 carat
 82.      W EDDING BAND                                                           600.00
          14K yellow gold,prong-setwith five round brilliantdi
                                                             amonds,
          eachapproximately 0.10 ct.

83.       RINGS (5)                                                              1,350.00
                 yellow gold and stone-setCori
                                             form cocktailring,set     350.00
                 wi
                  thdiamondsandgarnets(judged),wi
                                                thcentral
                 round garnet,surrounded bytwelve smallerstones
                 (sixeachdiamondandgarnets)
                 yellow gold and opalcocktailring,the openwork         250.00
                 mounting setwi tb five smallround and foursmall
                 ovalopals
                 yellow gold and stone-setcocktailring,with textured   350.00
                 openwork branch orsnake-stylecurved bands set8
                 smallemeraldsùudged)
                 yellow goldand single pearl-mounted ring,the          225.00
                 centralpearl,in textured 'oriform mounting
                 white gold and stone-setring,with emerald-cutblue     175.00
                 topaz(udged),wi
                               thfourdiamondmeleeat
                 shoulders,white gold hinged shank
84.      COSTUME JEW ELRY                                                         250.00
         Large and varied collection including bracelets,neckl
                                                             aces,
         pins,earringsand watches,mainl    y gold-tone,some
         rhinestone-setitems,group ofbead,shell,and fauxpearl
         necklaces




                                          11of18
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 59 of
                                      127
   MARION C.STUART FAIR MARKET VALUC SELF-CONTAINED APPRAISAL/EFFECTIVE DATE 04/9/12


         Tou u FoR aEw eLRv:                                                  $4,:0:.*
         çxludged''indicates th* appraiser's opinion,w lthout
         ben*fitofgem ologicaltesting,asto the identification of
         stones Iisted herein.AlIslzes li
                                        sted are approximate.Itis
         strongly recom mended thatan inspection ofthe items be
         conducted by a gemologista/praiserusing specific
         Femologyequipmentforfinaldeterminatlonsofstone
         Identity and size.Should this Information becom e
         available,the appraiserreserves the rightto amentthis
         repod with thatfurtherinform ation.

         GARAGE AND GROUNDS

85.      GARAGE CONTENTS                                                        $45.00
         OId suitcases'
                      ,used exercise bicycl
                                          e',walker;assodmentof
         smallgardening tools
86.      OUTDO O R FURNITURE                                                      75.00
         Glass-top circulartable'
                                :m ismatched plastic and alum inum
         chairsincluding (2)chalse Ioungesand (4)arm chairs
         TOTAL FOR GARAGE AND GROUNDS:                                          $120.00

         AUTOMOBILE
 87.     2002 CADILLAC SLS                                                    $4,850.00
         W hite.fourdoorsedan with c10th top,32V Nodhstarengine,
         odometerreading 42,129,VlN:1G6KS5Y52U121833
         CONDITION:Running condition,verygood overall

         TOTAL FOR AUTOMOBILE:                                                $4,850.00

         REPORT TOTAL:                                                       $26,970.00




                                          12 of18
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 60 of
                                      127
   MARION C.STUART FAIR MARKST VALUS SELF-CONTAINSD APPRAISAL lEFFECTIVE DATE 0429/12




                                        SUMMARY



              ENTRYW AY                                         $2,700.00
              DEN                                                 1,350.00
              GUEST BEDROOM                                       3.220.00

              TELEVISION ROOM                                      910.00
              MASTER BEDROOM                                       645.00
              LIVING ROOM                                        6,320.00
              DINING ROOM                                        2,090.00

              KITCHEN                                              765.00
              JEW ELRY                                           4,000.00
              GARAGE AND GROUNDS                                   120.00

              AUTOMOBILE                                         4,850.00
              REPORT TOTAL:                                    $26,970.00




                                      13 of18
U   Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 61 of
)
é
)
.                                         127
'
j      MARION C . STUART FAIR MARKET VALUE SELF-CO NTAINED APPRAISAL /EFFECTIVE DATE 0499/12



     S TUA R T P. H ITEH UR S T


     EXPERIENCE         Diane Marvin AppraisalSe- ices,Inc.,zoll-present
                        PersonalPropedy Appralser
                        Conductsappraisalsforestate tax,insurance,donation and dissolution of
                        marriage pumoses.Range ofmaterialsevaluated includes antique and used
                        furniture,fine and decorative ads,silver,porcelain,glass,paintings,prints,rugs,
                        collectibl
                                 es,booksand manuscripts.The age range ofappraised materialdates
                        from Antiquityto the presentday.

                        SkinnerInc-,Appraisers and Auctloneers,1995-2011
                        Vice-presidentand SeniorAppraiser

                        SeniorAppraisen 1995-2011
                        Responsible forapproximately 75% ofalIwrittenappraisals generated by
                        Skinner,Inc.annually,includingappraisalsforestate tax,insurance,donati   on
                        and dissolutionofmarriage.Range ofmaterialsevaluated included antique and
                        used furniture,5ne and decorative arts,silver,porcelain,glass,paintings,prints,
                        m gs,collectibl
                                      es,books and manuscripts.The age range ofappraised material
                        datesfrom Antiquityto the presentday.
                        DfrectorofFine Books and Manusc4pts Depa/m ent,1997-2011
                        Responsible forannualsalesfeaturing approximatel y 600-800 Iots of
                        manuscripts,books,mapsand naturalhistory prints.Responsibleforevaluation
                        ofaIIpapermaterialsubm itted to Skinner,Inc.throughoutthe year.Annualsales
                        averaged approximatel
                                            y $1million.Responsibili
                                                                   ties included Internetinquiries,
                        correspondence,off-premises property evaluati
                                                                    ons,catalog preparation,
                        condition reports,and alIsale preparation.

                        Speeialist,European Furniture and Decorative A4s Depadm ent,
                         1995-2010
                         Responsibl e forcataloging and preparing foursales of5ne furniture and
                        decorative works ofad annually.Addi    tionalappraisaland departm ental
                        responsibilities included Internetinquiries,correspondence,general
                        inquiries,condition reports,quality opinions,gallery walks and lectures,
                        and aIIsale preparation.

                        A uctioneer,1995-2011
                        Principalauctioneerforapproxim ately twelve to fifteen Skinnersales
                        annually. Num erous engagem ents as auctioneerforbenefitauction
                        events throughoutNew England,and the EastCoast.

                        M arketing and Public A ppearances,1995-2011
                        Responsible forapproximately thirtyto forty public appearances annually
                        including evaluation events,benefitaud ions,and I ectures.




                                             14 of18
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 62 of
                                      127
   MARIO N C.STUART FAIR MARKET VALUE SELF-CONTAINED APPRAISAL /EFFFCTIVE DATE 04Q9/12


                    Leslie Hlndm an A uctioneers,1991-1995,Chicago,Illinois and Palm
                    Beach,Florida
                    PersonalProperty Appraiserand Florida Representative,1991-1995
                    Responsible forpersonalpropedy appraisals forthe purpose ofestate
                    tax,equitabl
                               e distribution,insurance,damage/loss claim s and dissolution
                    ofmarriage.Addi tionalduties included acting as the liaison between the
                    auction house and the Iegaland banking com m unities and the cataloging
                    and shipmentofpropel from Florida to Chicago forinclusion invarious
                    sales.


                    Sotheby's,Inc.,1984-1991,New York,New York
                    SeniorCataloger,English Furniture and Decoranons,1989-1991
                    Cataloger,ArcadeFurnitureandDecorations,1986-1989
                    Adm inlstrator,Dlvision ofDecoratlve A* ,1985-1986
                    Cataloger,LatlnAmericanPaintings and Drawings,1986
                    Adm inlstrator,PrintDepartm ent,1984
M EDIA

                    *A ntlques Roadshow,W GBH,Boston,Public Broadcasting System ,
                    1996-present
                    *It' s W odh W hat?,NationalBroadcasting Corporation,Los A ngeles,
                    2011
                    * The Today Shoe,NationalBroadcasting Corporation,New York,
                    2008
                    * The Ellen Degeneres Show,W arnerBrothers,Burbank California,
                    2007
                    * Oprah:The Oprah W lnfrey Show.Harpo Productions,Chicago,
                    lllinois
                    * W eekend Editlon,NationalPublic Radio
                    *Various Boston,M assachusetts-area television,radio and
                    new spapers,1995-2011

O RGANIZATIONS     U he M anuscriptSociety,1997-present
                   *M assachusetts A uctioneers Association,2004-present


EDUCATION           USPAP - Uniform Standards ofProfessionalA ppraisalPractice
                    Successfully completed a ls-hourcourse and examination on the
                    Uni
                      form Standards ofProfessionalAppraisalPractice (USPAP),the
                   Congressionally-recognized setofappraisalstandards prom ulgated by
                   The AppraisalFoundation. Com pleted M arch 9,2011,effective through
                   M arch 9,2016.

                    University ofVirginia,Charlottesville,Virginia
                   BachelorofArts Degree(1984)


                                       15 of18
    Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 63 of
                                          127
j          MARION C.STUART FAIR MARKET VALUE SELF-CONTAINED APPRAISAL /EFFECTIVC DATE 0499/12



I       Diane M aw in,ISA CAPP                                             MartinCo.(772)463-4440
        Cedlfed Am ra/aerofPersonelProperty                              Broeard Co. (954)968-0003
        2336 S.EastOcean Boulevard,X 59 .Stuart,Florida 34996         Palm BeachCo.(561)703-5155

        Cedifications CertifiedAppraiserofPersonalPropeo (CAPP)
                      Awarded the CAPP designation in Antiques and ResidentialContents (ARC)
                      by the lnternationalSocietyofAppraisers(lSA).CAPP isthe Society'shighest
                        levelof recogni
                                      tion, and fewer than 150 appraisers in the US and Canada
                        have attained this professional achievement. Certifled apgraisers must
                        com plete a Iong-term ,intensive course study in appraisalprinclples,pass the
                        exam inations on the theory and practice ofprofessionalappraising,as wellas
                        ethicalstandardsofpractice and Iegalconsiderations.(January 2008)
                        USPAP -Uniform Standards ofProfessionalA ppralsalPractice
                        Successfully com pleted a ls-hour course and exam ination on the Uniform
                        Standards ofProfessionalAppraisalPractice (USPAP),the Congressionally-
                        recogni
                              zed set of appraisal standards prom ul  gated by The Appraisal
                        Foundation.Completed in February 2008,efective through February 2013.

        Education       InternationalSociety ofAppraisers -Core Courses
                        Course 101 - Appraisal Theory & Pringipals, Value & Market Defini
                                                                                        tion
                               AppraisalUses,FederalRegulations
                        Course 102 - Appraisal Ethics, USPAP, ISA Appraisal Report W rtting
                              Standard, Identification & Authentication,M arket & Value Repearch,
                              LegalIssues
                        Course 103 - Business Practices,AppraisalTechniques,PracticalAppraisal
                              Repod W riting
                        Course 104 -Advanced AppraisalTheory and ReportW riting

                        AsianArtSeminar(2009)
                        The AppraisalofAntiques and ResidentialContents
                        ISA ProfessionalDevelopmentProgram (2003)
                        TheAppraisalofOrientalRugs (2003)
                        Mandatory ISA Re-quali
                                             fication Program,successfulcompletion (2001)(2006)
                        ISA Re-qualificationCore Course Review (2000)(2006)
                        Am erican Soclety ofA ppraisers
                       AnnualConference,attendedoneday,Orlando,FL(2009)
                       Course 303 -AppraisersAsExped W itnesses(2002)
                       Appraising OrientalRugs (2001)
                       Antique Clocks & W atches (2001)
                        New OrleansAntiquesForum (2009)


                                                16 of18
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 64 of
                                      127
    MARION C.STUART FAIR MARKET VALUE SELF-CONTAINED APPRAISAL /EFFECTIVE DATE 04/29/12


 Educatlon       TuscaloosaAntiques Sym posium (2007,2009)
 Continued
                 W hitehallatthe Villa Antiques Sem inar
                 W ood Identiscation (2007)
                 AnnualConference Attendance -InternationalSociety ofA ppraisers
                 Nashville,TN (2011)                      Atlanta (2004)
                 Toronto,Canada (2010,2000)               Philadelphia,PA (2003,1990)
                 Charleston,SC (2009)                     W ashington,D.C.(1997)
                 Baltimore,MD (2008)                      Boston,MA (1994)
                 Fod W orth,TX (2007)                     Chicago,IL (1992)
                 Santa Fe,NM (2006)
                 Bloom sburg University,Bloom sburg,Pennsylvania
                 BachelorofArts Degree (1979)

 Experience      PersonalProqertyAppraiser(1989-Present)
                Specialty: Antlques and Residential Contents (ARC), antique and used
                furniture,fine and decorative ad,crystal,silver,porcelain,textiles,collectibles,
                office equipm ent, Iiquidations,consultations.Appraisals prepared for estate
                purposes including estate tax,probate and equitable distribution,dissolution of
                m arriage,donation,dam age claim s,insurance,and bankruptcy

                A uction Gallery ofthe Palm Beaches,W estPalm Beach
                Obsew ed the sale of furniture, antiques, art and collectibles in the South
                Florida marketplace

                G uestAppraiser
                Boca Raton Children's M useum '
                                              ,HibelM useum ofArt,Jupiter;The von Liebig
                ArtCenter,Naples;Delray Beach HistoricalSociety;Ci
                                                                 ty ofPem broke Pines

                Antique Shop Owner (1984 -1991)
                Specializing in Am erican anti
                                             que furniture,American textiles,silver,ceram ics
                and decorative arts
                AssistantCurator
                Barrington M useum ofAm erican Folk Ad,Delray Beach,Florida
                SpecialExhibits and SchoolPrograms

 Organizations InternationalSociety ofA ppraisers
 Mem berships Cedised Member,ISA-CAPP (2008 -Present)
              Accredited Mem berInternationalSocietyofAppraisers,ISA-AM (2003 -2008)
              MemberInternationalSocietyofAppraisers (1989 -2003)
                Foundation forAppraisalEducation (2009 -Present)
                Vice Presidentofthe FAE Board and Scholarship Director
                The Foundation forAppraisalEducation is a not-for-profitorganization form ed
                to prom ote the advancement of education related to personal propedy
                appraising

                                        17 of18
'




    )
    .       Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 65 of
                                                  127
    1
    (           MARIONc.s'ruAn'rFASRMARKSTVALUESELF-CONrAINEDAppRAlsAu/sFFsc'rlveDATE04/29/12
    $
    '
    )                                                                                           .


    k
    1
    t
    .
    )
    '        organizations Membersouth Florida lGreaterMiamiChapter,ISA (1990 -Present)
    #
    .        Mem berships vice presidentlProgram chairman(1990 - 1992)(2004)
    1
    '        continued     PastPresident(1992 -1993)
    t                       other
    1
    ,                       lnternationallvorySociety
    ë
    t                       The NationalAssociation ofW atch & Clock Collectors, lnc.
    j                       ThelnternationalPaperweightSociety
    r
    i
    ,
             qualifiedas    FederalBankruptcy court-FortLauderdale, Florida
    (        Expert         CircultCivilCourtBroward County
             W itness       C ircuitCivilCourtPalm Beach County
    è                            * M ain JudicialCom plex, W estPalm Beach
    t                           * NorthCountyCourthouse.Palm BeachGardens
    '
    i   .
                                * South County Courthouse,Delray Beach
    L
    '
    f
    k,       Lectures       Topics:
                               *  ulssues Affecting Appraisers and TheirClients''
    '                          *  uW hen Do You Need an Appraiseo ''
                               *  uHow to Advise Cli ents to Prepare a Separate W riting,
    @
                               . MHistory and Valuation ofDedham Pottery''
                               * .History and Valuation of Antique and Contem porary G lass
                                  paperw eights'
                               * 41American Quilts:18tl
                                    .
                                                       h- 20thlCentul.,
    '
    )                          . G eneralantiques and collectibles;antique textiles;Am erican pottery
    .
                            Venues;
    )                          * HistoricalM useum ofSouthern Fiorida,M iam i
    )
    '                          * Boca Raton HistoricalSociety
    (
    .
                               . ISA FortLauderdale/Palm BeachChapter
    t.
    k                          * lSAMiamiChapter(currentlySouthFloridaChapter)
    '                          .    South Broward Estate Planning Council
    :                          *    Northern TrustBank,Sun TrustBank,W achovia Bank
                               *    Palm Beach G uardianship Association
                               *    GuestIectureratISA 1992 and 1994 AnnualConferences
    ;r                         *    Various organizations in the South Florida areatIectures delivered to
                                    attorneys,accountants,bank trustom cers,appralsers and individuals
    :

    E        Media          HDW ,Auction HD,''Treasure Seekers'
                                                              ',featured specialist,January 2005
             Publications
                            Value Thisw ith Brian and Leon,Radio W RNJ,O ctober2004

                            ''How To GetAnAccurateAppraisal''-QuiltAlmanac 1992
                            ''The Care and Preservation ofAntique Quil
                                                                     ts''-QuiltMagazine 1986

    l
                                                    18 of18
    :

    )
    )
        )
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 66 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 67 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 68 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 69 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 70 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 71 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 72 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 73 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 74 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 75 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 76 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 77 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 78 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 79 of
                                      127




                           &
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 80 of
                                      127




                        THE J . RAYMOND STUART RKVOCABLK TRUST




                                                           '   >
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 81 of
                                      127



                                         TABL? OF CBMTBMTD

            ARTICLR
            ARTICLE TIRST :                                              l
            ARTICLE SECONDr DISPOSITION OT INCOKC AVn PRZNCIPAL
              DURING J. RAYKOND STUART'S LIFETIME .................      I
            ARTICLE TS IRD I REVOCATION , *MKNDMENT OR ALTERATION
              01 TRUST BY J. RAYMOND JTUART .......................      l
            ARTIOLE TOURTH: BINDING E'TECT OP TRUBTEES' ACTIONS
              DURING J. RAYMOND STUART'S TRUSTEZSHIP ..............      2
            ARTICLZ 'IFTH : MARITAL DEDUCTION TRUST TOR MARION
              C@ STCART *@*..@.**......@*@***.**.p*..*@p.*.....*ve.      2
            ARTICLE SIXTM I GIFTS TO SETTLOR 'S ISSUE? *Hn
              CHARITIES , AND NIECES AND NEPSEWS ...................     5

            ARTICLE SEVENTSr PERPZTUITIES SAVINGS CLAUSE .........       7

            ARTICLE EIGHTHt QUARTZRLY PAYMENTS OF INCOME .........       7

            ARTICLE NINTH: SPENDTHRITT PROVISIONS ................
            ARTICLE TENTH: RETENTIDN 01 AMOUNTS PAYABLE TO
                                                                         8

            ARTICLE ELEVENTH:   CO-MINGLING OT TRUSTS ..............     8
            ARTICLE TW/rTTH z DEFINITIONS OT ''CXILD- âwn ''ISSUEN ..    9
            ARTICLE THIRTEENTH: DXFINITION OP NSPOUSE- *Nn
              GMINORN AND 8TATUS OT CHILD IN GESTATION ............      9
            ARTICLE FOURTXENTEt DZFINITION OF ISSUR P:R STIRP/S ..      10
            ARTICLE FIFTEENTH: AUTHBRITY 01 TRUSTE:S TO ENTER
              INTO CERTAIN TRANSACTIONS WITM SETTLDR'S EBTATE OR
              OTHER TRUSTS ESTABLISHED BY SETTLOR .................     X0
            KRTICLE SIXTEENTH: POWZRS 01 TRUSTEES RESTRICTED
              WITH RESPECT TO MARITAL DEDUCTION TRUST .............     11
           ARTZCLZ SEVENTEDNTHr ANNUAL ACCQUMTIMGS ..............       11
            ARTICLE EIGHTEENTH : ADMINXSTRATXVE POWERS DP
              TRUSTEEB ..................*.........................     11
            ARTICLE NINETZENTS: TRDSTZE'S EXIRCISE 0F POWER
              RESTRICTED BY TAX CON;ZQUZNCES ...............-......     *4

            ARTIOLE TWENTIDTR : BONDS QV TRUSTSES .................     14
            ARTICLE TWENTY-TIRST. APPOINTMENT OT SUCCESSOR
              TRUSTCES, ANn ADDITIONAL TRUSTEZS AND COMPENBATION
              01 TRUSTZES .........................................     14

            ARTICLE TFENTY-S/CONDI RSLIANCE ON COPIES OF
              INSTRUMENT ............................a.............     15
            ARTICLE TWENTY-TSIRD: AUTEORITY OP TRUSTZES TO
              MCRRCV **@e@*+@********@@*e@**@****@**e**************     15
            ARTICLZ TWENTY-/OURTH: RESIGNATION OF TRU8TEES .......      16
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 82 of
                                      127



            ARTICLE TWENTY-FITTM : TRUSTEES ACT BY VNANIMOUS
                                                                      16
            ARTICLZ TWZNTY-SIXTM I POWERS OT SUCCESSOR TRUSTEES ...   16
            ARTICLE TWENTY-SEVZNTH : THIRD PARTY DEALINGS WITH
              TRUSTEES ...........p*........**.........*...........   16
            ARTICLE TWENTY-ZIGHTH: LIABILITY OP TRUSTXE POR
              ACTIONS OF OTHER TRUSTEMS ...........................   16
            ARTICLE TWDXTY-NINTH: DELEGATION OF POWER8 T0 GTSER
                                                                      17

            ARTICLZ THIRTIETH I MARGIN ACCOUNT ....................   17
            ARTICLZ THIRTY-PIRST: AUTHORITY OF ONB TRUSTZZ TO
              ACC *@@*œ**********œ*@*********@*#***@*#****#@P***#**   17
            ARTICLE THIRTY-SECOND : NDN-PROBATZ TRUST ...>.........   17
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 83 of
                                      127




                          TSE J . RAYNOND STUART REVOCADLE TRU'T


                         Raymond stuart, of the City of Vero Beach, in the
           County of Indlan River, State of Florlda (hereinafter called the
           Hsettlortf): transfers the property listed in schedule A attached
           hereto to      Raymond Stuart and Pamela B. Stuart (hereinafter
           called the ''trustees'') and at the request of the settlor, the
           trustees agree to hold said property, and al1 additions thereto,
           in trust, as follows:

                              ARTICLE PIR8T: NAME OP TRUST
                     This trust Day be known as NTHE           RAYMOND STUART
           REVOCABLE TRUSTI' and it can be amended, altered, revoked
           terminated by the settlor in the manner hereinafter described.

                        ARTICLE SECUNDt DISPOSZTIDN 0F INCOMZ
                   K*n PRINOIPAL DURING J. RAYMOND STUART'S LIFETIME
                     The trustees shall dispose of the nGt ineome and
           principal as the settlor may direct the trustees fron time to
           time provided always, however, that kE, in the opinlon of all the
           other trustees, the settlor is incapacitated through illness, age
           or other cause, the other trustees shall, in their discretion,
           from time to time, while they believe such incapacity continues,
           apply al1 or any part of the net incone and/or prlncipal toward
           the support, care and maintenance of the settlor          and the
           settlor's spouse and the settlores issue in such amount or
           amounts and in such manner as they may determâne (but they shal;
           take   into   consideration   in   exercising this discretion thG
           settlor's other means or other means of the settlor's spouse and
           the settlor's ïssue). Any net income in any year which is not
           dlsposed of by the terms of the preceding sentence shall be added
           to the principal of the trust at the end of each year.

                         ARTICLE THIRD, RPVOCATION, ANRNDMENT OR
                         ALTERATION OF TRUST BY J. RAYMOXD STUART
                     The settlor teserves the rlght at any time or times to
           amend, alter, revoke or terminate thls trust, in whole
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 84 of
                                      127



            part, or any provision thereof, by an instrument in writing
            eigned by the settlor and delivered         the trustees      tbe
            lifetioe of the settlor.   The revocation shall take effect upon
            the delivery of the required Wtiting to thê trustees.         the
            revocation of this trust in its entiretyt or in part, the
            trustees shall pay or transfer to the settlor, or as the settlor
            may direct in the instrument of revocation, al1 or such part of
            the trust fund.
                      Tf there is any alteration, amendment or revocation of
            this instrumenty thq settlor's Will should be examined to
            determine what changes, if any , should be made in the settlor's
            will in the light of such alteration, amendwent or revocation of
            this instrument.

                      ARTICLE POURTH: BINDING ZFFDCT OF TRUSTER8'
                     ACTIONS DURING J. RA-YMDND STUART'S TRUSTEESMIP
                      While the settlor is acting as a trustee, a11 actions
            taken by the trustees shall be binding upon all persons who are
            then or may thereafter become entitled to the income or principal
            and such persons shall have no recourse against said trustees.

                                     ARTICLE PIPTE:
                      MARITAL DEDUCTION TRUST FôR MARION C. STUART
                      Dn the deàth of the settlor, if the settlor's spousey
            Marion C. Stuart (hereinafter referred to as ''Marionb'), survives
            him and is married to him at the tine of his death, the remaining
            principal and undistributed income shall b? held in a separate
            trust for the benefit of Marion.
                      During the lifetime of the spouse, Marlon, the trustees
            ehall pay to or apply for the benefit of the aettlor's Gpouse,
            Marion, all        the net inco=e of this separate trust.        In
            addition, the trustees shall, in their discretion, froD time to
            time, pay to or apply for the benefit of Marion? such portions or
                     the principal as the trustees may determine             be
            necessary for her healthz care, support and maintenance and to
            malntain her in her accustomed mode of living.      In exercising
            this discretion, the trustees shall consider the other resources


                                            -   2 .-
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 85 of
                                      127



            available to the spouse. The power shall not be exercisable by
            Marion if she           trustee.   Even though this power is not
            exercisable by Marion, the settlor requests (without imposing any
            binding obligation on the trustees to follow any suggestions or
            requests made by Marion) that the trustees consult with Marion
            with   respect        her needs for health , care, support    and
            maintenance and the amount needed to maintain her in her
            accustomed wode of living.
                      It is the settlor's understanding that the provisions
            of the Internal Revenue Code may permit an election to be made to
             qualify this separate trust for the marital deduction. It is the
             settlor's intent and desire that such an election be available to
             his estate.     The settlor's executors, in their uncontrolled
             discretion, shall determine whether an election shall be made to
             qualify the trust or a portion thereof for the marital deduction.
             To that end, and notwithstanding any other provisions of law or
             of this instrument, none          the powers conferred upon the
             trustees, shall be exercisable with respect to the trust under
             this article to the extent that it would disqualify it for the
             marital deduction.
                       Notwithstanding anything else appearing herein, the
             provisions made herein for the surviving spouse shall not
             terminate upon the surviving spouse's remarriage.
                       Notwithstanding anything else appearing herein, the
             amount to be placed in a trust which may qualify for the marltal
             deduction shal: not exceed an amount needed to reauit in
             lowest amount of federal and state estate taxes payable with
             respeck to the settlor's estate after al1 deductions, credits,
             exemptions and other tax benefits available to h1s estate are
             taken into account, with the excess? if any? nevertheless being
             disposed of in accordance with the provisions of this section
             except as provided herein. Such excess shall be referred to as
             the 'fnon-marital deduction trust-f' The trust which is qualâfied
             for the marïtal deduction shall be referred to as the nmarital

             deduction trust.ï'
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 86 of
                                      127



                             a separate trust            qualified      for the marital
             deduction    and   the   trust     owns   any   personal    residence, the
             surviving spouse shall, during her lifetime, have the exclusive
             and unrestricted right to use such property as she may see ;it
             (including the right to continue to occupy the property as
             personal residence or to have the property rented and to receive

             the income therefrom).
                         There shall not be allocated to a trust which will be
             qualified for the marital deduction any property, or the proceeds
             of any property , which do not qualify for the estate tax marital
             deduction or which are sublect to foreign death taxes. In place
             of that which would be allocated to such a trustr but for the
             exclusion directed by the precedâng sentence, there shall be
             allocated other property of equivalent value.
                         The settlor intends that the value for federal estate
             tax purposes of the property of a trust hereunder which
             qualified for the marital deduction shall be available for the
             marital     deduction    allowed    by    the   federal    estate   tax   1aw
             applicable to his estate and all questions applicable to this
             trust shall be resolved accordingly. To thls end, the powers and
             discretion of the trustees with respect to the property in the
             trust qualified for the marital deduction shall not be exercised
             or exercisable, during the period that the settlor's spouse.
             Marion, survives him, except in a manner consistent *1th the
             settlor's intentions          expressed in the preceding sentence.
             specificallye as an illustration of the foregoing/ the separate
             trust which is qualified for the marital deduction ahall not be
             subject to the payment of estate or inheritance or death taxes or
             the payment of debts of the settlor and of the settlor's estatep
                          For the purposoa of Article FIFTH,                 determining
             whether the settlor's said spouse survives him, if the order of
             their deaths cannot be establishod by proof, the settlor's said
              spcuse, Marion, shall bg deemed to have survived him.
                          on the death of the settlor's spouse, Marion, the
              remaining principal and undistributed income of the trusts undcr
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 87 of
                                      127



            this artlcle (but not including the undistributed income ot
            trust which is qualified for the marital deduction which shall be
            paid to the spouse's estate), shall be held and disposed of in
            accordance with the provisions of Article SIXTH.

                             ARTICLS slxTlz GIFTS To SzTTroazs
                        I:SUE, hNn CWA*ITIES. AND NIECE8 AND NETE:FB
                       On Marion's deatb, or on tho settlor's death if Marion
            does not survive hi> or is not married to him at the time of his
            death, the trustees shall hold and dispose of the remaining
            prlncipal and undistributed income       (but not includlng the
            undistributed income of the marital deduction trust which shall
            be paid to Marion's estate), herein referred to as 'Ithe fundn, as
            follows;
                   CHARITABLE GIFTS.
                       The trustee shall pay, outright, the following sums to
            the following organizations, provïded. that an organizatlon shall
            receive any such payment only if it is then in existence and is
            an organization a gift to which would be deductible for federal
            gift, estate and income tax purposcst
                       a-   Ten thousand dollars ($10,000.00) or two percent
            (2*) of the fund, whichever is less, shall be paid to the GARDEN
            CITY COMMUNTTY CHURCH, Garden City, Long Island, New York, to be
            used for such of ïts charitable, educational and religious
            purposes as may be determined by its governing body.
                            Five-Thousand dollars ($5,000.00) or one percent
            (1:)       the fund, whichever is less, shall be paid to the
            UNIVERSITY OF NEW MEXICO, New Mexico, to be held as a permanent
            fund, and the annual income of which shall be avarded as a prlze
            to the senior student determined by a committqe (established as
            said University may see fit) as having excelled in the field of
            Economics.
                            Eive-Thousand dollars, or one per cent (lA) of the
            fund, whichever is less, shall be paid to HARVARD UNIVERSITY,
            caxbridge, Massachusettsz to be added to its permanent endowment
            and the income thereof shall be used for the educational purposes
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 88 of
                                      127



           or the HAQVARD GRADUATE SCHOOL OF BUSINESS ADMINrSTRATTON as the
           governing body of said graduate school may. from time to tlme,
           determine.
                         Five-Thousand dollars ($5z000.00) or one percent
           (IA) of the fund, whichever is less, shall be paid to WET.  T.Q
           COLLEGE, Aurora, New York, to be used for such of its educational
           purposes as its governing body may determine.           Said governing
           body shall, in an appropriate Ranner, acknowledge thak khis gift
           was made in honor of Marion C. Stuart.
                       To the extent that there are sufficient funds in the
           prlncipal    of   the   marital     deduction   trust   to   pay   the
           aforementloned charitable gifts, the charitable gifts shall be
           paid out of the principal of the marital deduction truat and the
           balance of the fund shall be used to pay the charitable gifts if
           the principal of the marital deduction trust is insufficient .

                GIFTS TO NIECES AND NEPHEWS
                       The trustees shall pay, outright, free and clear of any
           trust, five hundred dollars ($500.00) to each nêphew and niece of
           the settlor (who are defined herein aa a child of the settlor's
           brothers and sisters and as a child on Marion C. Stuart's brother
           and sisters) who is alive on the date of the execution of this
           trust and who is living at the time referred to in the first
           paragraph of this Article.        Notwithstanding the foregoing, the
           aggregate amount to be paid to a1l of the niêces and nephews
           ahall not exceed the sum of twelve-thousand dollars ($12,000.00)
           or one percent (1:)        the fund, whichever is leas, :nd the
           amount to be paid to each nephew and niece shall be equally
           reduced: to the extent necessary, to avoïd such excess occurring.

               GIFTS TO ISSUE .
                       The remainder of the fund shall be paid, outright, free
           and clear of a1l trusts, to the issue of the settlor who are
           living at the time referred to ïn the first paragraph of this
           Article, such issue to take per stirpes.        If there are no Euch
           issue then living, lt shall be paid, outrivht, free and elear of
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 89 of
                                      127



                 trusts,      those porsons who would have inherited the
             settlor's personal estate, under the laws of Florida in force at
             that time, and ln the proportïons specified ïn said laws: if he
            had died at that time, intestate, unmarried, without issue, and a
             resident of Florida.

                      ART- ICLE SIVENTI : PSRZETUI-TIES BAV INGS CLAUSD
                      Notwithstanding the directions heretofore given to the
            trustees as to the distribution of income and principal under the
             terms of thls instruMent: any trust established under this
             instrument shall terminate, if it has not previously terminated:
            tkenty-one (21) years after the death of the survivor of the
             following persons:
                              Raymond Stuart: settlor and trustee;
                           Marion C. Stuart, wife of the settlorz
                           Issue of the settlot living at the date thê period
                           of perpetuities       commences       run    (the   word
                           f'living'
                                   ' refers to issue);
                           and the trustees of such trust shall pay the then
                           renaining principal and undistributed income
                           such trust outright, free and clear of all trusts,
                           in equal shares, to the persons to whom the income
                                  said   trust   could   havo   been   distributed
                           immediately prior to its termination.

                      Furthermore, each power to appoint glven under the
            provislons      thls    instruDent shall be exercisable by         the
            designated donee ife and only if, thê power is exercisêd prior to
            the termination of the trust under thïs Article SEVENTH.

                      ARTICLE EIGHTH: OUARTERLY PAYMENTS 01 INJDMZ
                      Income payments which the trustêes are required to make
            tc a beneficiary under the provlsions of this lnstrunent shall bê
            made at tixes fixed by the trustees but at least as often as
            quarterly.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 90 of
                                      127



                           ARTICLR NINTH : SPENDTHRIFT PROVISIONS
                       The interest        each beneficiary in the incowe
           principal of a trust under this instrument shall be free from the
           control or interference of any creditor of a beneficiary or of
           any spousê of a marrled beneficlary and shall not be subject to
           attachment or susceptible of anticipation or alienation. Nothing
           contained in this paragraph shall be construed as restricting in
           any way     the exercise of any         power of appointment     granted
           hereunder.

                   ARTICLE TINTHI    RETENTIQN OF AMOUNTS PAYABLE TO MINOR
                      Notwithstanding     anything       else   appeartng   herein,
           whenever any payment hereunder is requlred to be made to a minor,
           the interest so required ko be paid shall be indefeasibly vested
           in the minor but the trustees may retain the amount payable until
           the mïnor attaïns his majority or dies, whichever first occurs,
           and the trustees shall pay the lncoxe to the minor or apply it
           for the beneftt of the minor and, in addition, the trustees may,
           in their uncontrolled discretion, from time to time, pay such
           portion or all of the principal to the minor or apply it for the
           benefit of the minor as the trustees deem appropriate. When and
           if the Dinor attains his majority, the trustees shall pay the
           then remaining principal and undistributed income to him, and if
           the minor dims before attaining his majority, then on the minor's
           death    the   trustees   shall pay     the   remaining   principal   and
           undistributed income to the ninor's estate.

                          ARTICLE ELEVENTE : co-xlxcLlNc oF TRUSTS
                      The trustees are authorized to mïngle the trust
           property of the separate trusts established by this instrument,
           but not including the marital deduction trust established under
           Article FIFTH, allotting          each separate trust an undivided
           interest in the mingled funds, that shall be equal to that
           trust's proportionate contrlbution (as adlusted frop tlne to time
           as a result of accumulations of income, payxents of principal and
           additions to principal) to the mingled funds.


                                              -   8-
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 91 of
                                      127



                      ARTICLE TWELTTHI DETINITIONS OT I'CHILD'' AND ''ISSUEI'
                         References in this instrument to ''child''# ''children,''
             l
             'sonyff and 'tdaughter'r mean lawful blood descendants ïn the first
             degreê of the parent designated, and references to ''issuen mean
             lawful blood descendants in the first, second, or any other
             degree of the ancestor designated, providêd always, however,
             that :
                              An adopted child and such adopted childes lawful
            blood descendants shall be considered in this instrument as
             lawful blood descendant? of the adopting parent or parents and of
            anyone who is by blood or adoption an ancestor of an adopting
            parent or of either of the adopting parents and shall not be
            considered descendants of the adopted child's natural parents,
            except that where a child is adopted by a spouse of on* of his
            natural parents such child shall be considered a descendant of
            such natural parent as well as descendant of the adopting parent;
            and
                         2.      child born to persons who are openly living
            together as husband and wife after the performance of a marriage
            ceremony between thex and such child's blood descendants shall be
            considered in this instrument as lawful blood descendants of such
            child's parents and of any ancestor of sueh child's parents:
            tegardless of the fact that a purported divorce of one or b0th of
             such persons with reference to a prior marriage is invalid.

                           ARTICLE THIRTEEW H: DEFINITION OF ''8POUSE''
                          A= HM INOR'' AND STATUS QF R ILD IN GI/TATION
                         References in this instrument to a ''spouse'l mean the
            person who anxwers to such deseription on the assumption that all
            decrees of divorce rendered by a court of record wherever loeated
            are valid. Furthermore, a decision of the trustees made in good
             faith as to whether a person meets such descrlption shall be
            conclusive for all purposes.
                      A child in gestation: who is later born alive, shall be
            regarded in this instruxent as a child in being during the period
            of gestation, in determininq whether any person had died without
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 92 of
                                      127



            leaving issue surviving hi= or her, and in determining, on the
            termination      any trust hereunder, whether such          child is
            entïtled to share in the dïspositïon of the then rexaining
            principal and undistributed income of such trust: but for other
            purposes such chlld's rights shall accrue frow the date of birth.
                      References       this instrument       a 'Iminor'' Mean
            person under the age of twenty-one (21) years.

                  ARTICLE TOURTEENTH -
                                     . DEFINITION 01 ISSUE PER STIRPE
                                                                    - S



                      Whenever distribution is to be made to a designated
            f'lssuel' on a per stlrpes baslsy the property shall bo distrâbuted
            to the persons and in the proportions that personal property of
            the named ancestor would be distributed under the laws of Florida
            in force at the time stipulated for distribution if the namêd
            ancestor had died intestate at such time, domiciled in such
            state, not Darried and survived only by such issue.

                             ARTIOLE 'ITT/BNTH : AUTHOAITY 01
                     TRUBTEES T0 ENTER INTO CERTAIN TRANSAOTIONS WITR
                 SETTLOR'S ESTATE OR OTRMR TRU/TS DSTABLISFZD BY SRTTLOR

                      Subject to the directions given to the trustees as to
            the distribution of incone and principal in Article SEVENTH, the
            trustees are authorized in their uncontrolled discretion to use
            the lncome and prânclpal of each separate trust and of each
            dlstributable share hereunder (but not including the marital
            deduction trust under Article FIFTH) (provided that the same
            proportionate amount is taken from each separate trust and from
            each distrïbutable share) from tïme to time as follows:
                           To purchase and         retain as investwenta any
            securities or other property, real or personalz belonging to the
            estate of thq settlor or other trusts established by the settlor.
                           To   make   loans   to the   settlores   executors   or
            administrators on such terms as the trustees deem advisable.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 93 of
                                      127



                                     AATICLE SIXTEZNTHI
                             POWERS OF TRUSTEZJ RESTRIJTED TITE
                             RESPKCT TO MARITAL DEDUCTION TRUST
                     Any    power     conferred   upon   the    trustees   by      this
           instrument, or incorporated by reference herein, or existing by
           lawy shall not be exercisable with respect to the Darital
           deduction trust under Article FIFTH to the extent that it would
           prevent the trust from qualifying for the marital deduction.

                          ARTICLE SEVENTEENTH : ANNUAL ACCOUNTINGS
                     After the death of the settlor, the trustees shall each
           year render an account (prepared under the supervision of
           certified public accountant) of their adDinistration of each
           trust undêr this instrunent to the oldest living beneficiary (or
           his      her guardian) to whom income of sueh trust may bm
           distributed. Such person's (or the guardianês) wràtten approval
           of such account shall, as to all matters and transactions stated
           thereïn or shown thereby, be final and binding upon al1 persons
           (whether in being or not) who are then or Day thereafter become
           interested in or entitled to share in, either the income or the
           principal of such trust, provided always, however, that nothing
           contained in this Article shall be deemed to give such person
           acting alone or in conjunction with the trustees the power to
           alter, amend, revoke, or terminate such trust.

                 ARTICLE EIGHTEENTEZ ADMINISTRATIVD POWERS o' TRUBTEES
                     In oxtonsion and not in lioitation of tha powera given
           them by law (it being the sattlor's lntcnt to inoorporate thew by
           reference herein) or other provïsâons of this instrument (but
           subject to the restrictions of Article SIXTEENTH), the trustees
           of each trust established hereunder shall have the following
           powers with respect to such trust and its property, in each case
           to be exercised from time to time in the discretion of the
           trustees and without order or llcense of court:
                            To retain indefinitely any investments and to
           invest   and    reinvest   in   stocks, shares      and   obligations    of
           corporations, of unincorporated associations or trusts and of
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 94 of
                                      127



            investment companies, or in a common trust fund without gàvlng
            notice to any beneficiary, or any other kind of personal or real
            property, notwithstanding the fact that any            al1 of the
            investments made or retained are of a character or size whlch but
            for this express authorâty would not be considered proper for
            trustees .
                              To make loans w1th adequate interest and with
            adequate security.
                              To sell/ exchange, to lease and to make contracts
            concerning real or personal property for such considerations and
            upon such terms as to credlt or otherwise as the trustees may
            determine, which leases and contracts may extend beyond the term
                any trust; to glve options therefor; to execute deeds,
            transfers, leases and other instruments of any kind.
                         4.   To hold bonds, shares        othêr securities
            bearer form? or in the name of the trustêes or in the name of one
            of the trustees or in the namê of a nominee; to deposit cash in a
            checking or savings account            a bank? in the name of the
            trustees or in the nawe of one of the trustees.
                         5-   To give general or special proxies or powers of
            attorney for voting or acting in respect of shares or securities,
            which may be discretionary and with power of substitutlon; to
            deposit      shares   or securities with, or transfer them
            protective committees          similar bodiesr to join in any
            reorganization and to pay assessments or subscriptions called for
             in connectlon wïth shares or securities held by them.
                         6.   To improve or develop real estate; to construct,
            alt/r or repair buildings or structures on real estate; to settle
            boundary lines and easenents and other rights with respect to
             real estate; to partition and to joln wlth co-owners and others
             in dealing with real estate in any waY.
                            To employ investment counsel, custodians of trust
             property, brokers, agents and attorneys.




                                              -   12-
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 95 of
                                      127



                             To receive additions to any trusts under thïs
           instrument by gift or will                    otherwise and to hold and
           ad=inister the same under the provisions hereof.
                             To pay as income the whole of the interest:
           dividends, rent or simllar receipts from property, whether
           kasting or not and although bought or taken at a value above par.
           but if they see fit when property is bought or taken at a value
           above par, they >ay retain a portion of the income to offset such
           loss to the principal; to treat as income or principal or to
           apportion between them stock dividends, extra dividends, rights
           to take stock or securïties, and proceeds from the sale of real
           estate, although such real estate may have been wholly or partly
           unproductive; to charge to income or prineipal or to apportion
           between    the=   investment    counsels' conpensation, custodians'
           compensation,        brokers'   commissions,      agents?    compensation,
           attorneys' fees, insurance premiums, repairs or inprovements,
           taxes     (income,    estate, inheritance            any    other   taxes),
           dcpreciation charges and trustees' compensations; and generally
           to determfne all questions as between lncore and principal and to
           credit or charge to income or principal or to apportion between
           thex any receipt or gain and any charge, disbursement or loss as
           deemed advisable ln the circumstances of each case as it arises,
           notwithstanding any statute or rule for distinguishing income
           from prlncipal or any determination of the courts.
                             When dividing or distributing any trust fund , to
           make such divlsion or dlstribution wholly or partly in kind by
           allotting and trarsferring specific sûcurities or other personal
           or real property or undivided interests therein as a part or the
           whole of any one or more shares or payments at current values.
                             To keep any or all of the trust property at any
           placa or places in Florida or elsekhere within th/ United States
           or abroad or With a depository or custodian at such place or

           places.




                                               -   13-
    Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 96 of
                                          127



                           l2. To      enter    into   voting     trusts   and   similar
               arrangeoents and to have any stock owned by the trust voted by
               others.
                           13. While the settlor is acting                 trustee, the
               settlor is empowered            act on behalf of the trust and the
               settlor >ay sign al1 instn lments on behalf of the trusk without
               the other trustees signing such instruments.

                             ARTICLE NINYTIZNTX: TRUSTEE'S EXEROISE
                             OF PO/ER RESTRIJTZD BY TAX colsBoutyces
                           Notwithstanding anything      appearing herein, to         the
               extent that the existence of any power or any discretion granted
               the trustees under any provision of this instrument or the
               provisions        the     governing     law,     would   result   in   the
               includibility of any portion of the trust property in the estate
                  a trustee (other than the settlor) for federal estate tax
               purposes or any portion of the income or the property in the
               gross income of a trustee (other than the settlor) for federal
               income tax purposes, said power shall not be exerclsable by said
               trustee, but only by the other trustees.

                              ARTICLE TWZNTIETH r DONDS Dy TRUST/ES
                           No bond shall be required of the original trustees
               hereunder or of any successor or additional trustee, or if a bond
               is required by law, no surety on such bond shall be required.

                              ARTICLE TWENTY-FIRST' APPOINTMENT 0P
                                SUCCESSOR TRUSTEES, ANn ADDITIONAL
                              TRUST/IS AyD CQMZINSATIQN Qt TRUaT//S
                           Vacancies       trusteeships shall be filled by such
               persons (including a corporate trustee) as the remaining trustees
               shall, by an instrument in writlng, deslgnate (and the remaining
               trustees shall determine the compensation to be paid to such

               persons).
                           Normally, there sball be no More than two trustees in
               offlce at any one tipe. Notwithstanding the foregoing, as soon
               as the trustees have determined they will exercise their
               discretion under Article SECOND, but in any event, no later than




-                                                                                           =
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 97 of
                                      127



            the time when the trustees are holding the remaining principal
            and nndistributed income under the provisions of Article FIFTH,
            at least one of the trustees then in office must be a person who
            is not eligible to receive any income or principal, either
            presently or in the future, (other than the compensation of a
            trustee) under thê trust and whose spouse, issue, dependents and
            ancestors are not eligible to receive such benefits.      To the
            extent necessary to achieve the foregoing objective, but only to
            that extent, the remaining trustees shall, by an instrument in
            writing, designate a person (includinq a corporate trustee)
            serve as an additional trustee. A person is qualified to serve
            as an additional trustee        said person is not eligible to
            receive any such benefits under the trust (other than the
            compensation of a trustee) and said person's spousez issue,
            dependents, and ancestors are not eligible to receive such
            benefits. A person who meets the qualifications of an additional
            trustee may be referred to herein as an independent trustee.
            a vacancy occurs and there are two remaining trustees in office,
            one of whom is an independent trustee, the vacancy shall not be
            filled.

                                   ARTIOLE TWENTY-/ECDND :
                              RELZANCE 0N COPIES OF INSTRUMENT
                        To the same effect as if it were the original, anyone
            >ay rely upon a copy certified by a notary public to be
            counterpart of this instrument (and of the wrltings: if any.
            endorsed thereon or attached thereto). Anyone may rely upon any
            statement       fact certified by anyone who appears from the
            original document or a certified copy to be a trustee hereunder.

                                   AATICLE TVENTY-THIRD :
                              AUTHORITY OF TRDST/K/ TO BORROW
                        With respect to any liability which must be satisfied
            out of the property held in trust hereunder, the amount necessary
            to satisfy such liability >ay be obtained by borrowinq, and
            pledging or mortgaging trust property to secure the sum borrowed,
            or by selling trust property, or b0th methods.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 98 of
                                      127



                     AETICLE TWENTY-FOURTF: REBIGNATION 01 TRUSTEES
                      A trustee may resign at any time by an instrument in
            writing dellvered to the rexainlng trustees, and îf there is no
            remaining trusteer by an instrument in writing delivered to the
            oldest living issue of khe settlor or such issue's guardian.

                                   ARTICLM TWENTY-TITTH :
                              TRUSTE/S A0T BM UNANIMOUS VOTE
                      Except as otherwise provided herein, a unanimous vote
            of the trustees in the office shall be required in order to act
            in any matter affecting the trust. If a vacancy in the office of
            trusteê exists, the trustee or trustees in office may act pending
            the filling of the vacanoy.

                                     ARTICL: TFENTY-SIXTM )
                                 POW?RS OF SUCCISSOR TRU8TIES
                      References in this instrument to ''trustees'' shall be
            deemed to include not only the original trusteel but also any
            successor or additional trustee. and a1l povers and discretion
            vested in the trustees shall be vested in and exercisable by any
            such successor or additional trustee.

                                 ARTIJLB TWINTY-SEVENTS I
                            TEIRD PARTY DE
                                         .-ALING8 FITR TRUSTEES
                      No   one    dealing    kith        the   trustees   need   inquire
            concerning the validity of anything they purport to do, or need
            sêe to the application of any money paid or any property
            transferred to or upon the order of the trustees.

                           ARTICLE TWENTY-EIGHTH ; LIASILITY oy
                           TRUSTEE FOR AcTIolB oy OTRER TRUBTEES
                     No trustee shall be            responsible for the acts or
            omissions of another of the trustees or for the allowing of
            another of the trustees to have custody or control of the funds,
            securities, or property. Each of them shall be responsible oniy
            for   his: her, or      its     acts    or     omissïons       bad   faith.
            Furthermore, a successor or addltional trustee shall not be
            liable ror any action taken by the trustees prior to the time
            such successor or additional trustee becomes a trustee.


                                               -   16-
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 99 of
                                      127



                                  ARTICLE TWZNTY-NINTX :
                         DBLEGATION 0F PDW/RS T5 DTHER TRUSTESS
                      A trustee may, by an instrument in writing, delegate
            all or any povers and discretion to a co-trustee or
            trustees for a period of one (1) year or less at a time and Day
            renew such delegation from time to time.

                           ARTICLZ THIRTIMTF: MARGIN ACCSUNT
                      Subject to the restrictions of Article SIXTEENTH, the
            trustees are authorized       establish and maintain       margin
            account for the purpose of acquiring, possessing and transferring
            and generally dealïng in and with any and all forms of securities
            including, but not by way of limitation, shares, stocks, bonds,
            notesr debentures, option warrants, certificate of deposits,
            mortgagesp and municipal and government securities.

                                  ARTICLE THIRTY-FIRJT:
                             AUTHORITY 02 ONE TRUSTDE TO KCT
                     While the settlor is acting as a trustee, the settlor
           may act on behalf of the trust and issue instructions for the
           purchase, sale, transfer and/or delivery of securities or other
           assets to or from the trust account as if said instructions were
            issued by all of khe trustees hereof and is authorlzed to mxecute
            any documents necessary and required to Daintain any account on
           behalf of the trust. In the event of the death or disability of
           the settlor, the other trustees >ay confer upon any other single
            trustee al1 or the aforementioned powers and authority .

                        ARTICLE THIRTY-SECOND: NON-PROBATE TRB8T
                      Even though this instruxent is executed with all of the
            formalities required for the execution of a will, it shall be
            deemed to have legal existence as of the date of its execution,
            is shall not have to be probatod, and it shall not be subject to
            the jurisdiction of the probate court.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 100 of
                                      127



                       IN WITNESS WHEREOF, J. Raymond Stuart, as settlor, and
                 Raymond Stuart and Pamela B. Stuart: in token of their
            acceptance of the trusts herein created, set their hand and
            seals.




            Date


                       The   foregoing   instrument,            The           RAYMOND            STUART
            REVOCABLE TRUST, was subscribed, published and declared by the
            above-named,      Raymond Stuart as settlor and trustee and as for
            a revocable trust, in the presence of us three who,                                    his
            request,       his presence and in the presence of one another?
            hereto subscribe our names as witnesses thereof, all on the date
            last writtenp and each of us hereby declares that in his or her
            opinion that said J. Raymond Stuart is of sound and disposing
            mind and memory.

            NAME                                ADDRESS


                                                zo zw z4eo                         zerzrv y.nc
           > .                                  .
                                                 V w .+4 A auyyz
            sc         F,
                        zc
                         '-                         wo aa.
                                                            '
                                                                     ze-'
                                                                       aoza z zz .sa<s v
                                                    't/.'             .,     z,-----t .''            jj.z
                                                                                                        ,',
                                                                                                          rq
                                                    /x
                                                     zk
                                                      yiy!
                                                    ,. e .
                                                         ,/. : -           .,j
                                                                             /,
                                                                              .
                                                                              --
                                                                               .
                                                                               -.-          (r
                                                                                             .       q
                                                                                                     ...,t,,,z
                                                    D '/pX.
                                                          ,..cu'z.-.g aa wo...-..-.
                                                                 -
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 101 of
                                      127



                STATE OF FLORIDA                          )
                                                          ) ss-: /at. lpxk4
                coupry oe T.aa5.*. )
                                           1, J. Raymond              Stuart,       settlor            and      trustee,          and
                 kkt,k m .Lt.tz
                              'hl;                                ,      --
                                                                              Q..k hh.K'> .
                                                                              -                                         -        and
                              apN& qh.Akks                        , the witnesses, whose names are siqned
                to the attached (or foregoing) instruaente having been sworn,
                declared and acknovledged to the undersigned officer that the
                settlor and the trusteer in the presence of the witnesses, signed
                the instrument as h&s revocable trust, that the settlor and
                trustee sigred, and that êach of the witnesses, in the presence
                of thê settlor and trustee, and in the presence of each other,
                signed the trust                          as          witness and            each        of said              persons
                acknowledged before me that such acts were their free acts and

            d
            '
                deeds.
                    T             ,,
                                   ..,  ,';,e< , ....L.
                          ?..y. j
                                zr
                                 iq
                                  r.
                                   r'.
                                     '.
                                      '.
                                       ''
                   .'
                    .
                  Q.':
                     1'
                      . j,. .     s' t'
                                      ..
                                       '
                  .'      .              zr
                  4
                  f
                  :
                  Lj
                   .
                   j'
                    )
                    .fr
                      5
                      r.
                    x,.' a
                       *     / - .:         4,.y
                                               ..jy
                                                  ,
                                                  ., .,
                                                      .
            oFettl ' and Trustee



                Trustee


                 'tness
                        ,''                               .
                                       -     .            4-
                                                          .       .
            z   Witness
                              t
                              t
                                                 '
                                                 *-*     x!
                                                          '   /
                Witness

                                           Subscrïbed and sworn to beeore me by J. Raywond Stuart,
                settlor                    and         tru-têe.        and        by               kbimtw > .G AU<L                 ,
                         G h7.fsk
                               '- .                            , and                         .< m .btezox- , the
                witnesses, on this Jkè                         day or ED.                  , ieœ . -




                                                                        <= >*- ..u-'                    x
                                                                                  Nota Public(
                                                                                  State f Florlda at Large
                                                                                  My Coxmission Expires:

                                                                                       #z:
                                                                                         .,*
                                                                                           .
                                                                                           *.ç         JAME:9.B           :
                                                                                       wewr L
                                                                                       a     r-w        yyr'-uxomyxeExey:kj
                                                                                        V 6rqe-z         Jamaœ 28, j  p.)4
                                                                                                 o no pi:uV AS:ptu t)o
                                                                         -    19-
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 102 of
                                      127



             STATE OF
             COUNTY OF
                         Tben personally appeared before me the aforementioned
                                   known to me as the person described in and
             who executed the foregoing instrument at                      on
                                   and acknowlêdged the foregoing to be
             free act and deed.


                                                   Notary Public




                                             -   20-
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 103 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 104 of
                                      127


                                STAFFORD & T ONER LLP
                              ATTORNEYS A ND corysELoRs AT LAw
                                      55 H ILTO N A V EN U B
                                 GA RDEN CITY .N EW YORK 11550
                                      TEL:(qle)T4l-oeoo
                                      FA X ;(51*)741+0*74           etœ m x W lzR '
 ou xop x T> u R                                                    v vw-xnx.rcoazp
                                                                                  opv x cm xa
 m c- xm ztsTxR- b W y % FD                                         wo:s.toNo-- AVm $UlTe a*o
                                                                    M   N TON >M CR R ORIM a- e
                                                                    (5*: ET2*>:&e
                                       October7,1998


     Fax:(202)835-2202
                                              Pœ V F> Nœ         767$                 - #W
                                                             ->         *,
     Pamela B.Stuar',Esquire                  Co.
                                                * .                           ,
     888 Sixteenth Street,NW
     Suile 5032
                                                      3L'-A -.)czo - s'rçk.              erl
                                                            --          us-r / - o egp
     W ashinolon.D.C, 2œ 2
            R*: E*lat. ofJ.Be mond m ulrt

     DearPam '
             .
     As a follow up to ourdisçussion regarding fees forTrustees,Flofida slatutes allow
     ereasonable- oom pensetion fortrusteesgbutfeallv don':define ereasonable- any
     furtherthan lhal.
     In TrustAdm inislration situatlons (as opposed to the ongoing m anaqem entofa
     continuing trust),1: m ight be inslruclive lo Iook at1he statule setting 1he * es foT
     pe/:o/alrepre:entative:'services in proba'e exlatel. FS 733.6 17 lets tbe basic
     personelrepreleno llve fee at3% ofprobate asset: up 'o $1 m illion,and 2.5% on
     a:sesl: between #1 m illion and 13 m illion.
     You w ould not be ou1ofline setting a fee fotyourself atlh:!level,RarlicularlY
     since Lew has declined &o accepl a fee,w hich has the rightto do. Underthe
     personalrepresenlalive slatute,1w o PR's w ould eech be entilled lo 8 fullfee.

     You also m ivhl draw some instruçtion from lhe atlofneyes fee: slatute (FS
     737.29411. which defines a reasonable attofney's fee in Trustadminislralion es
     76% ofthe reasonable fee as defined in a pfoba'e m aner,

     On the aqorney fee side.FS 733.6171 defines a reasonable anorney fee in
     probete estates as 3% of&he psoba'e 8ssets up lo $1 m illion,and,2.5% of
     assests betw een #1 m illion and 43 million. As noted above,1he slelute sets 75%
     of thal as the feasonable fee forTfustadm inistfation. In additionyan altorney
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 105 of
                                      127




    w ho pfepares the 7O6 i: allotted an additional1/2 of 1% ofthe gfoss estale for
    thatservice.

    Given aI1ofthe above.your ereazonable''fee would be at Ieas! $75,090
    and m ine w ould be approximately *70,0* .

    You have been assisting in 1he attorney's work regafding the administration,end
    lo lwould sugqesta fee of:12.000 forme,subieclto the approvâlofthe
    Trustees. Iflhere are ex&raqrdinary AefviGeg auch as representetion in an Fllate
    T.x auditortrsnsferofrealestale,additionalfees w ould hav: &o be di:cklAsed.

    And in view ofthe façt thatyou have been assis&ing in the aRorney's work,it
    w ould be perfeclly appropriale fofyou Ao com pensale yourself #orthe addilioro l
    attorney's fees Iam not requesîing.

    Pleâse tallifyou have any quesîions aboutany ofthis. W heteveryou 8nd Lew
    decide to pay yoklas Trusteq,you can take a poqion of it now and the b8lance
    w hen w e com plete adm inistration in 1999,oryou can leke it aIIin 1999 ify@u
    w ish.
    lf you decide to pay m e som elhing now . plesse don't p@y m ore than half. lw ork
    betterw hen l'm ow ed m oney.@nd w ill'ake 1he balance afte:1he adm inlstralion
    pha:e is ovef.

    Hopt you have a great trip.1*11file !he autom atic ex&ension requelt w hile you're
    gone,and w illlalk w ilh you w hen yo: getback.

    Sincerely,
       % c?1 x.r.
                Qt P. ew ..'
                           e< &           w .e

    M içha*lP.m gfford
    M PS/Sr
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 106 of
                                      127


                                STAFFORD & T ONER LLP
                              ATTORNEYS A ND COUN SELORS AY LAw
                                      >â N ZL'
                                             ZX:N Av sw u s
                                 SA RDEN CITY .N EW YORE 1155 0
                                      TE IU (q1e)7*1+0*00
                                       FA X ;(51f) 741-0*24                 'Kpkm A oFn cx'
 owwxwp x T-     N yl                                                       wQm I-/D AT CTY @NN-AYE CRNTER
 m c-xm e sTxFmm b W Y % FD                                                 t*o:s.CoNooKu AVm $UlTe a*o
                                                                            M   NTON BM CR FLORIM l- e
                                                                            (5e# e>2'>:$*
                                       October7, 1998


     Fax:(202)835-2202
                                               P* +*F> Nœ               767$                  p- #W
                                                      Nh
                                                       .      ..       -r       *.
     Pam ela B.Stuart,Elquire                  Co.
                                                 * .                                  .
     888 Six&eenlh Street,NW                               gs'''-J 7àcr         F> s-rg;. yg
     Suile 5032                                                    -             uw z - o p p
     W ashinglon.D.C. 2Q* 2
               R*: Eâlat. ofJ.Baymond m u.rt

     DearPam ;
     As a follow up to ourdisçulsion regarding fees forTrustees,Flofida ltatules allow
     ereas/nablee com penzetion fortrustees,butreally don':define ereasonable- any
     fuqherthen lhal.
     In TrustAdm inistratlon *ituations (as opposed to the onqoing m anaqem entofa
     continuing trusl),itm ightbe instructive to Iook a::he statule setting 4he fees for
     pefsolaleepresentatives'services in proba'e extatel. FS 733.617 xets the basic
     pet:onalrepfesentatlve fee at3% ofprobate aaseu up 'o 41 m illion,and 2.5% on
     4*$e$1s betw een #1 m illion and 13 m illion.
     You w ould not be ou1of iine setîing a fee foryoufselfatlhm Ievel,RarlicularlY
     since Lew has declined to accepl a fee,w hich hes the rightto do. Undefthe
     perx nalreptelenlalive slatute.tw o PR's w puld each be entilled lo e fullfee.

     You also m ightdraw lom e inslruçtion from lbe allofney's fee: s'etute (FS
      737.29411.w hiçh defines a reasonable allofne#'s fee in Teus'adm inislration es
      76% ofthe reasonable fee as defined in a pfobete m aner.

     On the altorney #ee side.FS 733.6171 defines a reasonable aqorney fee in
     probate *state: as 3% ofthe proba'e 8ssets up to $1 million.and, 2.5% of
     assests betw een 41 m illion end 43 m illlon. As noled above,1he s'alute sets 75%
     of tha: as the reasonable fee forTfusladm inistfabon. In addilion.an attorney
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 107 of
                                      127




    whopçeqares1he 706 i:allotted an additional1/2of1% of:he gfo:sestalefor
    tha: yervlce.

    Given aIIof1he above.youf ereasonable- fee woul: be et Ieas! $?6,0Q0
    and m ine would be approximately :7Oe0* .
    You have been assisling in $he attorney's work fegafding 1he adm inistration.and
    lo 1would suggesta fee of:12.000 forme,subiectto the 8pprovâlofthe
    Trustees. Ifthere are exlraqrdinary strvioe: such as representalion in ân Eslate
    Tax zudltorlrsnsferof reglestale,additionalfees w ould havp lo be discu:sed.

    And in view of1he façtthatyou have been aslis&ing in &he attorney's w ork,it
    w ould be perfeclly appropriate foryou 'o com penleîe yourselfforthe additiocal
    attorney's fee: I em no1 requesling.
    Plezse callifyou have any questions about any ofthis. W heleveryou and Lew
    decide to pay yoklas Trustek,you can take a poqion of il now and 1he balance
    w hen w e com plete adm inistration in 1999,oryou can &ake itaIIin 1999 ifvou
    w ish.
    lf you decide to pay m e som ething now , please don't pay m ore than half. lw ork
    betterw hen 1?m ow ed m oney.and w ill'ake 1he belance afte:1he adm inlstralion
    pha:e is over.
    Hope you have a grealtrip.1*11file 1he automatic ex&ension requeltw hite you're
    gone,and w illlalk w ilh you w hen yo4 ge& back.

    Sincerely,
       % <?= x..e p. e. =v'.
                           v.e
                             '- 4          w.e

    M ichaelP.m efford

    M PS/>r
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 108 of
                                      127
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 109 of
                                      127

                                                         >
                                        ATT O RN EY A ND C O UN S ELLO R AT LAW



                                    zzz.Az>               mAz- =F.# '
                                     X' '                ,9 .$.N yry-
                                            ore+ w...fàrs z.v.sww r
     MEMBCR DC .FL. MD.NY.AND VA BARS                                             TELECOPIER:(202)835-2202
                                                October            1998           E -M A1k.: pamstuarl@aol.com



     Mr . Lew is L . Smith, Jr .
     175 Egret Lane
     Vero Beach , Florida 32963
     Dear Lew :

          T tried to reach you at Terry and Cynthia's without success .
     As you probably know , my mother and I are taking off on Thursday
     for a Greek Islands cruise . She called me last night and asked me
     to call you because she got a bill for the Vero Beach home
      insurance that was $1400. This apparently includes the antiques
     and may include the personal liability umbrella insurance. she has
     not yet learned how to use the fax machine that is built into the
     new printer we (the trust) bought for her use for trust business,
     so I have not seen it . She would l ike you to look it over and
     advise whether she needs to change insurance companies , etc. It
     does seem a little steep to me . She has 1eft the insurance bill in
     the draw on the right hand side of the desk where she usually
     places things she wants you to look at .
          Along the same lines , I left the documents that you had
     gathered ror me to send to Cherry Valley (the copy of the court
     order appointing me personal representative, etco) in the same
     drawer. Would you please send them to me? Sorry. I just forgot
     to take it the last time I was in Vero Beach .
          Mike Stafford and I decided to file for a sixty day extension
     on the estate tax return as there are still some valuation issues
     to be resolved . He will do that before October 18th and then we
     will wràp it up upon my return. Call ne and 1:11 fill you in.
            Mike has suggested taking a fee prior to filing the return
     which makes sense because the fee for services of a npersonal
     representative'' are d ifferent than those of a trustee and , at least
     for this year , you and I have been acting as much as personal
     representatives as trustees.       The personal representative is
     basically responsible for administrat ion of the estatep paying al1
     claims , paying for taxes and adm inistration , afriving at a plan of
     distribution, paying expenses, etc. I asked Mike to prepare an
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 110 of
                                      127


     Mr . Lew is L . Smith , Jr.
     October 7 , 1998
     Page 2                                           ATTORNEYAND COUNSELLOR ATLAW



     opinion letter setting out what a reasonable fee would be for us.
     I have enclosed his letter .
           Florida      law   (copy   attached)    permits      the     personal
     representative of the estate, without order of the court, to take
     a fee of 3% of the estate assets up to $1 million and 2.5% of the
     amount over $1 million up to $5 million. The law also permits the
     personal representative , if a member of the Florida Bar , to take a
     fee for legal services rendered on top of the fee for the personal
     representative .
          I consulted not only Mike but my accountant as to how to best
     handle this issue . Both advise taking the maximum fee as the name
     of the game at this point is to get money out of the estate that
     would otherwise remain subject to estate tax at 50-55% at the time
     that my mother passes away which hopefully will not be for a good
     long while. She is too valuable as an investment adviser for one
     thing l Incidentally , she loves the new computer that the trust
     bought for her in her capacity as investment adviser .
           I do not feel badly about this since (1) this was basically my
     dad 's intent as expressed to me numerous times that he wanted and
     expected me to get a fee for being his executor/trustee (although
     he probably had no idea of how much in fees the 1aw allowedlr (2)
     thanks to my mother 's and my investment of the excess cash in my
     dad's account we increased the value of the account by about
     $180,000 between February and now (less the $86,000 worth of checks
     we have written for expenses, income to Marion, etc.), and (3) I
     think I earned it! The work on the trust matters greatly disrupted
     my 1aw practice this year as you might imagine.
          You certainly earned the right to a fee, too . I understand
     that it is your wish to waive or disclaim the right you have to
     take a fee fron the estate . This is totally up to you . I Would be
     happy to see you get appropriate compensation for the many, many
     hours you have devoted to taking care of a11 sorts of matters for
     my mother and me. We can never possibly repay a1l of the many
     kindnesses you have bestowed upon us in our hours (our year) of
     need .
           obviously, I do not expect or wish to jeopardize my mother's
     life style or income in any way and never would do so .            It is my
     judgment that the trust can qfford to pay these fees without
     substantially affecting my mother's income (and would have had to
     do so in any case). Because the trust will pay the expenses on the
     Garden city house in perpetuity and has paid the expenses on the
     Vero Beach house up until the time it is transferred to her , she is
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 111 of
                                      127


     Mr . Lewis L. Smith , Jr .
     Oct ober 7 , 1998
     Page 3                                           ATTORNEYANDCOUNSELLOR ATLAW



     not hurting for cash .    Also, she has about $800,000 in her
     brokerage account that is in her name .
           So r as an interim measure , 1, with your anticipated blessing ,
     will write myself * check for $30,000. The final amount (2.5% of
     the trust assets above the first $1 million) depends upon the final
     determination of the value of the estate . Mike also suggests
     add ing in some for I'legal feesl' to me since I did a fair amount of
     the legal kork he would otherwise have done. I think his proposed
     fee for his work is eminently fair (representing about 40 hours
     work at $300 per hour which is about the going rate these days).
     should you disagree with this plan of action in any way , the money
     can always be returned to the trust .
          I sent separately for your signature and return to Walt Engels
     one of the two documents needed to change the title on my mother's
     brokerage account so that your name is added to it . I did not
     realize that it need not be notarized and so, in the interim , Smith
     Barney issued a new client agreement form . That w ill come to you
     for signature later after I receive it from Walt .
          I hope you and Hazel had a great summer and a nice trip to
     Florida . I look forward to seeing you at Thanksgiving time. Let
     me know if you have any thoughts or quest ions on a11 of this .
                                             Best regards ,



                                             Pamela B . Stuart

     Enclosures
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 112 of
                                      127

                                  STA FFO R D & T ON ER LLR
                                ATTORN EY S A N D COU N SELOR G AT LAW
                                         es R SLTON AV M N U I
                                    GA RDEN CITY .NFW YDRK tloDo
                                         TEL:(51e) 741-0600
                                         FA x :(5le) 141-0*,
                                                           74
  GEAAID M TDNER (NYI                                                    'm azz:a o##= A
  M CKAEL R STAFY RO (vY a PD                                            M XM AIGkT COAPORATA CENTER
                                                                         )*01S.CONGDRAS AVA. SUITE :3*0
                                                                         N YNTOF >KAC/.FLOAIM 5B**e
                                                                         (6eX 2T2'31:4
                                          Octobef 7,1998

      Fax:(2Q2)835-2202
                                                 w -leFaxx e  zez:   za                    o w.>x
      Pam ela B,Sluafl, Esquife                    <       . cr    &                           '
                                                 >-
      888 Sixteenlh StfeeteNW                                                                     m
      Suile 5032
                                                        .
                                                            3zj.A 3ee       - *'rv;. yg
      W aehington,D.C. 20* 2                                   o ..         nuw Fg - o pp
             Re: E@t@1* ofà.M ym ond Stuan
      Deaf Pam ;

      A s a follow up to our discussion fegarding fees for Truslees. Florida s'alutes allow
      ereasonable''com pensation fortruslees,but feally don'tdefine ereasonable''any
      further than thal.

      In TruslAdm inislralion siluetions (as opposed lo !he ongoing managem entofa
      continuing trusl), it m igh: be instruc&ive to Iook at 1he slalute selling the fees for
      personalrepresentatives'services in probate estates. FS 733.617 sets !he basic
      personalfepresentative fee at3% of probate assets up to $1 m illion.and 2.5% on
      assests beîw een $1 m illion and $3 m illion.
      You w ould not be ou1 of line sem inq a fee for yourseif al lhal Ievele particularly
      since tew has decline: îo accepl a fee,w hich has the riqht to do. Under the
      personalrepre:entative statute,tw o PRes w oul: each be enlitled to a fullfee.

      You also m igh: draw som e inslruction from 4he attorney's fees alalule (FS
      737.2041),w hich defines a reasonable attofney's fee in Trus!adm inizlration as
      76% ofthe feasonable fee as defined in a probale m aner.

      O n the altorney fee side,FS 733.6171 defines a rea:onable anorney fee in
      probale esletes as 3% ofthe pfobale assel: up lo $1 m illion,and,2.5% of
      assesxs betw een $1 m iflion and $3 million. As noted above,the statute sets 75%
      of tha: as the reasonable fee fofTrvst adm inistration. ln addition, an alorney
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 113 of
                                      127



     w ho prepares the 7O6 is allot&ed an additional 1/2 of 1% of tbe gro:s estete for
     thal service.

     Given aIIof the above,your *fea:onablee fee w ould be et Ieasl $75,000
     and m ine w ould be approxim ately $7Q,QOO.

     You have been assisting in the atlornev's w ork regarding 'he adm inistraliorl,8nd
     so lwould suggesta fee of$12.M        forme,subjec!to the approvalofthe
     Truslee.. lf there are extfaordinary gervices such es representm ion in an Es&ate
     Tax audll orlfansferof realestete,addillonalfees w ould have to be dlstussed.
     A nd in view of the facl tha: you have been ae:isting in the an orney's w ork, i:
     w ould be peffectly appropria'e for you to com pensate youfself for the addilional
     attorney's fees Iam noî requesting.

     Please callifyou have an: queslions aboutany ofthis. W hateveryou and Lew
     decide to pay vou as Truslee,you can lake a poftion ofi!now and the balance
     w hen w e com plete administfation in 1999.oryou can take it ai!in 1999 ifyou
     w ish.
     If you decide to pay m e som ething now ,glease don'l pay m ore lhen h8lf. Iw ork
     bettef w hen I'm owed m ney,and w illtake tbe balance afterthe adminisîralion
     phase is over.
      Hope you have a greattrip.1'11file the au&om atic exlension requesl w hile youere
      gone,and w illtalk with you when you getbeck.

      Sincerely,
                V K X .A   P .Vm A
                                 -.
                                  < x -t
      M ichaelP-stafford

      M PS/sr
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 114 of
                                      127                                Page 23



                      lST DOCUMENT of Level l printed in FULL format.

                                   FLORIDA STATUTES 1998

         *** THIS DOCUMENT IS CURRENT THROUGH THE 1998 LEGISLATIVE SESSION ***

                             TITLE XLII ESTATES AND TRUSTS
                  CHAPTER 733 PROBATE CODE: ADMINISTRATION OF ESTATES
                   PART VI DUTIES AND POWERS OF PERSONAL REPRESENTATIVE

                                 Fla. stat. $ 733.617 (1998)
   733 .617 Compensation of personal representative.

        (l)   As compensation for its ordinary services, a personal representative
   shall be entitled, without order of court unless otherwise stated , to a
   commission payable from the estate assets. Such commission shall be based upon
   the probate estate 's value as determined finally for probate inventory purposes
   and as accounted for by the personal representative, which value shall include
   all property , real or personal, tangible or intangible , and all income earned
   thereon.

       (2)    Upon the probate estate's value as defined in subsection (1), such
    commission shall be computed as follows:

              At the rate of 3 percent for the first $ 1 million.

       (b) At the rate of 2.S percent for a11 above $ l million and not exceeding
    $ 5 million.
       (c)    At the rate of 2 percent for al1 above $ 5 million and not exceeding $
    10 millkon.

              At the rate of l.5 percent for all above $ 10 million.

       (3)    In addition to the aforesaid commission, a personal representative
    shall be allowed such further compensation as the court may deem just and
    reasonable for any extraordinary services including, but not limited to:

              The sale of real or personal property.

              The conduct of litigation on behalf of or against the estate .

              Involvement in proceedings for the adjustment or payment of any taxes.
       (d)    The carrying on of '
                                 the decedentes bueiness.

       (e)    Any other special services which may be necessary for the personal
    representative to perform.

       (4)    If a decedent's will provides that a personal representative's
    compensation shall be based upon specific criteria, other than a general
    reference to commissione allowed by law or words or similar import , including,
    but not limited to r rates: amounts, commissionsz or reference to the personal
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 115 of
                                        127                              Page 24
                                Fla.Slt.j733.617 (199%

   representative 's regularly published schedule of fees in effect at the
   decedent 's date of death, or words of similar import , then a personal
   representative shall be entitled to compensatkon in accordance with such
   sprovision. However, except for such references in a decedent 's will to the
   personal representative's regularly published schedule of fees in effect at the
   decedent 's date of death, or words of similar import , if there is no written
   contract with the decedent regarding compensatione a personal representative may
   renounce the provisions contained in the will and be entitled to compensation
   hereunder. A personal representative may also renounce its right to all or any
   part of the compensation.

       (5)   If the probate estate's value as defined in subsection (1) is $ 100,000
   or more, and there are two representatives, each personal representative is
   entitled to the full commission allowed
                                       '
                                           to a sole' personal representative. If
   there are more than two personal representatives and the probate estate ,s value
   is more than $ 100,000, the compensation to which two would be entitled must be
   apportioned among the personal representatives. The basis for such apportionment
   shall be one full commission allowed to the personal representative who has
   possession of and primary responsibility for administration of the assets and
   one full commission among the remâining personal representatives according to
   the services rendered by each of them respectively . If the probate estate 's
   value is less than $ 100,000 and there is more than one personal representative,
   then one full commission allowed herein to a sole personal representative must
   be apportioned among the personal representatives according to the services
   rendered by each of them respectively.

       (6)   If the personal representative is a member of The Florida Bar and has
   rendered legal services in connection with the administration of the estate:
   then in addition to a fee as personal representative, there also shall be
   allowed a fee for the legal services rendered .

       (7) The compensation for a personal representative as set forth in
    subsections (2) and (3) may, upon petition of any interested person, be
   increased or decreased by the court. In determining whether to kncrease or
   decrease the compensation for ordinary services, the court must conskder each of
   the following factors, giving each such weight as it determines to be
   appropriate:

       (a) The promptness, effickency, and skill with which the administration was
    handled by the personal representative;

       (b)   The responsibilities assumed by and the potential liabilities of the
   personal representative;

       (c)   The nature and value of the assets that are affected by the decedent's
   death;

       (d)   The benefits or detriments resulting to the estate or its beneficiaries
    from the personal representative 's services;

       (e)   The complexity or simplicity of the administration and the novelties of
   the issues presented;

             The personal representative 's participation in tax planning for the
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 116 of
                                         127                             Page 25
                               Fla.Stat.9 733.617 (1998)

   estate and the estate 's beneficiaries and in tax return preparation, review, or
   approval;
   5
       (g)   The nature of the probate, nonprobatey and exempt assets; the expenses
   of administration; the lkabilities of the decedent; and the compensation paid to
   other professionals and fiduciaries;

       (h)   Any delay in payment of the compensation after the services were
   furnished; and

       (i)   Any other relevant factors.
   HISTORY : s- 1, eh. 74-106: s. 8O, ch. 75-2202 s. 1: ch. 76-172) s. S, ch.
   88-3407 s. 1, ch. 90-1297 s. l0, ch . 93-257; s. 1, ch. 95-401.

   NOTES:


       Created from former s. 734.01.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 117 of
                                      127                               Page 10



                     lST DOCUMENT of Level l printed in FULL format.

                                  FLORIDA STATUTES 1998

        *** THIS DOCUMENT IS CURRENT THROUGH THE 1998 LEGISLATIVE SESSION ***

                           TITLE XLII ESTATES AND TRUSTS
                CHAPTER 733 PROBATE CODEZ ADMINISTRATION OF ESTATES
                 PART VI DUTIES AND POWERS OF PERSONAL REPRESENTATIVE

                              Fla. Stat. $ 733.6171 (1998)
   733.6171 Compensation of attorney for the personal representative.

       (1) Attorneys for personal representatives shall be entitled to reasonable
   compensation for their services payable from the assets of the estate without
   court order .

      (2)   The attorney, the personal representative, and persons bearing the
   impact of the compensation may agree to compensation determined in a different
   manner than provided in this section. Compensation may also be determined in a
   different manner than provided in this section if the manner is discloaed to the
   parties bearing the impact of the compensation in the petition for discharqe or
   final accounting and there is no objection filed pursuant to s. 733.901.
      (3) Compensation provided in the following schedule for ordinary services
   based upon the inventory value of the estate qssets and the income earned by the
   estate during the administration is presumed to be reasonable compensation for
   attorneys in formal estate administrationz

      (a)   One thousand five hundred dollars for estates having a value of $
   4Q,0OO or less.

      (b) An additional $ 750 for estates having a value of more than $ 40,000
   and not exceeding $ 70,000.

      (c)   An additional $ 750 for estates having a value of more than $ 70,000
   and not exceeding $ 100,000.
      (d) For estates having a value in excess of         100:000 , at the rate of 3
   percent on the next $ 900,000.

      (e) At the rate of 2 .5 percent for all above $ l million and not exceeding
   $ 3 million.
      (f)   At the rate of 2 percent for all above $ 3 million and not exceeding
   5 million.

      (g) At the rate of l.5 percent for a1l above $ 5 million and not exceedinq
   $ 10 million.

      (h)   At the rate of l percent for all above $ 10 million.

      (4)   In addition to the attorney's fees for ordinary services, the attorney
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 118 of
                                       127                               Page 11
                              Fla.Stt.9733.617l(1998)

   for the personal representative shall be allowed further reasonable compensation
   for any extraordinary service. What is an extraordinary service may vary
   depending on many factors, includinq the size of the estate. Extraordinary
   &services may include: but are not limited toz

      (a)    Involvement in a will contest, will construction, a proceedinq for
   determination of beneficiaries, a contested claim , elective share proceeding,
   apportionment of estate taxes, or any other adversarial proceeding or litkgation
   by or against the estate.

      (b)    Representation of the personal representative in audit or any
   proceeding for adjustment, determination, or collection of any taxes.
      (c)    Tax advice on postmortem tax planning, including, but not limited to,
   disclaimer: renunciation of fiduciary commission, alternate valuation date,
   allocation of administrative expenses between tax returns, the QTIP or reverse
   QTIP election, allocation of GST exemption, qualification for Internal Revenue
   Code ss. 6166 and 303 privilegesz deduction of last illness expenses, fiscal
   year planning , distribution planning, asset basis considerations, handling
   income or deductions in respect of a decedent, valuation discounts, special use
   and other valuation, handling employee benefit or retirement proceeds, prompt
   assessment request, or request for release of personal liability for payment of
   tax .

      (d)    Review of estate tax return and preparation or review of other tax
   returns required to be filed by the personal representative .

      (e) Preparation of the estate's federal estate tax return. If this return
   is prepared by the attorney, a fee of one-half of l percent up to a value of $
   IQ million and one-fourth of l percent on the value in excess of $ 10 million of
   the gross estate as finally determined for federal estate tax purposes, is
   presumed to be reasonable compensation for the attorney for this service . These
   fees shall include services for routkne audit of the return, not beyond the
   examining agent level, if required.

      (f) Purchase, sale, lease, or encumbrance of real property by the personal
   representative or involvement in zoning, land use, environmental, or other
   similar matters.

       (g)   Legal advice regarding carrying on of decedent's business or conducting
   other commercial activity by the personal representative.

       (h)   Legal advice regarding claims for damage to the environment or related
   procedures.

       (i)   Legal advice regarding homestead status of real property or proceedings
   involving that status.

       (j)   Involvement in fiduciary: employee, or attorney compensation disputes.
       (k)   Proceedings knvolving ancillary adminkstration of assets not subject to
   administratkon in this state .

       (5)   Upon petition of any interested person, the court may increase or
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 119 of
                                         127                              Page 12
                                Fla.Stat.#733.6171(1998)

    decrease the compensation for ordinary services of the attorney or award
    compensation for extraordinary services if the facts and circumstances of the
    particular administration warrant - In determining reasonable compensation, the
    court Hhall consider a1l of the following factors giving such weight to each
    1as it may determine to be appropriate:

       (a)   The promptness, efficiency, and skill with which the administration was
    handled by the attorney.

       (b) The responsibilities assumed by, and potential liabilities of, the
    attorney .

       (c)   The nature and value of the assets that are affected by the decedent 's
    death.

       (d)   The benefits or detriments resulting to the estate or its beneficiaries
    from the attorney 's services.

       (e)   The complexity or simplicity of the administration and the novelty of
    issues presented .

       (f) The attorney 's participation in tax planning for the estate and the
    estate 's beneficiaries and tax return preparation or review and approval.

       (g ) The nature of the probate, nonprobate, and exempt assets, the expenses
    of administration and liabilities of the decedent, and the compensation paid to
    other professionals and fiduciaries.

       (h)   Any delay in payment of the compensation after the services were
    furnished.

       (i)   Any other relevant factors.
       (6) The court may determine reasonable attorney 's compensation without
    receiving expert testkmony. Any party may offer expert testimony after notice to
    interested persons. If expert testimony is offered , an expert witness fee may be
    awarded by the court and paid from the assets of the estate . The court may , in
    its discretion, direct from what part of the estate it shall be paid.

       (7)   If a separate written agreement regarding compeneation exists between
    the attorney and the decedent , the attorney shall furnish a copy to the personal
    representative prior to commencement of employment, and: if employed, shall
    promptly file and serve a copy on all interested persons. Nekther a separate
    agreement nor a provision in the will sugqesting or directing the personal
    representative to retain a specific attorney will obliqate the personal
    representative to employ the' attorney or obligateorney to accept the
    representation, but if the attorney who is a party to the agreement or who
    drafted the will is employed : the compensatiqn paid shall not exceed the
    compensation provided in the agreement.

       (8)   Court proceedinqs to determine compensation, if required, are a part of
    the estate administration process, and the costs, including fees for the
    personal representative 's attorney, shall be determined by the court and paid
    from the assets of the estate unless the court finds the request for attorney 's
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 120 of
                                        127                              Page 13
                              Fla.Stat-j733.617l(1998)

  fees to be substantially unreasonable. The court shall direct from which part of
  the estate they shall be paid .

      (9)     The amount and manner of determining compensation for attorneys for
   personal representatives must be disclosed in the final accounting , unless the
   sdisclosure is waived in writing signed by the parties bearing the impact of the
   compensation and filed with the court. No such waiver shall be valid unless it
   contains language declaring that the waiving party has actual knowledge of the
   amount and manner of determining such compensation and, in addition, expressly
   acknowledging either one of the following two elementsl

      (a )    That the waiving party has agreed to the amount and manner of
   determining such compensation and is waiving any objections to payment of such
   compensation; or

      (b)     That the waiving party has the right under subsection (5) to petition
   the court to decrease such compensation and is waiving that right .

   The requirements of this subsection shall not apply if the full amount of such
   compensation has previously been determined by order of the court after notice.
   A waiver of the final accounting shall not be effective if it does not meet the
   requirements of this subsection.

      (10) This section shall apply to estates in which an order of discharge has
   not been entered prior to its effective date but not to those estates in which
   attorney 's fees have previously been determined by order of court after notice .

   HISTORY:     s. 4, ch. 93-257; s.    ch. 95-401.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 121 of
                                      127                                  Page 3



                         IITH DOCUMENT of Level 1 printed in FULL format .

                                      FLORIDA STATUTES 1998

              *** THIS DOCUMENT 15 CURRENT THROUGH THE 1998 LEGISLATIVE SESSION ***

                                 TITLE XLII ESTATES AND TRUSTS
                               CHAPTER 737 TRUST ADMINISTRATION
                                  PART 11 JURISDICTION OF COURTS

                                   Fla. Stat. 5 737.2041 (1998)
    737.2041 Trustee 's attorney 's fees.

            (l)    If the trustee of a trust described in s. 733.707(3) retains an
    attorney to render legal services in connection with the initial administration
    of the trust, the attorney is entktled to reasonable compensation for those
    legal services, payable from the assets of the trust without court order. If the
    trustee of a trust described in s. 733.70743) retains an attorney to render
    legal services in connection with the initial adminkstration of a trust , the
    trustee and the attorney may agree to compensation that is determined in a
    manner or amount other than the manner or amount provided in this section. The
    agreement is not binding upon a person who bears the impact of the compensation
    unless that person is a party to or otherwise consents to be bound by the
    agreement . The agreement may provide that the trustee is not individually liable
    for the attorney's fees and costs.

            (2)   Unless otherwise agreed, compensation based upon the value of the trust
    assets immedtately following the settlor 's death and the income earned by the
    trust during initial administration at the rate of 75 percent of the schedule
    provided in s. 733.6l7l(3)(a)-(h) is presumed to be reasonable total
     compensation for ordinary services of all attorneys employed generally to advise
     trustees concerning their duties in initial trust administration.

            (3)   An attorney who is retatned to render only limited and speeifically
     defined legal services shall be compensated as provided in the retakning
     agreement . If the amount or method of determining compensation is not provided
     in the agreement , the attorney is entitled to a reasonable fee, taking into
     account the factors set forth in subsection (6).

        (4) Ordinary services of the attorney in an initial trust administration
     include legal advice and representation concerning the trustee 's duties relating
     to z

            (a)   Review of the trust instrument and each amendment for legal sufficieney
     and interpretation.

            (b)   Implementation of substitution of the successor trustee.
            (c)   Persons who must or should be served with required notices and the
    method and timing of such service.

            (d)   The obligation of a successor to require a former trustee to account.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 122 of
                                        127                               Page4
                               Fla.Sut.5737.2041(1998)

      (e)   The trustee 's duty to protect, insure, and manage trust assets and the
   trustee 's liability relating to these duties.

      (f)   The trustee :s duty regarding investments imposed by the prudent
   investor rule .

      (g)   Contributions due to the personal representative of settlor's estate
   for payment of administrative expenses or creditor claims and estate taxes.

      (h)   The trustee's obligation to inform and account to beneficiaries and the
   method of satisfaction of these obligations; the liability of the trust and
   trustee to the settlor's creditors; the advisability or necessity for probate
   proceedings to bar creditors; and the contribution requirements to the settlor 's
   probate estate.

      (i)   Identifying tax returns required to be filed by the trustee, the
   trustee 's liability for payment of taxes, and the due date of returns.

      (j)   Obtaining nontaxable certificate and receipt, if not done by a personal
   representative.

      (k)   order of payment of expenses of administration of the trust and order
   and priority of abatement of bequests and legacies in the trust.

      (l)   Distribution of income or principal to beneftciaries or funding of
   further trusts provided in the governinq instrument .

      (m)   Prepar4tion of any legal documents required to effect distribution.
      (n)   Fiduciary duties, avoidance of self-dealing, conflicts of interest,
   duty of impartiality, and obligations to beneficiaries.

      (o)   If there is a conflict of interest between a trustee who is a
   benefictary and other beneficiaries of the trust, advice to the trustee on
   limitations of certain authority of the trustee regarding discretionary
   distributions or exercise of certain powers and alternatives for appointment of
   an independent trustee and appropriate procedures.

      (p) Procedures for trustee 's discharge from liability for administration of
   trust upon termination or resignation.

      (5)   In addition to the attorney's fees for ordinary services, the attorney
   for the trustee shall be allowed further reasonable compensation for any
   extraordinary serviee. What is an extraordinary service may vary depending on
   many factors, including the size of the trust. Extraordinary services may
   include, but are not limited toz

      (a)   Involvement in a trust contest, trust construction, a proceedinq for
   determination of beneficiaries, a contested claim: elective share proceedings,
   apportionment of estate taxes, or other adversary proceedings or litigation by
   or against the trust.

      (b)   Fepresentation of the trustee in audit or any proceeding for
   adjustment, determination, or collection of any taxes.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 123 of
                                         127                               Page 5
                                Fla.Stat.j737.2041(1998)


       (c) Tax advice on postmortem tax planning, including, but not limited to,
    disclaimer. renunciation of fiduciary commission, alternate valuation date:
    allocation of administrative expenses between tax returns, the QTIP or reverse
    IQTIP election , allocation of GST exemption, qualification for Internal Revenue
    Code ss. 303 and 6166 privileges, deduction of last illness expenses,
    distribution planning, asset basis considerations, throwback rules, handling
    income or deductions in respect of a decedent, valuation discounts, special use
    and other valuation, handling employee benefit or retirement proceeds, prompt
    assessment request , or request for re lease of personal liability for paymen'
                                                                                 t of
    tax .

       (d) Review of estate tax return and preparation or revtew of other tax
    returns required to be filed by the trustee.

       (e) Preparation of decedent's federal estate tax return. If this return is
    prepared by the attorney, a fee of one-half of l percent up to a value of $ lQ
    million and one-fourth of 1 percent on the value in excess of $ 10 million, of
    the gross estate as finally determined for federal estate tax purposes, is
    presumed to be reasonable compensation for the attorney for this service. These
    fees shall include services for routine audit of the return, not beyond the
    examining agent level, if required .

       (f)    Purchase, sale, leasee or encumbrance of real property by the trustee
    or involvement in zoning, land use, environmental, or other similar matters.

       (g)    Legal advice regarding carrying on of decedent's business or conducting
    other commercial activity by the trustee .

       (h)    Legal advice regarding claims for damage to the environment or related
    procedures.

       (i)    Legal advice regarding homestead status of trust real property or
    proceedinqs involving the status.

        (j)   Involvement in fiduciarye employee, or attorney compensation disputes.
        (k)   considerations of special valuation of trust assets: including
    discounts for blockage, minority interests, lack of marketability, and
    environmental liability.

       (6)    Upon petition of any interested person in a proceeding to review the
    compensation paid or to be paid to the attorney for the trustee, the court may
    increase or decrease the compensation for ordinary services of the attorney for
    the trustee or award compensation for extraordinary services if the facts and
    circumstances of the particular administration warrant. In determining
    reasonable compensation, the court shall consider all of the following factors
    giving such weight to each as it may determine to be appropriate:

       (a)    The promptness, efficiency, and skill with which the initial
    administration was handled by the attorney.

        (b)   The responsibilities assumed by, and potential liabilities of, the
    attorney .




    tax rln Atnn lott-r n r ot mr êVt encë o   er tn   to
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 124 of
                                        127                               Page 7
                               Fla.511.9737.2041(1998)

       (11)   This section shall apply to trusts of settlors who die on or after
   July 1, l99S.
   HISTORY:    s. 4: ch. 95-401; s. 5, ch. 97-240.
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 125 of
                                      127                                 Page 14



                      3RD DOCUMENT of Level l printed in FULL format.

                                FLORIDA RULES OF COURT SERVICF
             copyright (c) 1972-1997 by D & S/Butterworth Legal Publishers
                                      All rights reserved

          *** THIS DOCUMENT REFLECTS CHAUGUST
                                       ANGES R1998
                                              ECEIVED THROUGH SUPPLEMENT 96-=3,
                                              ** *


                                   FLORIDA PROBATE RULES
                                       PART I -- GENERAL

                                  Fla. Prob. R. 5.180 (1998)
   <=Al> Review Court Orders which may amend this Rule.

    Rule 5.180 . WAIVER AND CONSENT

       (a) Waiver. An interested person: including a guardian ad litem,
   administrator ad litem, guardian of the property: or# if none, the natural
   guardian, personal representative, trustee, or other fiduciary, or a sole holder
   or all co-holders of a power of revocation or a power of appointment, may in
   Writing.

       (l) waive:
        (A) formal notice;

        (B) informal notice;
        (C) service including service of notice of administration;
        (D) disclosure of the amount of compensation either paid to or to be paid to
   the personal representatives, attorneys, accountantsz appraisers, or other
   agents employed by the personal representative;

        (E) disclosure of prior or proposed distribution of assets;
        (F) any right or notice or the filing of any document, exhibit, or schedule
   required. to be filed; and

        (G) any other proceedings or matters permitted to be waiver by law or by
   these rules) and

       (2) waive or consent on the person's own behalf and on behalf of those the
   person represents to the extent there is no conflict of interest.

       (b) Contents of Waiver. A waiver of diàclosure of the amount of, or panner of
   determining, compensation shall be signed by each party bearing the impact of
   the compensatkon and shall be filed with the court. The waiver shall contakn
   language declaring that the waiving party has actual knowledge of the amount and
   manner of determining the compensation and, in addition, either:
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 126 of
                                        127                               Page 15
                                Fla.Prob.R.5.180 (1998)


        (1) that the party has agreed to the amount and manner of determining that
    compensation and waives any objection to payment; or
        (2) that the party has the right to petition the court to decrease the
    compensation and waives that right -

    NOTESZ

    Committee Notes

       One person who serves tn two fiduciary capacities may not waive or consent to
    the person's acts without khe approval of those whom the person represents. This
    rule represents a rule implementation of the procedure found in section 731.302,
    Florida Statutes.

       Rule History.

       1977 Revisionr Extends right of waiver to natural guardian; clarifies right
    to waive service of notice of administration.

       1984 Revision: Extends waiver to disclosure of compensation and distribution
    of assets. Committee notes revised.

       1988 Revisionz Procedure from section 731.302, Florida Statutes, inserted as
    new (l)(f), and a new requirement that the waiver be in writinq has been added.
    Editorial changes. committee notes expanded. citation form changes in committee
    notes.

       1992 Revisionz Editorial changes. Committee notes revised . Citation form
    changes in committee notes.

       1996 Revisionz Addition of specific fee waiver disclosure requirements found
    in 733.6171(9), Florida Statutes, and expanded to cover all fees.
       statutory References.

        731.302, FLA. STAT. Waiver and consent by interested person.

        731.303, FLA. STAT. Representation.

        733.6171. FLA . STAT. Compensation of attorney for the personal
    representakive.

        733.901, FLA STAT . Distribution; final discharge.

       ch. 737: FLA . STAT. Trust administration.

        744.301, FLA . STAT. Natural guardtans.

       Rule References.

       FLA. PROB. R. 5.120 Administrator ad litem and guardian ad litem .

       FLA . PROB . R. 5.400 Distribution and discharge .
Case 2:18-cv-14244-JEM Document 69-2 Entered on FLSD Docket 01/24/2019 Page 127 of
                                         127                              Page 16
                                 Fla.Prob.R.5.180 (1998)


       FLA . PROB. R . 5.680 Termination of guardianship .
       FLA . PROB. R . 5.695 Annual guardianship reports.
